Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE DIVISION

Case number (if known)                                                     Chapter       7
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                New York City Vacations, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          New York City Vacati Packages (NYCVP)
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  300 Market St
                                  Kingston, PA 18704-5426
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Luzerne                                                        Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.nyctrip.com


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




               Case
Official Form 201        5:20-bk-01790-HWV        Docfor
                                      Voluntary Petition 1 Non-Individuals
                                                             Filed 06/10/20            Entered 06/10/20 13:19:57
                                                                           Filing for Bankruptcy                                          Desc       page 1
                                                Main Document              Page 1 of 255
Debtor    New York City Vacations, Inc.                                                                Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                     Chapter 7
                                          Chapter 9
     A debtor who is a “ small            Chapter 11. Check all that apply:
     business debtor”must check
     the first sub-box. A debtor as                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
     subchapter V of chapter 11                                  cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     (whether or not the debtor is a                             procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor” ) must                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
     check the second sub-box.                                   (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                                 under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                 sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                                    Case number
                                                District                                  When                                    Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                        Relationship
                                                District                                  When                                Case number, if known



              Case
Official Form 201       5:20-bk-01790-HWV        Docfor
                                     Voluntary Petition 1 Non-Individuals
                                                            Filed 06/10/20            Entered 06/10/20 13:19:57
                                                                          Filing for Bankruptcy                                                       Desc      page 2
                                               Main Document              Page 2 of 255
Debtor   New York City Vacations, Inc.                                                             Case number ( if known )
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                          Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                            1,000-5,000                                 25,001-50,000
    creditors                    50-99                                           5001-10,000                                 50,001-100,000
                                 100-199                                         10,001-25,000                               More than100,000
                                200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                     $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                     $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




              Case
Official Form 201     5:20-bk-01790-HWV        Docfor
                                   Voluntary Petition 1 Non-Individuals
                                                          Filed 06/10/20            Entered 06/10/20 13:19:57
                                                                        Filing for Bankruptcy                                                    Desc      page 3
                                             Main Document              Page 3 of 255
Debtor    New York City Vacations, Inc.                                                                   Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       June 10, 2020
                                                    MM / DD / YYYY


                              X   /s/ Barry Tenenbaum                                                            Barry Tenenbaum
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   President




18. Signature of attorney     X   /s/ David Harris                                                                 Date June 10, 2020
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  David Harris
                                  Printed name

                                  Law Office of David J. Harris
                                  Firm name


                                  67-69 Public Sq Ste 700
                                  Wilkes Barre, PA 18701-2515
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (570) 823-9400                  Email address         dh@lawofficeofdavidharris.com

                                  48558 (PA)
                                  Bar number and State




              Case
Official Form 201      5:20-bk-01790-HWV        Docfor
                                    Voluntary Petition 1 Non-Individuals
                                                           Filed 06/10/20            Entered 06/10/20 13:19:57
                                                                         Filing for Bankruptcy                                                     Desc     page 4
                                              Main Document              Page 4 of 255
            Fill in this information to identify the case:

 Debtor name            New York City Vacations, Inc.

                                                               MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:                       DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $        1,238,338.16

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $        1,238,338.16


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$        2,227,153.12


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $          2,227,153.12




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV                                           Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                    Desc
                                                                            Main Document    Page 5 of 255
    Fill in this information to identify the case:

Debtor name       New York City Vacations, Inc.

                                             MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
United States Bankruptcy Court for the:      DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       June 10, 2020                     X /s/ Barry Tenenbaum
                                                             Signature of individual signing on behalf of debtor

                                                              Barry Tenenbaum
                                                              Printed name

                                                              President
                                                              Position or relationship to debtor




         Case 5:20-bk-01790-HWV                        Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                         Desc
                                                      Main Document    Page 6 of 255
           Fill in this information to identify the case:

 Debtor name        New York City Vacations, Inc.

                                                   MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                        04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                           Check all that apply                        (before deductions and
                                                                                                                                          exclusions)

       From the beginning of the fiscal year to filing date:                                  Operating a business                                  $175,000.00
       From 1/01/2020 to Filing Date
                                                                                               Other


       For prior year:                                                                        Operating a business                                $7,912,272.00
       From 1/01/2019 to 12/31/2019
                                                                                               Other


       For year before that:                                                                  Operating a business                                $7,040,287.00
       From 1/01/2018 to 12/31/2018
                                                                                               Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                              Description of sources of revenue           Gross revenue from
                                                                                                                                          each source
                                                                                                                                          (before deductions and
                                                                                                                                          exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                        Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                              Check all that apply




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV                           Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                       Desc
                                                            Main Document    Page 7 of 255
 Debtor       New York City Vacations, Inc.                                                             Case number (if known)



       Creditor's Name and Address                                        Dates                  Total amount of value          Reasons for payment or transfer
                                                                                                                                Check all that apply
       3.1.
               SEE ATTACHED EXHIBIT -- SOFA #3                                                                     $0.00         Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                         Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor
       4.1.    See EXHIBIT SOFA #30                                                                                $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      None
       Creditor's name and address                           Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                           Description of the action creditor took                          Date action was                  Amount
                                                                                                                              taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

      None.
               Case title                                     Nature of case              Court or agency's name and                 Status of case
               Case number                                                                address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com


              Case 5:20-bk-01790-HWV                         Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                            Desc
                                                            Main Document    Page 8 of 255
 Debtor        New York City Vacations, Inc.                                                            Case number (if known)



                Recipient's name and address                  Description of the gifts or contributions                  Dates given                          Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how              Amount of payments received for the loss                    Dates of loss          Value of property
       the loss occurred                                                                                                                                     lost
                                                             If you have received payments to cover the loss, for
                                                             example, from insurance, government compensation, or
                                                             tort liability, list the total received.

                                                             List unpaid claims on Official Form 106A/B (Schedule
                                                             A/B: Assets –Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                 Who was paid or who received the               If not money, describe any property transferred               Dates               Total amount or
                 transfer?                                                                                                                                 value
                 Address
       11.1.     Law Office of David J. Harris                                                                                5/12/2020
                 67-69 Public Sq Ste 700                        $7835.00 = Advance of Attorney's Fee and                      and
                 Wilkes Barre, PA 18701-2515                    Filing Fee                                                    5/26/2020                 $7,835.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                  Describe any property transferred                     Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
                Who received transfer?                        Description of property transferred or                     Date transfer was        Total amount or
                Address                                       payments received or debts paid in exchange                made                              value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV                            Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                       Desc
                                                            Main Document    Page 9 of 255
 Debtor      New York City Vacations, Inc.                                                              Case number (if known)




      Does not apply
                Address                                                                                                   Dates of occupancy
                                                                                                                          From-To

 Part 8:     Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                Facility name and address                     Nature of the business operation, including type of services the           If debtor provides meals
                                                              debtor provides                                                            and housing, number of
                                                                                                                                         patients in debtor’
                                                                                                                                                           s care

 Part 9:     Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                    Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Mass Mutual 401(k)                                                                         EIN:

                    Has the plan been terminated?
                    No
                     Yes

 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and                Last 4 digits of           Type of account or           Date account was         Last balance before
                Address                                       account number             instrument                   closed, sold,             closing or transfer
                                                                                                                      moved, or
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV                           Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                       Desc
                                                            Main Document   Page 10 of 255
 Debtor      New York City Vacations, Inc.                                                              Case number (if known)




      None
       Depository institution name and address                     Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?
                                                                   Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                   Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                  Court or agency name and               Nature of the case                       Status of case
       Case number                                                 address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known          Date of notice
                                                                   address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known          Date of notice
                                                                   address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV                           Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                         Desc
                                                            Main Document   Page 11 of 255
 Debtor      New York City Vacations, Inc.                                                              Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business               Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.

                                                                                                              Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                       Date of service
                                                                                                                                              From-To
       26a.1.       Tom Stires, CPA                                                                                                           1998 to Present
                    22 Preston Rd
                    Dallas, PA 18612-9082
       26a.2.       Maria Jardines                                                                                                            September 2018 to
                    27 Yellow Run Rd                                                                                                          Present
                    Jim Thorpe, PA 18229-2704

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

           None
       Name and address                                                                                                                       Date of service
                                                                                                                                              From-To
       26b.1.       Same as 26(a)



    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                     If any books of account and records are unavailable,
                                                                                                            explain why
       26c.1.       Same as 26(a)



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

           None
       Name and address
       26d.1.       Elavon
                    7300 Chapman Hwy
                    Knoxville, TN 37920-6612
       26d.2.       American Express
                    PO Box 981535
                    El Paso, TX 79998-1535
       26d.3.       Commonwealth Bank
                    64 N Franklin St
                    Wilkes Barre, PA 18701-1301

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV                            Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                             Desc
                                                            Main Document   Page 12 of 255
 Debtor      New York City Vacations, Inc.                                                              Case number (if known)




           No
           Yes. Give the details about the two most recent inventories.

              Name of the person who supervised the taking of the                           Date of inventory        The dollar amount and basis (cost, market,
              inventory                                                                                              or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                               Position and nature of any interest    % of interest, if
                                                                                                                                                 any
       Barry Tenenbaum                              178 Pioneer Ave                                       President and Shareholder              50%
                                                    Shavertown, PA 18708

       Name                                         Address                                               Position and nature of any interest    % of interest, if
                                                                                                                                                 any
       Estate Of Faye Tenenbaum                                                                           Shareholder                            50%


       Name                                         Address                                               Position and nature of any interest    % of interest, if
                                                                                                                                                 any
       Joel Cohen                                                                                         Executive Vice President




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.

       Name                                         Address                                               Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Faye Tenenbaum                                                                                     Secretary/Treasurer               From inception
                                                                                                                                            until her death in
                                                                                                                                            2019

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

              Name and address of recipient                   Amount of money or description and value of                Dates              Reason for providing
                                                              property                                                                      the value
       30.1 Shareholders, Officers,
       .    Directors
                                                                                                                         Last 365 Days

              Relationship to debtor
              See EXHIBIT -- SOFA #30


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.



Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV                            Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                      Desc
                                                            Main Document   Page 13 of 255
 Debtor      New York City Vacations, Inc.                                                              Case number (if known)



    Name of the parent corporation                                                                            Employer Identification number of the parent
                                                                                                              corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                  Employer Identification number of the parent
                                                                                                              corporation
    Contributions to 401(k), but not to a pension.                                                            EIN:


 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        June 10, 2020

 /s/ Barry Tenenbaum                                                   Barry Tenenbaum
 Signature of individual signing on behalf of the debtor               Printed name

 Position or relationship to debtor        President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8

Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV                           Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                     Desc
                                                            Main Document   Page 14 of 255
     AAA Central PennGroup
     2301 Paxton Church Rd
     Harrisburg, PA 17110-9688


     AAA Central Penn
     2301 Paxton Church Rd
     Harrisburg, PA 17110-9688


     AdeleGrubbs
     1010 Grantham Way
     Marietta, GA 30006


     Adrian Patrick
     32811 State Highway Dd
     Macon, MO 63552-3145


     Agnes Hash
     400 E Center St
     Kingsport, TN 37660-4804


     Alan Aceves
     1663 Pinot Pl
     Brentwood, CA       94513-4259


     Alan Kennish
     5013 5th Ave
     Key West, FL    33040-5731




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 15 of 255
     AlbertWeems
     9695 Lazy S Rd
     Warrior, AL 35180-3019


     AlexaAngell
     109 Brennan Pl
     Greenville, SC       29609-6855


     AlexisGaspard
     PO Box 643
     Marksville, LA       71351


     Alexis Pope
     514 Manchester Ln
     Byron, GA 31008-3865


     Alice Jones
     110 Bottino Dr
     Vicksburg, MS 39180-9721


     Allison Hawk
     7415 Compton Cir
     Cumming, GA 30040-7671


     Alvin Bethea
     839 Palafox St
     Flomaton, AL 36441-5415




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 16 of 255
     Amanda Cameron
     223 Millside Ct
     Commerce, GA 30529-7216


     Amanda Dejohn
     2821 Edgemont Ln
     Nederland, TX 77627-4624


     Amanda LaBarge
     3990 Westchester Dr
     Orange, TX 77630-1040


     Amanda Yarbrough
     114 Wood Ridge Dr
     Nederland, TX 77627-9002


     American Museum of Natural History
     200 Central Park W
     New York, NY 10024-5102


     Amy Dawson
     61 Barnes Ln
     Fremont, CA 94536-1689


     Amy Hall
     296 Forest Trl
     Marshall, TX 75672-1472




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 17 of 255
     Anamary Poehling
     261 Fountain Dr
     Glen Carbon, IL 62034


     Anastasia (Stacy)Alexander
     5209 Lick Skillet Rd
     Hamilton, GA 31811-3532


     Andrew Bronson
     9000 Glenistar
     Las Vegas, NV 89044


     Andrew Hankes
     208 Fox Trl
     Omro, WI 54963-1028


     Andrew Thorry
     Travel Expressions
     806 26th Ave
     Vero Beach, FL 32960-3963


     AngelaMiller
     8785 Turkey Bluff Rd
     Navarre, FL 32566-2468


     Angela Burke
     422 13th Way
     Pleasant Grove, AL        35127-2605




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 18 of 255
     Angela Clark
     3407 Rusack Dr
     Killeen, TX 76542-6408


     Angela Holtzclaw
     395 Red Bird Rd
     Spruce Pine, NC 28777-8708


     Angela Olson Myers
     31233 N 69th St
     Scottsdale, AZ 85266-3153


     Angella Lebove
     11843 Great Oaks Dr
     College Station, TX        77845-5073


     Ann Heath
     5136 Dahlia Dr
     Plainfield, IN       46168-5716


     Ann Paulson
     12949 W El Sueno Ct
     Sun City West, AZ 85375-1533


     AnneSmith
     1240 W Heidelberg Rd SW
     Corydon, IN 47112-5239




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 19 of 255
     Annette Langley
     381 James Hill Cir
     Hoover, AL 35216


     AnnieLocke
     2729 21st Ave N
     Texas City, TX 77590-4815


     Annisa Houseman
     610 Morgan St
     Chapin, IL 62628-2036


     Antoinette Hale
     3929 San Remo Dr
     Jacksonville, FL       32217-4644


     April Hicks
     2845 Azalea Bluff Dr
     Cumming, GA 30041-3209


     April Johnson
     140 Sparrow Ln
     Jefferson, GA 30549-7230


     Aptum Peer 1 / SERVERBEACH
     106 Jefferson St
     San Antonio, TX 78205-1005




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 20 of 255
     Arnette Cowan
     229 Liberty Star Rd
     Wendell, NC 27591-6876


     Ashley Peltier
     1999 Summerville Ln
     Orange, TX 77630-2330


     Audra R McKenzie
     1330 John Rosser Rd
     Sanford, NC 27332-6477


     B. ANTIQUENE NICHOLS
     2773 Stan Summers Rd
     Hallsville, TX 75650-4651


     BarbaraOrr
     3592 Haystack Dr
     Carson City, NV 89705-8018


     Barbara Chow
     1723 Veneto Ln
     Brentwood, CA 94513-5278


     Barbara Lehr
     215 Longmont St
     Hallsville, TX 75650-5124




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 21 of 255
     Barbara Roadcap
     8192 Satches Ln
     Bridgewater, VA       22812-3318


     Barbara Sanderson
     233 Wiltshire Dr
     Montgomery, AL 36117-6067


     Barbara Snider
     5265 Stockton Pass
     Trussville, AL 35173-2513


     Barby Gohringer
     1606 Laird St
     Key West, FL 33040-5312


     Barry Tenenbaum
     178 N Pioneer Ave
     Shavertown, PA 18708


     Be Our Guest Travel Company
     "
     45 Brookhaven Rd
     Pinehurst, NC 28374-7086


     Becky Dodd
     1080 Gary Ln
     Fallon, NV 89406-3624




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 22 of 255
     BelindaStivers
     2366 Port Royal Rd
     Campbellsburg, KY 40011-7408


     Ben's Kosher Deli
     "Attn: Accounts Receivable
     209 W 38th St
     New York, NY 10018-4405


     Berenda ODUM
     2254 Grangeway Rd
     Marshall, TX 75672-5064


     BetsySheerin
     490 Cedar Brg
     Schertz, TX 78154-3640


     Betty Oshiro
     1528 Symphony Cir
     Brentwood, CA 94513-4263


     Betty Rubenstein
     1550 Johnson St
     Key West, FL 33040-4928


     Beverly Faldmo
     163 W 950 N
     Farmington, UT       84025-3715




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 23 of 255
     Beverly Johnson
     1300 George Gregg St
     Marshall, TX 75670-1586


     BillPowell
     7609 Riverview Kno Ct
     Clemmons, NC 27012


     BobbieMay
     22292 Highway 42
     Livingston, LA 70754-4243


     Bobby Abigando
     104 Nestrick Dr
     Madison, AL 35756-3994


     Bodnar Sales and Service
     204 W Front St
     Berwick, PA 18603-4704


     BonitaVize
     7165 Belle Fountain Blvd
     Middleton, WI 53562


     Bonnie Kegley
     PO Box 758
     Eagle River, WI       54521




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 24 of 255
     Bonnie Newman
     2040 N 1100th Ave
     Lynn Center, IL 61262-9545


     BradleyOwens
     125 Forestdale Dr
     Gaffney, SC 29341-2625


     Brady Chapman
     609 Honeyflower Loop
     Bradenton, FL 34212-5003


     BrandiDiggs
     944 E Silva St
     Long Beach, CA       90807-1033


     Brandy Colunga
     185 Potomac Dr
     Bridge City, TX       77611-3752


     BrendaAnthony
     8025 NW 72nd St
     Tamarac, FL 33321-2744


     Brenda Lee
     216 Riverwalk Blvd
     Saint Johns, FL 32259-8624




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 25 of 255
     Brenda Tamplin
     455 W Walton Rd
     Lumberton, TX 77657-7419


     BrianBrown
     401 Maddox Simpson Pkwy
     Lebanon, TN 37090-5347


     Brian Beach
     8705 S Dana
     Orange, TX 77632-8229


     Brian Brady
     114 Overhill Dr
     Salisbury, NC 28144-7549


     Brian Musselman
     441 Red Hill Rd
     Pequea, PA 17565-9726


     Brian Person
     904 Eisenhower Ave
     Jasper, IN 47546-3804


     BrianaPage
     2108 S 7th St
     Temple, TX 76504-7319




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 26 of 255
     Bridgett LeJunie
     117 S 16th St
     Nederland, TX 77627


     BridgetteAlford
     8874 Stone Heritage Rd
     Middlesex, NC 27557-9249


     Brittany Spires
     101 Iron Horse Rd
     Lexington, SC 29073-6983


     Bruce Charles Baird
     1751 Chardonnay Ct
     Brentwood, CA 94513-4265


     BufkinFrazier
     Must Love Travel
     2046 Tr3405 Eaton Rd
     Vero Beach, FL 32960-0927


     Burma Cardwell
     127 Dundee Dr
     Carthage, NC 28327-9592


     Byron George Barclay
     1584 California Trl
     Brentwood, CA 94513-4337




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 27 of 255
     CandyWebb
     3706 Dax Ln
     Bridgeton, MO       63044-3507


     CarlaPorterfield
     3730 Slater St
     Cumming, GA 30041-1902


     Carla Adams
     301 Lamplighter Ln
     Birmingham, AL 35214-6601


     Carmen Valley/Odyssey Travel
     800 Honeysuckle Rd
     Dothan, AL 36305-1158


     CarolLion
     508 Berwick Rd S
     Syracuse, NY 13208-3209


     CarolMagill
     3600 SW Randolph Sq
     Topeka, KS 66611-3001


     CarolYates
     3343 Eastview Dr
     Shingle Springs, CA        95682-9531




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 28 of 255
     Carol Phillips
     620 Frances St
     Key West, FL 33040-7181


     Carol Smith
     21 N Idlewild Ave
     Mundelein, IL 60060-2035


     Carol Stopher
     7010 Peartree Ln
     Fort Wayne, IN 46825-3741


     CarolynVarner
     534 Lake Pointe Ln
     Madison, MS 39110-8752


     Carroll McCain
     5970 Gladys Ave
     Beaumont, TX 77706-4410


     Catharine Skidmore
     336 Sunset Dr
     Athens, GA 30606-2850


     CathyWoodbury
     1230 Heather Dr
     Murphys, CA 95247-9687




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 29 of 255
     Cathy Rohrer
     5147 Silverbell Dr
     Plainfield, IN 46168-5706


     Chareese Cherry
     2606 Ballentine Blvd
     Norfolk, VA 23509-2304


     CharlesKnabusch, Jr
     1310 Roberts St
     Vidor, TX 77662-3555


     CharlesMecklin Jr
     87 Old Mill Ct
     Carrollton, GA 30117-4247


     Charlotte Ann Grabill
     1626 Gamay Ln
     Brentwood, CA 94513-4332


     Chelcie Barnett
     131 Dorothy Dr
     Nederland, TX 77627-3113


     CherylLentz
     9961 Foxrun Rd
     Santa Ana, CA 92705-6103




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 30 of 255
     Cheryl Lentz
     9961 Foxrun Rd
     Santa Ana, CA 92705-6103


     Cheryl McCaslin
     2601 Addison Ave
     Scottsbluff, NE 69361-1882


     Chris Rigsby
     324 Chisholm Trl
     Hallsville, TX 75650-7318


     Christen Oganowski
     3633 Newhouse Pl
     Greenwood, IN 46143-9461


     ChristinaHanigan
     1801 Grandview Dr E
     Garden City, KS 67846-8493


     Christina Arrick
     422 13th Way
     Pleasant Grove, AL        35127-2605


     ChristineRich
     5060 Kirkwood Trl
     Titusville, FL 32780-6728




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 31 of 255
     Christino DeCarlo
     871 Coronado Dr
     Henderson, NV 89002


     ChristopherNunzir
     4579 Windcrest Dr
     Reno, NV 89523-9421


     Christopher Lynch
     215 N Center St Apt 502
     San Antonio, TX 78202-2760


     ChristyAdams
     6900 Ridge Rd
     Columbus, MS 39705-8270


     Cindy Bermes
     12408 Tanzanite Ct
     Fort Wayne, IN 46818-8541


     Cindy Smith
     303 Twelve Oaks Dr
     Warner Robins, GA 31088-2563


     Cindy Wall
     4170 Suwanee Bend Dr
     Suwanee, GA 30024-6460




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 32 of 255
     Circle Line Cruises(NY)
     "Pier
     83 W 42nd St
     New York, NY 10036-8004


     ClareCrawford
     1 Oak Grove Dr
     Belleville, IL       62221-2535


     ClaudiaRobinette
     349 Cognac Rd
     Marston, NC 28363-8505


     Cleve Williams
     507 3rd Ave
     Jasper, IN 47546-3504


     ColleenClasen
     11108 Laverham Ct
     Bakersfield, CA 93312-7017


     Colleen Freking
     511 12th St
     Heron Lake, MN 56137-4020


     Colleen Price
     45 Bridgetown Rd
     Hilton Head Island, SC         29928-3365




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 33 of 255
     Comcast - Xfinity - Barry's
     PO Box 70219
     Philadelphia, PA 19176-0219


     ConnieRupp
     217 Pin Oak Dr
     Baytown, TX 77520-1214


     Connie Conover
     5083 Silverbell Dr
     Plainfield, IN 46168-5737


     Connie Lindsey
     10323 Sweetgum Ln
     Lumberton, TX 77657-5505


     Constance Waddle
     PO Box 235
     Bakersfield, CA 93302


     Cori Convertito
     281 Front St
     Key West, FL 33040-8313


     Corrie Case
     8783 Randall Dr
     Fishers, IN 46038-1080




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 34 of 255
     Courtyard Manhattan Times Square South
     114 W 40th St
     New York, NY 10018-2699


     Cristie Thomas
     5468 Old Carthadge Rd
     Carthage, NC 28327


     Crowne Plaza Times Square Manhattan
     1605 Broadway
     New York, NY 10019-7406


     Cruise Planners (Coral Springs)
     3111 N University Dr Ste 800
     Coral Springs, FL 33065-5099


     Cruises and Tours Unlimited
     9125 Phillips Hwy
     Jacksonville, FL 32099


     Crystal Wilbers
     904 Ashridge Ct
     Erlanger, KY 41018-2981


     Crystal Hanks
     PO BOX 164
     Excel, AL 36439




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 35 of 255
     CynthiaPerrone
     260 N Tropical Trl
     Merritt Island, FL        32953-4800


     CynthiaSmith
     3033 Heritage Lakes Dr
     Hilliard, OH 43026


     Cynthia A. McAdams
     PO Box 33365
     San Diego, CA 92163


     Cynthia Hill
     1969 Sunset Point Rd Ste 16
     Clearwater Beach, FL 33765-1145


     Cynthia Rigsby
     324 Chisholm Trl
     Hallsville, TX 75650-7318


     Cynthia Sieve
     24296 190th St
     Reading, MN 56165-2101


     Cynthia Welborn
     211 Nix Way
     Warner Robins, GA        31093-2333




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 36 of 255
     Cynthia Zimmerman
     1673 Gamay Ln
     Brentwood, CA 94513-4330


     Cynthia Zulkosky
     630 Anne Ct
     Delano, MN 55328-4509


     Dacia Griffin
     8340 Lake Powell Dr
     Nederland, TX 77627-5655


     Dale Clarken
     300 Boardwalk Dr
     Fort Collins, CO       80525-3070


     DanShenberger
     12173 Pine St
     Felton, PA 17322-8402


     DanaAdams
     103 South Dr
     Covington, LA       70433-4813


     Dana Dooley
     37522 Copperstone Dr
     Sterling Heights, MI        48312-4806




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 37 of 255
     Dana Roycroft
     2002 Gum Springs Rd
     Longview, TX 75602-7123


     DanielCostello
     7919 Carnell Ln
     Lenexa, KS 66062


     Daniel Siegrist
     394 Cinder Rd
     New Providence, PA        17560-9513


     Danielle Badgett
     7635 Superior Dr
     Nederland, TX 77627-5666


     DaphneLeaHemmer
     32 Keiffer Rd
     Shrewsbury, VT 05738-9591


     DavidDaub
     60 Narcissus Ln
     Levittown, PA 19054-3402


     DavidGriffin
     16 Woods Edge Dr
     Gorham, ME 04038-2765




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 38 of 255
     DavidSchoewe
     2808 S 22nd St
     Rogers, AR 72758-6135


     David Mays
     1736 Latour Ave
     Brentwood, CA 94513-4333


     DawnPaulson
     763 Riesgraf Rd
     Carver, MN 55315-4522


     DawnWeathersbee
     1016 Bookie Richardson Rd
     Chapin, SC 29036-9142


     Dawn C Meelberg
     41274 Poplar Dr
     Emily, MN 56447-3018


     Dawn Meelberg
     41274 Poplar Dr
     Emily, MN 56447-3018


     Dayne Crumpler
     131 Harris Ave
     Raeford, NC 28376




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 39 of 255
     Debbie Sparks
     8 Sunset Canyon Ln
     Santa Fe, NM 87508-1454


     Deborah Carrico
     2505 Littlebrook Trl
     Owensboro, KY 42303-2188


     Deborah Guilbeaux
     6664 Guy Ln
     Orange, TX 77632-3901


     Deborah Lynn Wiener
     5830 Las Positas Rd
     Livermore, CA 94551-7800


     Deborah Madsen
     925 W Branch St
     Princeton, MN 55371-1553


     DebraBalliram-Manohalal
     9868 Woolworth Ct
     Wellington, FL 33414-6463


     DebraCallahan
     763 Kenowood Dr
     Port Orange, FL       32129-4266




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 40 of 255
     DebraFreeman
     1910 Tupelo Trl
     Holt, MI 48842-1557


     DebraKeithley
     1503 Hawthorn Dr
     Macon, MO 63552-2244


     DebraRand
     30 Fairchild Way
     Greenville, SC 29607-5569


     DebraRice
     11770 20 Mile Rd NE
     Cedar Springs, MI 49319-9742


     Debra Joiner
     6108 Highway 613
     Lucedale, MS 39452-3160


     Debra Lange
     4896 Lilium Dr
     Plainfield, IN       46168-5739


     Delana Ludlow
     5048 Lilium Dr
     Plainfield, IN       46168-5701




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 41 of 255
     Delmar Riesterer
     14086 Saint Andrews Dr
     Valders, WI 54245-9556


     Delta Trudel
     2142 SE Abcor Rd
     Port Saint Lucie, FL        34952-5650


     Denise Noel
     101 Heron Dr
     Kathleen, GA    31047-2534


     Dennis Bachtel
     1516 Miwok Ct
     Brentwood, CA 94513-4343


     Dennis Beaver
     1207 Whitehead St
     Key West, FL 33040-7526


     Dennis Frese
     1593 California Trl
     Brentwood, CA 94513-4337


     DerekOsburn
     4403 88th St
     Lubbock, TX 79424-4201




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 42 of 255
     DianaOakley
     Gifted Travel Network
     425 E Statesville Ave
     Mooresville, NC 28115-2533


     Diane Kirchner
     707 N Columbia Ave
     Fulda, MN 56131-1144


     Diane Tatman
     9225 Shadbush Cir
     Centerville, OH 45458-5912


     Don Shumock
     448 Highland Ave
     Monroeville, AL 36460-2114


     DonaldSteffen
     26799 Pepperwood Dr
     Woodhaven, MI 48183-4466


     Donald Neff
     49 Ridgefield Dr
     Lancaster, PA 17602-6107


     Donna Bradley
     121 Pelican Point Ln
     Bohannon, VA 23021-2008




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 43 of 255
     Donna Spencer
     1808 Chrisco Rd W
     Seagrove, NC 27341-7447


     Donna Terry Hollimon
     425 County Road 325
     Moulton, AL 35650-8043


     Dwight Monroe
     1609 Harmony Ln
     Tuscaloosa, AL 35406-1930


     Ed Fritch
     1831 Withrow Rd
     Greensboro, GA 30642-2553


     Edana L Nail
     602 W Hill St
     Fulton, MS 38843-1022


     Edana L Nail
     602 W Hill St
     Fulton, MS 38843-1022


     Eden Gilley
     601 Rock Forge Ct
     Jefferson, GA 30549-6443




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 44 of 255
     EdwardMattiuz
     11370 Hickory Woods Dr
     Fishers, IN 46038-1887


     Edward Pressnell
     1748 Chardonnay Ct
     Brentwood, CA 94513-4265


     Ekonomy Travel Services
     2403 S 4th Street Sable Palm Plz
     Fort Pierce, FL 34945


     ElaineObershaw
     20055 Hoya Ct
     Lakeville, MN 55044-6829


     Eleanor Smith
     604 Rolling Acres Dr
     Kathleen, GA 31047-1608


     Elizabeth Spence
     5134 Old Hickory Cir
     Marianna, FL 32446-0149


     Elizabeth Chamberlain
     1418 Pine St
     Key West, FL 33040-7245




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 45 of 255
     Elizabeth Hisaw
     919 Taylor Ave
     Godfrey, IL 62035-2537


     Elizabeth Joy
     1401 Country Club Rd N
     Saint Petersburg, FL 33710-4428


     Elizabeth M Hoppe
     6005 W Wisconsin Ave
     Wauwatosa, WI 53213-4182


     Elizabeth McCoy
     25523 Shafer Rd
     Thebes, IL 62990-2141


     Elizabeth Odello
     5468 Ruthwood Dr
     Calabasas, CA 91302-1048


     Elizabeth Russell
     1923 W Parkside Ave
     Burbank, CA 91506-2910


     Elizabeth Simon
     25859 160th St NW
     Big Lake, MN 55309-8571




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 46 of 255
     Ella Crawford
     7060 N Thorne Ave
     Fresno, CA 93650-1073


     EllenStein
     3912 Royal Oak Dr
     Birmingham, AL 35243-5930


     Ellice Smart
     8060 Frankford Rd Apt 106
     Dallas, TX 75252-6872


     Emily Brown
     353 Hanna St
     Medina, TN 38355-8712


     Emma Starr
     1616 Catherine St
     Key West, FL 33040-3532


     Empire State Realty Observatory TRS LLC
     PO Box 21078
     New York, NY 10087-1078


     Ensemble Travel Group
     56 W 38th St Fl 11
     New York, NY 10018-6203




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 47 of 255
     Eric Bartels
     347 Columbo Cir
     Orlando, FL 32804-6301


     Erica March
     6289 Fieldbrook Cir
     Mc Calla, AL 35111


     Ernestine Brown
     3320 Cliff Rd S Apt 12
     Birmingham, AL 35205-1555


     Felicia Anderson
     5809 Cheshire Cove Trl
     Mc Calla, AL 35111


     Felicia Frost
     6201 Dayburst Way
     Sacramento, CA 95823-6101


     Felicia Thompson
     709 70th Pl S
     Birmingham, AL 35206-5402


     Fran Decker
     600 Elizabeth St
     Key West, FL 33040-6823




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 48 of 255
     FrancesMorrow
     3837 Rue Left Bank
     Alexandria, LA 71303-4160


     FrancesShipper
     1157 Kestrel Way
     Salisbury, MD 21804-9328


     Frances Kelly
     1577 California Trl
     Brentwood, CA 94513-4337


     FrancisMorton
     7999 Honeysuckle Ln
     West Chester, OH 45069-2458


     FrankWerhun
     207 Willow Rd
     Pittston, PA 18640-3759


     Frankie Miller
     2607 Thorndale Pl
     Dothan, AL 36303-1513


     FredAlmade
     1237 SW Addie St
     Port Saint Lucie, FL        34983-2403




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 49 of 255
     Frontier
     PO Box 740407
     Cincinnati, OH       45274-0407


     GaryKrakowski
     21121 Kenmare Dr
     Shorewood, IL 60404-8194


     Geauxing Places
     112 Hummell St
     Denham Springs, LA        70726-3418


     Gema Sweeney
     3409 Chapel Creek Cir
     Wesley Chapel, FL 33544-7705


     Gennie Perry
     12 Alex Ln
     Hattiesburg, MS       39402-3680


     Geoffry Landis
     210 S Main St
     Goshen, IN 46526-3723


     Gerald Gray
     1614 Zinfandel Dr
     Brentwood, CA 94513-4338




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 50 of 255
     Gerald Schwarzauer
     516 Camelot Way
     Opelika, AL 36801-2500


     Gina Guess
     71 E 3rd St
     Tuscumbia, AL       35674


     Gina Marsiglio
     4105 Amaryllis Dr
     Plainfield, IN 46168-5708


     Ginger Fulton
     2144 Roscoe Rd
     Newnan, GA 30263-4003


     Gisele Jones
     PO Box 582891
     Elk Grove, CA       95758


     Giselle Gibbs
     PO Box 582891
     Elk Grove, CA       95758


     Giselle Jones
     PO Box 582891
     Elk Grove, CA       95758




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 51 of 255
     Glenda Frye
     3831 Old Forest Rd
     Lynchburg, VA 24501-6955


     Gracie Hancock
     402 E Lomax Dr
     Longview, TX 75603-9635


     Graciella Boltiansky
     432 N Palm Dr Apt 409
     Beverly Hills, CA 90210-3944


     GregHolestin
     454 Peace Haven Dr
     Norfolk, VA 23502-5716


     GregoryCobbler
     6932 Medical Center Rd
     Axton, VA 24054-2940


     GregoryPlaisance
     188 E 85th St
     Cut Off, LA 70345-3822


     Gregory RPhillips
     1324 S College Ave
     Tulsa, OK 74104-4816




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 52 of 255
     Gretchen Garner-Easter
     24 Pebble River Cir
     Sacramento, CA 95831-2979


     Gwedolyn Lewis
     26248 Glenmare St
     Highland, CA 92346-1632


     Gwendolyn Boutte
     PO BOX 112
     Slidell, LA 70459


     Harvest Builders Center
     2007 Elberta Rd
     Warner Robins, GA 31093-1352


     HeatherRice
     374 W 6th Ave
     Columbus, OH 43201-3135


     HeatherVanKleeck
     8304 Hampton Cir E
     Indianapolis, IN 46256-9777


     Heather N Witt
     27985 Jaguar St
     Macon, MO 63552-4331




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 53 of 255
     Heidi Hershberger
     2313 Highway 82
     Statham, GA 30666


     HollyLowder
     229 Liberty Star Rd
     Wendell, NC 27591-6876


     Holly Robertson
     28814 Stone Ridge Ct
     Waterford, WI 53185-5609


     Holly Salk
     12189 282nd Ave NW
     Zimmerman, MN 55398-4671


     Holly Seales
     5782 S State Highway 605
     Dothan, AL 36301-6512


     Hunt Bascom
     1549 Symphony Cir
     Brentwood, CA 94513-4263


     Ina Tabak
     2118 Solera St
     Brentwood, CA 94513-6482




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 54 of 255
     InteleTravel.com
     777 E Atlantic Ave Ste 300
     Delray Beach, FL 33483-5352


     IvaMoore
     4675 FM 2587
     Wildorado, TX       79098-6206


     J Espitia Espinosa
     4916 Lumley Rd
     Durham, NC 27703-5867


     J. Brett Bettis
     5959 Valley Way
     Trussville, AL 35173-2877


     Jacqueline Ligon
     2012 Hollins Dr
     Birmingham, AL 35205-6354


     Jacquelyn Pepper
     1943 Burgundy Ln
     Brentwood, CA 94513-6479


     JaimeBriseno
     3183 Normington Dr
     Sacramento, CA 95833-1248




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 55 of 255
     Jaime Laino
     PO Box 908
     Key West, FL    33041


     JameniaDuncan
     1631 Vista View Dr
     Montgomery, AL 36110-3219


     James DouglasNichols
     10948 Alandale Way
     Rancho Cordova, CA 95670-5133


     James Rego
     1635 Gamay Ln
     Brentwood, CA       94513-4331


     JamieGreen
     539 Autumn Ridge Ln
     Lafayette, TN 37083-3680


     Jamita Stepna
     8534 Alpine Vineyards Ct
     Las Vegas, NV 89139-6818


     Jane Goldsmith
     17 Brackett Ln # B
     Hudson, NH 03051-3276




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 56 of 255
     Jane Reed
     121 Pelican Point Ln
     Bohannon, VA 23021-2008


     Jane Grannis
     620 Mickens Ln
     Key West, FL 33040-6533


     Jane Schaible
     4301 SW 56th Ct
     Topeka, KS 66610-9453


     JanetJoslyn
     3278 Twilight Ct
     Baldwinsville, NY        13027-4247


     janet Ruffin
     1622 14th Ave N
     Bessemer, AL 35020-4672


     Janette Weber
     2025 Hilltop Dr
     Redding, CA 96002-0209


     JaniceHarmon
     498 Morning Star Blvd
     Ephrata, WA 98823-3004




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 57 of 255
     JasonLuna
     221 S Paloma
     Show Low, AZ    85901-3604


     Jason Dollar
     606 Buddys Ln
     Mc Calla, AL 35111


     JayGriggs
     3114 S Philadelphia St
     Amarillo, TX 79103-4510


     Jayawnah Bailey
     5916 Bullboat Ct
     North Las Vegas, NV        89031-3489


     JeanJohnston
     4404 Nailor Rd
     Vicksburg, MS 39180-8953


     Jean Marie Salay
     1660 Gamay Ln
     Brentwood, CA 94513-4330


     JeanetteDouglas
     PO BOX 4144
     Camp Connell, CA       95223




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 58 of 255
     JeanetteFonte
     1148 Aurora Ave
     Metairie, LA 70005-1504


     Jeanette Dizaar
     709 24th Ave NW
     Birmingham, AL 35215-3049


     Jeanne Qualen
     11210 County 77 SW
     Nisswa, MN 56468-2014


     JeffCouch
     1591 New Deal Potts Rd
     Portland, TN 37148-4606


     Jeff Meyer
     1501 N Ashland Ave
     De Pere, WI 54115


     Jeff Ratliff
     560 Ervin Coker Rd NE
     Rome, GA 30161-9621


     Jenifer Breaux
     15210 Fishhawk Preserve Dr
     Lithia, FL 33547-1734




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 59 of 255
     Jenna Wolfe
     529 Macbeth Dr
     Pittsburgh, PA       15235-4611


     JennieLarson
     1100 Forrest Glenn Dr
     Arkansas City, KS 67005-4122


     JenniferFischer
     3590 Parfet St
     Wheat Ridge, CO       80033-5426


     Jennifer Brown
     1171 Stagg Run Trl
     Pelham, AL 35124-3265


     Jennifer Dolezal
     94 Bailey Park Ct
     Jefferson, GA 30549-7109


     Jennifer Lovejoy
     228 Millstone Trl
     Jefferson, GA 30549-6978


     Jennifer Meadows
     6318 Lickton Pike
     Goodlettsville, TN        37072-9151




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 60 of 255
     Jennifer Missildine
     120 Brigadoon Dr
     Madison, AL 35757-8735


     Jerald Jensen
     1470 Santa Clara View Dr
     Santa Clara, UT 84765-5719


     Jeremy Hershberger
     PO BOX 981
     Jefferson, GA 30549


     Jessica Vincent
     3147 Norris Ln
     Orange, TX 77632-8479


     Jill Bartler
     500 Burlington Cir Apt 204
     Wheeling, IL 60090-4115


     Jill Bowen
     560 Acorn Ridge Rd
     Dawson, IL 62520-3352


     Jimmie Anne
     3600 N Milton Rd
     Fort Pierce, FL 34946-1909




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 61 of 255
     Jo Nell Rowell
     680 Ridgewood Dr
     Port Neches, TX 77651-6107


     Joan Drury
     9277 State Hwy N
     Scott City, MO 63780-9235


     Joanie Waldron
     6550 Riverbend Dr
     Trussville, AL 35173-1512


     JoAnn Calegari
     1946 Burgundy Ln
     Brentwood, CA 94513-6479


     Joanne Masters
     109 Riverhill Ct
     Cayce, SC 29033-4376


     Jodie Baacke
     2052 S 84th St
     West Allis, WI       53227-1704


     Joel Cohen / BROADWAY INBOUND TICKET
     38 Grandville Dr
     Swoyersville, PA 18704-1239




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 62 of 255
     JohnHeaton
     108 Pennsylvania Ave
     Lynchburg, VA 24502-4728


     JohnKennedy
     1046 Gaston Manor Dr
     Durham, NC 27703-8964


     JohnLussier
     208 Wimberly Way
     Bristol, TN 37620-7166


     JohnThomas
     106 Phillips Ridge Dr
     Huntsville, AL 35801


     John Spellman
     1920 Corporate Dr Ste 204
     San Marcos, TX 78666-6283


     JohnMorgan
     2828 Old Hickory Blvd Apt 716
     Nashville, TN 37221-3731


     JohnnieMuncy
     PO Box 123
     Corona, NM 88318




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 63 of 255
     JonRobinson
     41225 Calle de Suenos
     Murrieta, CA 92562-7142


     Jonathan Marashlian
     9712 Mill Run Dr
     Great Falls, VA 22066-1815


     Jonathan Peacock
     430 Willow Point Dr
     Dublin, GA 31021-6461


     Jonathan Shoemaker
     515 Trailridge Cir
     Hallsville, TX 75650-5144


     Joseph and Lori Przybysz
     13452 Route 78
     South Wales, NY 14139-9717


     Joshua and Julie Matthews
     2103 Hannah Dr
     Wentzville, MO 63385-4592


     Joy Jones
     2288 Deaver Walker Rd
     Cleveland, AL 35049-5317




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 64 of 255
     Joyce Anderson
     245 Oak Leaf Cir
     Pell City, AL 35125-9321


     Joyce Bono
     2001 Maple Tree St
     Saint Peters, MO 63376-6717


     Joyce Cann
     2573 E Caramillo St
     Colorado Springs, CO        80909-3071


     Jude Armistead
     3329 Woodward Dr
     Mobile, AL 36695-6502


     JudeeSpansel
     4527 Cleveland Pl
     Metairie, LA 70003-1245


     Judith Kremer
     304 8th St NE
     Fulda, MN 56131-9688


     Judith Rayburn
     133 Crawford Dr
     Martin, TN 38237-3807




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 65 of 255
     Judy Adams
     109 Highgate Ln
     Lexington, NC 27292-5372


     Judy Morgan
     1619 Zinfandel Dr
     Brentwood, CA 94513-4338


     Julie Baty
     11771 Orchard Park Dr
     Sparta, MI 49345-8451


     Julie Damigella
     95 Gregory Rd
     Holliston, MA 01746-2516


     Julie Jolley
     4441 Parkwood Cir
     Trussville, AL 35173-1526


     Julie Hylwa
     113 Candora Rd
     Maryville, TN 37804-3659


     Julie Walker
     9831 FM 365 Rd
     Beaumont, TX 77705-9325




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 66 of 255
     Justin Gibbs
     5217 Escondido Pass # Ass
     McAllen, TX 78504-9001


     Justine Bartoloni
     3471 Colby Chase Dr
     Apex, NC 27539-9068


     Kailey Labove
     11843 Great Oaks Dr
     College Station, TX        77845-5073


     Karalynn Cromeens
     8431 Katy Fwy
     Houston, TX 77024-1931


     KarenAnderson
     2425 Forest Primeval Rd
     Saint Germain, WI 54558-9714


     KarenGeorge
     1204 Old Crows Way
     Springfield, IL 62712-8669


     KarenMurphy
     2212 Concord Cir
     Harrisburg, PA 17110-9202




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 67 of 255
     KarenPollert
     425 Lasher Dr
     Seymour, IN 47274-2213


     Karen Gregory
     2533 NW 58th St
     Oklahoma City, OK        73112-7102


     Karen McLendon
     6649 Greenwell St
     Pensacola, FL 32526-7931


     Karen Moffett
     136 Grimes St
     Roanoke, VA 24019-8435


     Karina Conway
     1804 Scarsdale Ct
     Lafayette, CO 80026-9166


     Karla White
     14531 Misty Meadow Ln
     Houston, TX 77079-3172


     Karyne Coven
     840 Mission Valley Ln
     Annapolis, MD 21401-7382




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 68 of 255
     Kashawna Edwards
     4747 W Waters Ave Apt 402
     Tampa, FL 33614-1450


     KatharineWood
     1855 N Tegner St
     Wickenburg, AZ 85390-2657


     KatherineParr
     24100 Pratt Rd
     Armada, MI 48005-1545


     Katherine Bares-Cochrun
     9831 FM 365 Rd
     Beaumont, TX 77705-9325


     Kathesia Thomas
     105 Laurel Woods Dr
     Warner Robins, GA 31088-9203


     KathleenHeffernan
     PO BOX 4544
     Camp Connell, CA 95223


     Kathleen Goss
     1 Box Elder Ln
     Willow Street, PA        17584-9605




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 69 of 255
     Kathleen Mathis
     2097 Rioja Way
     Brentwood, CA 94513-5289


     Kathleen Schober
     2010 Tempranillo Ln
     Brentwood, CA 94513-5290


     Kathryn Shaw
     1322 Trenton Ln
     Franklin, TN 37067-6407


     Kathy Barnes
     1604 Eagon Ct
     Fuquay Varina, NC        27526-9383


     KatieAdamczyk
     9612 Two and a Half Rd
     East Leroy, MI 49051


     Katie Snyder
     11909 286th Ave NW
     Princeton, MN 55371-4784


     Katie Swafford
     5136 Dahlia Dr
     Plainfield, IN       46168-5716




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 70 of 255
     KatieMcGowan
     172 E Lakeview Dr
     Milledgeville, GA        31061


     KayClinton
     1273 Country Place Dr
     Houston, TX 77079-3123


     Kay Marie Carden
     1702 Zinfandel Dr
     Brentwood, CA 94513-4342


     Kaylene Nienhueser
     10521 Cary St
     La Vista, NE 68128-3248


     KayronSmith
     2443 Stewarts Ferry Pike
     Hermitage, TN 37076-3926


     Keely Culpepper
     3309 Dunbrooke Dr
     Birmingham, AL 35243-4818


     KeithKirkman
     2104 Surrey Ln
     Rock Hill, SC 29732-7302




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 71 of 255
     Keith Young
     308 Bluebonnet Dr
     Lafayette, LA 70508-5412


     KelleyBrown Lutz
     9 Colberts Ln
     Newport News, VA       23601-3115


     KellyRuml
     PO Box 807
     South Wellfleet, MA        02663


     Kelly Johnson
     29665 442nd Ave
     Aitkin, MN 56431-4625


     Kelly Moore
     10234 SE Harrison St
     Portland, OR 97216-2914


     Kenice Earleen Short
     1630 Healing Rock Ct
     Brentwood, CA 94513-4264


     KennethGooden
     8705 Witherbee Ct
     Lewisville, NC 27023-7749




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 72 of 255
     Kenneth Furby
     3165 Capitan Dr
     Port Neches, TX       77651-5803


     Kenneth Marion Gwin
     2110 Solera St
     Brentwood, CA 94513-6482


     Keri Collins
     1407 N 22nd St
     Nederland, TX 77627-5737


     Keri Merchman
     332 Honeysuckle Trl
     Hamilton, AL 35570-5234


     Kim Bastin-Myers
     1400 Gloria Terrell Dr
     Wilder, KY 41076-9188


     Kimberly Cagle
     653 Vass Carthage Rd
     Carthage, NC 28327-9416


     Kimberly Hodge
     13713 Randa Pkwy
     Northport, AL 35475-3473




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 73 of 255
     Kimberly Jump
     14328 Misty Meadow Ln
     Houston, TX 77079-3185


     Kory Wuenschal
     6738 Hansen St
     Groves, TX 77619-5910


     KristeneRuddle
     8471 Southwestern Blvd
     Dallas, TX 75206-2243


     Kristi Sackett
     2127 280th St
     Mount Ayr, IA 50854-8964


     Kristin Hanson
     13219 Oakwood Rd
     Zimmerman, MN 55398-9331


     Kristine Coates
     PO Box 1835
     Julian, CA 92036


     LaJean Herman
     1105 Fairway Dr
     Princeton, MN 55371-2242




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 74 of 255
     Larinda Rainwater
     1825 E Nettleton Ave Ste H
     Jonesboro, AR 72401-5152


     LarryGoddard
     5255 Eastside Rd
     Redding, CA 96001-4271


     Larry Lunsford
     313 Camp Forrest Trl
     Helena, AL 35080-8622


     Latasha Powell
     329 Chapel Creek Way
     Fultondale, AL 35068-6036


     Latretta Morvant
     9831 FM 365 Rd
     Beaumont, TX 77705-9325


     LauraRondot
     4312 Briarwood Rd
     Louisville, KY 40207-4038


     Laura F Tyree
     19129 Forest Rd
     Lynchburg, VA 24502-4487




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 75 of 255
     Laura Lequire
     1249 Butler Rd
     Maryville, TN 37804-2313


     Laura Perry
     PO Box 1360
     Wimberley, TX       78676


     Lauren Brown
     2530 SW Longleaf Dr
     Pinehurst, NC 28374


     Lauren Malueg
     932 Edward Ave
     Jefferson, GA 30549-7295


     LawrenceMcghee
     3 Brightleaf Ct
     Durham, NC 27713-9018


     LBAC Travel
     "
     1907 Julia Goldbach Ave
     Ronkonkoma, NY 11779-6416


     Leisure Pass Group, Inc.
     711 Atlantic Ave Fl 4
     Boston, MA 02111-2809




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 76 of 255
     Lesa Wilson
     2296 Breland Rd
     Mathiston, MS 39752-4442


     LesiaStuart
     310 Island Ave
     Chattanooga, TN       37405-4276


     Letrice Golden
     3083 Malcolm Ave
     Oakland, CA 94605-5349


     Lezli Madden
     16890 N River Shores Rd
     Northport, AL 35475-2519


     Like A Local Tours
     730 Lafayette Ave Apt 1R
     Brooklyn, NY 11221-6176


     LindaBrooks
     1810 Hiawatha Pl
     Ann Arbor, MI 48105-1235


     LindaClarke
     146 Royster Dr
     Crawfordville, FL        32327-4626




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 77 of 255
     LindaTassin
     107 Wakefield Dr
     Lafayette, LA 70503-4242


     LindaWilliams
     1999 S Marion Ave
     Lake City, FL 32025-0003


     Linda Fields
     3115 Pennywell Ln
     Katy, TX 77494-4546


     Linda Marie Rhodes Parks
     1634 Healing Rock Ct
     Brentwood, CA 94513-4264


     Linda Ralston
     4946 Mimosa Dr
     Plainfield, IN       46168-5734


     Linda Schmoeller
     12111 Logan St
     Alton, IL 62002


     LisaBaker
     715 Estates Rd SE
     Roanoke, VA 24014-4303




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 78 of 255
     LisaCaloss
     121 Hawthorne Vale
     Ridgeland, MS 39157-2345


     LisaSimpson
     1349 Sunhaven Rd
     Alpine, CA 91901-2378


     Lisa Burud
     PO Box 21597
     Bakersfield, CA       93390


     LizaDozier
     PO Box 2754
     Augusta, GA    30914


     LoisHamilton
     2027 Elm St
     Quincy, IL 62301-3233


     Lois Songer
     1310 Newton St
     Key West, FL 33040-7026


     LorelyLopez
     341 31st St
     Nacogdoches, TX       75964-8729




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 79 of 255
     LoriPelosi
     619 Guernseytown Rd
     Watertown, CT 06795-1820


     LoriPrzybysz
     1342 Route 78
     South Wales, NY       14139


     Lori Culotta
     6040 Brookhill Cir
     Birmingham, AL 35242-3711


     Lori Mandich
     PO Box 91
     Seville, OH 44273


     LorraineCrane
     22824 N Padaro Dr
     Sun City West, AZ        85375-1621


     Lotte New York Palace
     455 Madison Ave
     New York, NY 10022-6845


     Lula Waskom
     39 Buena Vista Dr
     Marshall, TX 75670-6603




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 80 of 255
     Luzie Maxwell Lewallen
     PO Box 3393
     McAllen, TX 78502


     LyndaAnderson
     68393 Moonlight Dr
     Cathedral City, CA        92234-2105


     LyndaStrickland
     11559 Dunn Rd
     Dunn, NC 28334-5067


     Lynda Eason
     1519 Hibiscus Ave
     McAllen, TX 78501-3225


     Lynda Last
     3670 Dam Ln
     Phelps, WI 54554-9499


     LynnEubanks
     PO Box 260
     O Brien, FL    32071


     Lynne Brown
     1 Foggy Field Ln
     Fredericksburg, VA        22406-8440




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 81 of 255
     Lynne Hickney / My Travel Agency
     229 Russells Mills Rd
     Dartmouth, MA 02748-2022


     M Shannan Fastzkie
     13015 Old White Horse Rd
     Travelers Rest, SC 29690-7830


     M. Teri Long
     20 Inverness Cir
     Royersford, PA 19468-1545


     Maccie Hardin
     24151 Bella Dolce Ln
     Katy, TX 77494-7901


     Machelle Crowley
     1628 W 400 S
     Peru, IN 46970-7924


     Madonna Barry
     9799 Josey St
     Beaumont, TX 77707-1016


     Magical Moments Vacations
     2447 Tiffin Ave # 196
     Findlay, OH 45840-8672




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 82 of 255
     Magnolia Travel Group
     PO Box 1666
     Madison, MS 39130-1666


     Makayla Burkett
     606 Milligan Dr
     Longview, TX 75604-3926


     Mandy Herman
     1933 Glenn Rd
     Gaston, SC 29053-9393


     Marbert Sise
     1614 Trinidad Dr
     Key West, FL 33040-5220


     Marcia VanValkenburg
     650 Main St NW
     Elk River, MN 55330-1503


     Margaret Bolejack
     PO Box 271
     Pittsboro, NC 27312-0271


     Margaret Hughes
     1321 Mountain Ridge Rd
     Hickory, KY 42051-8954




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 83 of 255
     Margaret Spearin
     16479 W Rowel Rd
     Surprise, AZ 85387-6869


     Marian Janet Sanchez
     1841 Vallejo Way
     Sacramento, CA 95818-3840


     MarianneSchwarz
     5 Knaves Ct
     Nottingham, MD 21236-2708


     Marion Fulce
     Ambassador Travel
     5250 Vogel Rd
     Evansville, IN 47715-7814


     MarkelHelms
     2213 Croydon Dr
     Tallahassee, FL       32303-4305


     Market Street Partnership
     300 Market St
     Kingston, PA 18704-5426


     Marquis Johnson
     5949 E Christine Ave
     Fresno, CA 93727-6558




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 84 of 255
     Marriott Business Services
     Bank of America
     PO Box 402642
     Atlanta, GA 30384-2642


     Marriott Marquis
     Marriott Business Services
     PO Box 403003
     Atlanta, GA 30384-3003


     Marsha Seldon
     103 Dewey St
     Warner Robins, GA        31093-2410


     Marth Newsome
     4721 Martha Ln
     Groves, TX 77619-5539


     MarthaRiggs
     206 W Division St
     Dowagiac, MI 49047-1734


     Martha Depoo
     108 Front St
     Key West, FL    33040-8310


     Martha Green
     6745 Capitol St
     Groves, TX 77619-5905




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 85 of 255
     Martha L. Taylor
     7272 N Belvedere Ave
     Fresno, CA 93722-3407


     Martha Smart
     14329 Still Meadow Dr
     Houston, TX 77079-3131


     Martha Taylor
     7272 N Belvedere Ave
     Fresno, CA 93722-3407


     MaryHollenkamp
     10590 Prairie Dr
     Breese, IL 62230


     Mary Allen
     740 Kings Mountain Rd
     Tuscaloosa, AL 35406-2732


     Mary Archer
     9706 Harrowgate Dr
     Houston, TX 77031-3117


     Mary Ellen Beattie
     1200 4th St
     Key West, FL 33040-3763




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 86 of 255
     Mary Jane Keller
     4912 Mimosa Dr
     Plainfield, IN 46168-5734


     Mary Jo Toler
     4880 Mimosa Dr
     Plainfield, IN       46168-5735


     Mary Kathleen Koontz
     1417 Jolliff Rd
     Chesapeake, VA 23321-1303


     Mary Lane Burford
     738 Coachlight Rd
     Shreveport, LA 71106-7230


     Mary Ledford
     PO Box 1561
     Dunlap, TN 37327


     Mary LouiseDi Vito
     51 Bridgetown Rd
     Hilton Head Island, SC         29928-3365


     Mary Lucey
     15015 Pratolino Way
     Naples, FL 34110-2717




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 87 of 255
     Mary Smith
     1219 Grinnell St
     Key West, FL 33040-3283


     Mary Waters King
     PO Box 771
     Hawkins, TX 75765


     Mary White
     3408 E Briarcliff Rd
     Birmingham, AL 35223-1309


     MatthewThiel
     1725 N Main St
     High Point, NC       27262-2645


     Matthew Brown
     1 Foggy Field Ln
     Fredericksburg, VA        22406-8440


     Matthew Whitenack
     15 W 139th St Apt 3A
     New York, NY 10037-1512


     Matthew Williams
     2203 Wimberly Woods Dr
     Sanford, NC 27330-7089




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 88 of 255
     Maureen Plauche
     7296 Backridge Rd
     Sabine Pass, TX 77655-2004


     McCall and George Govignon
     125 Stone Haven Dr
     Calhoun, GA 30701-2053


     Mechelle Bailey
     5242 Jungle Orchard St N
     Las Vegas, NV 89044


     Mega Travel
     3 N 5th St
     Temple, TX 76501-4237


     MelanieDavis
     108 Lamport Blvd
     Staten Island, NY        10305-3629


     MelanieKing
     70 Bullock Rd
     East Freetown, MA        02717-1016


     Melanie McKenzie
     720 Connell Rd
     Carthage, NC 28327-7970




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 89 of 255
     MelindaMosca
     4085 Canvas Ave
     Rock Hill, SC 29732-8195


     Melindie Burke
     15235 Old SD Highway 79
     Newell, SD 57760-5871


     MelissaKing-Polsinelli
     1701 Spruce Ave
     Winter Park, FL 32789-2021


     Melissa McNatt
     144 Linville Ln
     Easley, SC 29640-6625


     Mendy Ford
     410 Scottsville Rd
     Marshall, TX 75672-3337


     MichaelConway
     335 W 7th St
     Salem, OH 44460-2121


     MichaelCulotta
     388 Strathaven Dr
     Pelham, AL 35124-6282




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 90 of 255
     MichaelGrout
     941 Collins Rd
     Villa Hills, KY       41017-1113


     MichaelSeverin
     9122 Cottonwood Canyon Dr
     Lenexa, KS 66219-8145


     Michael Bailey
     5916 Bullboat Ct
     North Las Vegas, NV        89031-3489


     Michael Cavanugh
     7020 Concord Rd
     Savannah, GA 31410-2506


     Michael Maita
     1515 Miwok Ct
     Brentwood, CA       94513-4343


     Michael Meninger
     3440 Laurelwood Ct NE
     Roswell, GA 30075-5250


     Michael Sattler CC
     700 Colorado Blvd # 325
     Denver, CO 80206-4084




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 91 of 255
     Michayla Davis
     3845 Glaze Rd
     Kountze, TX 77625-8119


     MicheleChapman
     11360 Halcyon Loop
     Daphne, AL 36526-8472


     Michele Doleshal
     1270 Covey Ln
     Eagle River, WI 54521-9441


     Miriam Payne
     345 River Club Rd
     Lexington, SC 29072-6720


     Misha Dent
     152 Glenwood Ln
     Hurricane, WV 25526-9138


     Mollie Tharp
     103 Lincoln Ave
     Denton, KS 66017-4041


     Molly Hammack
     7481 Meadow Violet Ct
     Avon, IN 46123-7630




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 92 of 255
     Mona Daugherty
     310 S Tyler St Apt 7
     Morgantown, KY 42261-8184


     Monica Donahue
     PO Box 1676
     Eagle River, WI       54521


     Monica Haskell
     2819 Harris Ave
     Key West, FL 33040-4039


     Monyette Cousett
     8224 Swallow Falls St
     North Las Vegas, NV 89085-4415


     Mountain Heritage High SchoolGroup
     PO Box 70
     Burnsville, NC 28714


     Nancy Busch
     5119 Fairhaven Rd
     Davenport, IA 52807-3078


     Nancy Davis
     506 E 11th St
     Dell Rapids, SD       57022-1051




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 93 of 255
     Nancy Marie Christian
     1930 Burgundy Ln
     Brentwood, CA 94513-6479


     Nancy Shelbourne
     5094 Lilium Dr
     Plainfield, IN 46168-5701


     Natasha Williams
     2917 Chace Lake Dr
     Birmingham, AL 35244-1070


     National September 11 Memorial
     Attention: Finance
     200 Liberty St Fl 16
     New York, NY 10281-2103


     Nay Roach
     305 Holcomb St
     Marshall, TX 75670-3849


     New York Hilton
     Attn: Accounting Dept.
     1335 Avenue of Americas
     New York, NY 10001-6078


     New York Water Taxi
     459 E 12th St Pier 79
     New York, NY 10009-4024




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 94 of 255
     Nexion LLC
     Linda Briseno, Nexion Accounting
     6565 N Macarthur Blvd Ste 400
     Irving, TX 75039-2468


     NicholeHarward
     350 S 200 E
     Glenwood, UT 84730-7716


     NicoleChelius
     2112 Kings Xing SW
     Winter Haven, FL 33880-2769


     Nicole Gray
     121 Jacks Run Rd
     Pittsburgh, PA 15122


     Nida Hollimon Purser
     7473 County Road 23
     Mount Hope, AL 35651-9792


     NitaMartin
     2431 New Holland Cir
     Murfreesboro, TN 37128-8272


     Noelle Wachter
     4152 54th Ave NE
     Hickory, PA 15340




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 95 of 255
     Norma Bull
     PO Box 169
     Riner, VA 24149


     Norma Guillen
     14359 Misty Meadow Ln
     Houston, TX 77079-3167


     Northland Travel
     206 E Broadway Ave
     Bismarck, ND 58501-3841


     Northwood Travel Inc
     1969 Sunset Point Rd Ste 16
     Clearwater Beach, FL 33765-1145


     NYC & Company
     810 7th Ave Fl 3
     New York, NY 10019-5896


     Olga M. Bezditny
     Box 3116
     Steinbach, Manitoba,            R5G 1-P4


     Palm Coast Travel
     4800 N Federal Hwy Ste D-200
     Boca Raton, FL 33431-5188




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 96 of 255
     PamWhite
     20026 Walnut Main St
     Aberdeen, MS 39730-8787


     Pam Spooner
     5909 Stonegate Ln
     Trussville, AL 35173-1087


     Pamela Bruse
     33133 Paul Ave
     Bigelow, MN 56117-1105


     Pamela Jean Bhaila
     2015 Andalucia Ln
     Brentwood, CA 94513-6491


     Pamela Kranig
     4930 Brookglen Way
     Carmichael, CA 95608-0957


     Pamela Mathews
     105 Mizell Ln
     West Monroe, LA       71291-9058


     Pamela Schaper
     14180 Misty Meadow Ln
     Houston, TX 77079-3180




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 97 of 255
     Pamela Spilbeler
     4983 Dahlia Dr
     Plainfield, IN 46168-5712


     PatriciaBushnell
     1006 Barstow Ave
     Eugene, OR 97404-1510


     PatriciaTorrence
     800 S Main St
     Rossville, KS 66533-9660


     Patricia Annette Kassawara
     1872 Fiano Ln
     Brentwood, CA 94513-5280


     Patricia Cox
     1700 Fairburn Dr
     Cumming, GA 30040-7842


     Patricia Graham
     397 Ashbury Way
     Naples, FL 34110-1321


     Patricia Gray
     PO Box 1868
     Lusby, MD 20657




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 98 of 255
     Patricia Schossler
     16465 Hodges Ave
     Cedar Key, FL 32625-4683


     Patricia Smith
     3111 Sleepy Hollow Ln
     Temple, TX 76502-7145


     Patricia Worley
     4810 Trailing Fox Dr
     Cumming, GA 30040-9596


     Patrick Weaver
     2828 E Linda Ct
     Gilbert, AZ 85234-6399


     Patrick H Clements
     6165 Emily Ln
     Longview, TX 75605-6781


     Patsy and RodneyPlummer
     148 Woodstone Dr
     Ruston, LA 71270-7522


     Patsy Talberg
     904 Fairway Dr
     Princeton, MN 55371-2241




Case 5:20-bk-01790-HWV    Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                         Main Document   Page 99 of 255
     Patti Jo Styka
     1951 Burgundy Ln
     Brentwood, CA 94513-6479


     Paul Wendt
     1401 Laurel Leaf Ln
     Pearland, TX 77581-3551


     PaulaDean
     180 Windwood Rd
     Dothan, AL 36301-8374


     Paula Dearringer
     9380 Oak St
     Zionsville, IN 46077-7656


     PaulineAnderson
     2081 Judith Pl
     Longwood, FL 32779-2781


     PennyKey
     2310 Caroline Park Ln
     Spring, TX 77386-1824


     Perry Kaye
     8330 Charleston Peak St
     Las Vegas, NV 89166-5168




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 100 of 255
     PhyllisLoudermilk
     576 NW 1391st Rd
     Holden, MO 64040-8477


     PhyllisTucker
     319 County Road 466
     Gainesville, TX 76240-1759


     Phyllis Grantham
     1414 Cypress Bend Cv
     New Braunfels, TX 78130-3061


     Polly Pressley
     PO Box 302
     Jefferson, GA 30549


     Rachel M Hobbs
     133 Oak Hollow Rd
     Monroeville, AL 36460-5710


     Ramona Pound
     5029 Silverbell Dr
     Plainfield, IN 46168-5737


     Ramona Pound
     4713 E Donington Dr
     Bloomington, IN 47401-8897




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 101 of 255
     Randall Robertson
     3291 NW 96th Ave
     City of Sunrise, FL      33351-7138


     RandySwartz
     2420 NW 63rd Pl
     Ocala, FL 34475-2458


     Rebeca Anselet
     623 S 6th St
     Nederland, TX 77627-2621


     Rebecca Bossley
     524 W Bilbo St # Steet
     Orange, TX 77630-2628


     Rebecca Ferguson
     1570 Burgundy Ct
     Brentwood, CA 94513-6480


     Rebecca Jerrell
     888 SE Santee Dr
     Greensburg, IN 47240-7810


     Rebecca Rodriguez
     14514 Misty Meadow Ln
     Houston, TX 77079-3110




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 102 of 255
     Rebecca Smith
     4985 Silverbell Dr
     Plainfield, IN 46168-5707


     Rebecca Starnes
     3122 Mayhem Dr Ste 801-270
     Tallahassee, FL 32301


     Regina Butts
     202 Stafford Beach Dr
     Byron, GA 31008-3861


     Renee Keilman
     14453 Pine Valley Dr
     Lathrop, CA 95330-9690


     Reni Miguez
     2734 15th St
     Port Neches, TX     77651-5139


     Residence Inn by Marriott
     1717 Broadway
     New York, NY 10019-5214


     Rhonda Christianson
     8100 Ridgewood Rd
     Goodlettsville, TN 37072-9465




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 103 of 255
     RichardBerning
     10 Beachview Ln
     Springfield, IL     62712-9513


     Richard J Duckworth
     1990 Blue Spring Rd
     Decherd, TN 37324-3920


     RickBlack
     1114 Macarthur Dr
     Papillion, NE 68046-3859


     Rinda Dedering
     N3130 Alfreds Rd
     Weyauwega, WI 54983-8700


     Rita Smith
     1548 S Scott Park Rd
     Eldridge, IA 52748-1308


     Rob Simons
     221 Legends Club Dr
     Mount Pleasant, SC 29466-9045


     Robert Largent
     840 Freedom Cir
     Hazel Green, WI     53811-9382




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 104 of 255
     Robert McGriff
     1021 Regas Dr S
     Atlantic Beach, FL      32233-7008


     Robert Quinn
     524 Faulkner Dr
     Schertz, TX 78154-1142


     Robert Williams
     1425 SE 13th Ave
     Deerfield Beach, FL      33441-7313


     Robert Albert Woods
     1635 Shiraz Ct
     Brentwood, CA 94513-4253


     Robert Bond
     255 Winminster Dr
     Cocoa, FL 32922


     Robert Deasey
     8040 Lohn Road
     Halfmoon Bay, BC     VON-1Y1


     Robert Mark Linett
     2058 Navarra Way
     Brentwood, CA 94513-5285




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 105 of 255
     Robert Miller
     55 Morning Star Ln
     Christiansburg, VA      24068


     Roberta Gagliano
     13504 James Ave S
     Burnsville, MN 55306


     Rodney Garcia
     6 Shady Lake Ct
     Sacramento, CA 95834-1516


     Rodney Plummer
     148 Woodstone Dr
     Ruston, LA 71270-7522


     Roger Arnold
     5022 Wall Ln
     Ball, LA 71405-3646


     RonaldMosley
     310 Maple Dr
     Vidalia, GA 30474-8909


     Ronda Holland
     3300 Renwick Ave
     Elk Grove, CA 95758-7490




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 106 of 255
     Rosa L Rickman
     600 Ervin Coker Rd NE
     Rome, GA 30161-9621


     Rosalina Arias
     PO Box 2317
     Julian, CA 92036


     Rosalyn DEarl
     8807 C Island Way
     Tampa, FL 33601


     Rose A. Yuhas
     1829 Moscato Pl
     Brentwood, CA 94513-5271


     Rose Simmons
     1905 E 47th Pl
     Davenport, IA 52807-1268


     Rosemary Henriksen
     825 Maine Ave
     Adrian, MN 56110-1068


     RoxanneDonnan
     682 Wildlife Rd # R
     Clinton, SC 29325-3708




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 107 of 255
     Roy Hutton
     321 Palmer St
     Adamsville, TN     38310-2445


     Ruth Harriet Costa
     1930 Burgundy Ln
     Brentwood, CA 94513-6479


     Sabine Collins
     48 Sweet Gum Cir
     Sanford, NC 27332-1346


     Sadies Global Travel Ltd.
     8412 Crossland Loop
     Montgomery, AL 36117-0903


     SallieMcBride
     5150 Ellisboro Rd
     Stokesdale, NC 27357-7445


     Sammie Ryland
     545 Jeffrey Ln
     Deville, LA 71328-9387


     Sandcastle Wishes Travel
     PO Box 275
     Kimberly, AL 35091




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 108 of 255
     Sandra Nolen
     58 Dogwood Ln
     Fayette, AL 35555-1416


     Sandra Preuss
     12150 E Briarwood Ave Unit 145
     Centennial, CO 80112-6755


     Sandra Rhoads
     264 State Road 327
     Hudson, IN 46747-9405


     Sandra W. Howell
     9005 Saffron Ln
     Silver Spring, MD     20901-4267


     SaraCochran-Kelton
     1132 Farmhouse Rd
     Lascassas, TN 37085-4592


     Sara Stokes
     5519 McCommas Blvd
     Dallas, TX 75206-5633


     SarahOettle
     463 High Tech Dr
     Georgetown, TX 78626-2185




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 109 of 255
     Sarah Rodgers
     8300 Lake Powell Dr
     Nederland, TX 77627-5655


     Scherry Bryant
     6006 Hobby Ln
     Pinson, AL 35126-4466


     Shabrya Lott
     8224 Swallow Falls St
     North Las Vegas, NV 89085-4415


     Shanise Earl Johnson
     5949 E Christine Ave
     Fresno, CA 93727-6558


     Shanise Johnson
     5949 E Christine Ave
     Fresno, CA 93727-6558


     Shannon Burgess
     315 S Wingfield Rd
     Greer, SC 29650-3431


     SharonBrown
     8060 Frankford Rd Apt 424
     Dallas, TX 75252-6883




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 110 of 255
     SharonFilips
     9060 Tucson St
     Plymouth, MI 48170-4132


     SharonRitchie
     1326 Heather Dr
     Murphys, CA 95247-9688


     Sharon Ball
     1572 California Trl
     Brentwood, CA 94513-4337


     Sharon Johnson
     218 Hill Ln
     West Blocton, AL     35184-5002


     Sharon Lou Burris
     229 Marble Dr
     Antioch, CA 94509-6218


     Sharyn Marie Metez
     291 Cheshire Dr
     Brentwood, CA 94513-2944


     Shauna Richards
     13716 Field Stream Ln
     Manor, TX 78653-3776




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 111 of 255
     SheaDiBenedetto
     6962 Meadow Ridge Dr
     Mc Calla, AL 35111


     SheilaGray
     115 Angel Oak Trl
     Dallas, GA 30132-6315


     ShelbieTarlowski
     11013 N 35th Dr
     Phoenix, AZ 85029-4001


     Shelby St Romain
     19021 Turnberry Ct
     Baton Rouge, LA 70809-6607


     ShelleyGreene
     869 Cedar Creek Dr
     Asheboro, NC 27205-2621


     ShelleyScarborough
     4346 Vista Ln
     Lynn Haven, FL 32444-4419


     Shelley Permenter
     2010 Llano Rd
     Beaumont, TX 77713-5612




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 112 of 255
     ShellyMohr Johnsen
     501 Belvedere Ave
     Beatrice, NE 68310-4850


     Sheraton NY Times Square
     ATTN: Valerie Dillon
     811 7th Ave
     New York, NY 10019-6002


     SherriSingleton
     Premier Vacations LLC
     4892 Colonial Hwy
     Evington, VA 24550-1900


     SherryHammond
     471 Barbados Cir
     Lakeland, FL 33803-5611


     SherryHendrickson
     6330 Atherly Cres
     Mississauga, ON,         L5N 8-J2


     SherryStauffer
     3801 Steltz Rd
     New Freedom, PA     17349-9285


     Sherry Sinnard
     1108 Plantation Lakes Cir
     Chesapeake, VA 23320-8106




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 113 of 255
     Shirah Umansky
     4150 Regents Park Row
     La Jolla, CA 92037


     Sondra McCorquodale
     PO Box 8980
     Rocky Mount, NC 27804


     St. Louis ThanksgivingGroup
     Dream Vacations, a Cruise
     1 Company 1201 W Cypress Creek Rd
     Fort Lauderdale, FL 33301


     StacyTomlinson
     44 Crestline Dr
     Somerset, KY 42503-6242


     StanleySilver
     3688 Underbrush Trl
     The Villages, FL 32163-2706


     StephanieStrzelecki
     8500 W Roseview Dr
     Niles, IL 60714-1856


     Stephanie Grayson
     162 Royal Dr
     Madison, AL 35758-3167




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 114 of 255
     Stephanie Taylor
     13200 Carriage Way
     Oklahoma City, OK 73142-3310


     Stephen Munt
     5535 Shipley Ct
     Centreville, VA     20120-3308


     Stephen Muth
     44087 W Granite Dr
     Maricopa, AZ 85139-8865


     Steven Johnson
     Turnberry Travel
     1184 Hill Rd N
     Pickerington, OH     43147-8657


     Steven Murphy
     1624 Gamay Ln
     Brentwood, CA     94513-4332


     Steven W. Tsunekawa
     7002 Harborhaven Way
     Discovery Bay, CA 94505-1756


     Stires & Company
     22 Preston Rd
     Dallas, PA 18612-9082




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 115 of 255
     Stuart Rothenberg
     10 Avondale Dr
     Cold Spring Harbor, NY      11724-1602


     Sue Paulzine
     600 Parnell St
     Iona, MN 56141-1009


     Summer Moore
     210 Cox Dr
     Warner Robins, GA     31093-1910


     Sundee Warren
     1177 Brush Creek Rd
     Colbert, GA 30628-3904


     SusanCollins
     916 E Green Acres Dr
     Hobbs, NM 88240-4532


     SusanGentry
     2118 Companero Ave
     Orlando, FL 32804-6504


     Susan Birk
     1790 Grandview Dr
     Jasper, IN 47546-2434




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 116 of 255
     Susan Dolinar
     7212 Timberlake Rd
     Lynchburg, VA 24502-2337


     Susan Kettelhodt
     12921 282nd Ave NW
     Zimmerman, MN 55398-9447


     Susan Lantz
     3421 S 400 W
     New Palestine, IN     46163-9155


     Susan Lueck
     9489 County Road 6 NW
     Princeton, MN 55371-5202


     Susan Poynor
     6366 Elm Crest Ct
     Fort Worth, TX 76132-4309


     Susie Sarrasin
     Box 664
     St. Malo, MN R0A-1T0


     SuzanneMeyer
     82039 Deniro Ct
     Indio, CA 92201-8115




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 117 of 255
     Suzanne Bowering
     402 Main St
     Wakefield, MA 01880-3018


     Suzanne Brown
     500 N Duke St Apt 54-103
     Durham, NC 27701-2059


     Suzzane Burtchaell
     313 Henry Russell St
     Franklin, TN 37064-1524


     Tamara Elrite
     11321 Silverton Dr
     Milton, FL 32583-6905


     Tamita T. Williams
     1543 20th St N
     Birmingham, AL 35234-2650


     Tamita Williams
     1543 20th St N
     Birmingham, AL 35234-2650


     Tammy Andrew
     PO Box 875
     Asheboro, NC     27204




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 118 of 255
     Taylor Bastin-Platt
     205 W Shelby St
     Falmouth, KY 41040-1139


     Taylor Whisneant
     1030 Dalton St
     Bridge City, TX 77611-2610


     Teena Perry
     13 Hidden Hills Ln
     Ellisville, MS 39437-6401


     Teresa Hail
     604 Rolling Acres Dr
     Kathleen, GA 31047-1608


     Teresa Saenz
     11 Moonrise Cir
     Sacramento, CA 95834-3820


     Terri Russell
     1003 Crest Rd
     Leeds, AL 35094-2306


     Terri Easter
     1354 Montague St NW
     Washington, DC 20011-2876




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 119 of 255
     Terri Huff
     7295 Murley
     Beaumont, TX     77701


     Terri Pendergrass
     13219 Oakwood Rd
     Zimmerman, MN 55398-9331


     TerryWilliams
     2601 Quail Run
     San Marcos, TX     78666-9477


     Terry Flowers
     1056 Bretts Way
     Cantonment, FL 32533-5641


     The Market Street Partnership
     300 Market St
     Kingston, PA 18704-5426


     The Travel Company
     1404 N 18th St
     Monroe, LA 71201-4912


     TheresaBennett
     16607 Almy Rd
     Howard City, MI     49329-9570




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 120 of 255
     Theresa Callen
     12807 Cradle Mountain Ln
     Lakeside, CA 92040-5727


     Theresa Shjandemaar
     3117 Eagle Butte Ave
     Frederick, CO 80516-2611


     Theresa Smith
     1622 Eugene St
     Port Neches, TX     77651-3216


     Theresa Staab
     6 Sherman Pl
     Bethpage, NY 11714


     ThomasHearl
     1625 SW 4th Pl
     Cape Coral, FL     33991-5403


     ThomasNawn
     523 Pewter Dr
     Exton, PA 19341-2077


     Thomas (Joe)Campbell
     415 Pisgah Way
     Calhoun, GA 30701-1939




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 121 of 255
     Thomas Edwards
     817 McArthur Dr
     Port Neches, TX     77651-2224


     Tiffany Black
     10670 N Whitney Ave
     Fresno, CA 93730-5959


     TimothyRyan
     3004 Looking Glass Ct
     Virginia Beach, VA 23456-8277


     Timothy Tisdale
     283 Saint Phillips Church Rd
     Prosperity, SC 29127-6936


     Tonia Epps
     PO Box 443
     Scottsville, TX     75688


     Tonirae Vojacek
     3935 E Rough Rider Rd Unit 1179
     Phoenix, AZ 85050-7357


     Tony Camara
     2022 Red Hawk Rd
     Prattville, AL 36067-8523




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 122 of 255
     TonyaHoffman
     2004 Jadewood Dr
     Midland, TX 79707-5057


     Tonya Alexander
     301 Millside Dr
     Warner Robins, GA     31088-8159


     Tonya Matthews
     117 Dogwood Dr
     Hazlehurst, MS     39083-2903


     Tora Christopher
     409 Canter Way
     Jefferson, GA 30549-1445


     TracyAnderson
     2910 Kerry Forest Pkwy
     Tallahassee, FL 32309-6892


     TramaineYarbrough
     5125 Summer Place Pkwy
     Hoover, AL 35244-3099


     Travel Concepts Inc. (Lenexa)
     9324 Rosner Dr Ste A
     Lenexa, KS 66219-2214




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 123 of 255
     Travel Equity Partners (dba Travel Ques
     70 Mansell Ct Ste 100
     Roswell, GA 30076-4857


     Travelport, LP
     PO Box CS198537
     Atlanta, GA 30301-8537


     TrudyHughes
     12121 S Fox Den Dr
     Knoxville, TN 37934-3727


     Trudy Crain
     12985 N Ovenell Ln
     Burlington, WA 98233-3816


     Twin America LLC
     1430 Broadway Rm 507
     New York, NY 10018-3064


     Twynette Goggins
     2117 Carion Ct Unit 104
     Birmingham, AL 35201


     Univa Shaw
     645 Westview Rd
     Chattanooga, TN     37415-3407




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 124 of 255
     Unum Life Insurance Company of America
     PO Box 406968
     Atlanta, GA 30384-6968


     Valarie Eason
     1112 46th St N
     Birmingham, AL     35212-1335


     VelmaPowers
     2627 NW Pollard Ave
     Lawton, OK 73505-1912


     Velma Dunn Cooper
     29714 Orchard Grove Dr
     Tomball, TX 77377-3965


     Verizon Wireless
     PO Box 25505
     Lehigh Valley, PA     18002-5505


     VickiSteele
     473 Walter Dr
     West Jefferson, NC      28694-9372


     Vicki Oxley
     2550 S Ellsworth Rd Unit 543
     Mesa, AZ 85209-2467




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 125 of 255
     Vicki Thomas
     12704 Shondel Rd
     Rittman, OH 44270-9513


     Vicki Vantrease
     189 Baker Rd
     Martin, TN 38237-3819


     Vicky Gaddy
     108 Millet Cir
     Cantonment, FL     32533-7887


     Victor Eyre
     305 Glen Ellen Dr
     Pineville, LA 71360-4439


     Victor Martinez
     1608 Highway 22 W
     Falmouth, KY 41040-8865


     VictoriaSidon
     113 Ohio St
     Wheeling, WV 26003-2118


     Victoria Chastain
     651 Iris Ln
     Winder, GA 30680-3786




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 126 of 255
     Victoria McCabe
     724 Killdeer Ln
     Plymouth, WI 53073-4994


     Victoria McFadyen
     PO Box 1693
     Key West, FL 33041


     Vincent O Driscoll
     7 Heritage Dr
     Plattsburgh, NY 12901


     VirginiaDeMoss
     403 N Jones Ave
     Maquoketa, IA 52060


     VirginiaMazry
     501 Cliff Dr
     Aptos, CA 95003-5309


     Virginia Davis
     1135 Woodland Trce
     Cumming, GA 30041-7268


     VivianCarr
     7927 Blazing Gap
     Missouri City, TX     77459-6054




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 127 of 255
     Wallace State Hanceville
     PO Box 2000
     Hanceville, AL 35077


     Wanda Schenk
     3296 FM 2864
     Nacogdoches, TX     75965-8100


     WardFredrickson
     2924 Gentry Cir
     Bismarck, ND 58503-0158


     Wendell Boner
     115 E 11th St
     Shiner, TX 77984-5419


     WendyNavarro
     2593 E 1569th Rd
     Ottawa, IL 61350-9261


     Wendy Thompson
     13505 290th Ave NW
     Zimmerman, MN 55398-8692


     William Knight
     102 Tulip Ln
     Westminster, SC     29693-6446




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 128 of 255
     WinstonHensley
     1700 Massanetta Springs Rd
     Rockingham, VA 22801-2412


     World Travel (Fort Pierce)
     2403 S 4th Street US Hwy # 1
     Fort Pierce, FL 34945-5996


     Yvonne Culligan
     1005 16th Ave S
     Princeton, MN 55371-2326


     Zack Kincheloe
     1174 Vallombrosa Ave
     Chico, CA 95926-2847




Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57   Desc
                      Main Document   Page 129 of 255
            Fill in this information to identify the case:

 Debtor name          New York City Vacations, Inc.

                                                   MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number


            3.1.     Community Bank (Acct # 10006966)                     Checking Account                                                                    $0.00




            3.2.     Community Bank (Acct #4418004972)                    Payroll Account                                                             $1,208.55




            3.3.     Community Bank (Acct #2140213899)                    Deposit Account                                                          $790,557.60



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                   $791,766.15
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
      Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
                     Deposits and payments on account to or for vendors, hotels, Broadway theater
            7.1.     tickets, airline tickets                                                                                                      $230,069.39
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                               Desc
                                  Main Document   Page 130 of 255
 Debtor         New York City Vacations, Inc.                                                Case number (If known)
                Name




 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment

 9.         Total of Part 2.                                                                                               $230,069.39
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
      Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                         50,500.00    -                                 0.00 = ....      $50,500.00
                                             face amount                       doubtful or uncollectible accounts



            11a. 90 days old or less:                         15,743.33    -                                 0.00 = ....      $15,743.33
                                             face amount                       doubtful or uncollectible accounts



            11a. 90 days old or less:                         27,440.58    -                                 0.00 = ....      $27,440.58
                                             face amount                       doubtful or uncollectible accounts



            11a. 90 days old or less:                         64,218.99    -                                 0.00 = ....      $64,218.99
                                             face amount                       doubtful or uncollectible accounts



            11a. 90 days old or less:                             19.17    -                                 0.00 = ....           $19.17
                                             face amount                       doubtful or uncollectible accounts



            11a. 90 days old or less:                         29,222.45    -                                 0.00 = ....      $29,222.45
                                             face amount                       doubtful or uncollectible accounts



            11a. 90 days old or less:                            534.20    -                                 0.00 = ....         $534.20
                                             face amount                       doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                               $187,678.72
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

      No.    Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?


Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                       page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                           Desc
                                  Main Document   Page 131 of 255
 Debtor         New York City Vacations, Inc.                                               Case number (If known)
                Name


     No.    Go to Part 6.
    Yes Fill in the information below.
           General description                      Date of the last        Net book value of      Valuation method used   Current value of
                                                    physical inventory      debtor's interest      for current value       debtor's interest
                                                                            (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Gift cards (Target and
           Walmart)                                                                   $1,820.00                                       $1,820.00


           NYC Metro Cards                                                            $1,205.50                                       $1,205.50


           Empire State Builiding
           Observation Deck
           Admission Tickets                                                          $2,364.00                                       $2,364.00


           NY Yankee Tickets                                                          $6,900.00                                       $6,900.00


           US Open Tickets                                                            $4,800.00                                       $4,800.00


           Music Man Broadway
           Theater Tickets                                                          $10,734.40                                       $10,734.40



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                      $27,823.90
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
           No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
           No
            Yes. Book value                                    Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                 Desc
                                 Main Document   Page 132 of 255
 Debtor         New York City Vacations, Inc.                                                    Case number (If known)
                Name


    Yes Fill in the information below.
            General description                                              Net book value of              Valuation method used   Current value of
                                                                             debtor's interest              for current value       debtor's interest
                                                                             (Where available)

 39.        Office furniture
            Offfice Furniture and Computers                                              $1,000.00                                             $1,000.00



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
            pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
            other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                   $1,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
            No
             Yes
 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
             Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    No.     Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

    No.     Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
    Yes Fill in the information below.
            General description                                              Net book value of              Valuation method used   Current value of
                                                                             debtor's interest              for current value       debtor's interest
                                                                             (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            NYCTripQuote (nyctripquote.nyctrip.com),
            NYCTicketMachine
            (nycsightseeing.nyctrip.com)                                                  unknown                                               unknown



 62.        Licenses, franchises, and royalties
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                        page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                         Desc
                                  Main Document   Page 133 of 255
 Debtor         New York City Vacations, Inc.                                                 Case number (If known)
                Name



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
            No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
            No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
            No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
    Yes Fill in the information below.
                                                                                                                              Current value of
                                                                                                                              debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            AMEX Rewards Points                                                                                                           unknown



 78.        Total of Part 11.                                                                                                                $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
             Yes

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                   Desc
                                  Main Document   Page 134 of 255
 Debtor           New York City Vacations, Inc.                                                                        Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $791,766.15

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $230,069.39

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $187,678.72

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $27,823.90

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                              $1,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                  $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                           $1,238,338.16            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $1,238,338.16




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                         page 6
Software Copyright (c) 2020 CINGroup - www.cincompass.com


             Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                                   Desc
                                   Main Document   Page 135 of 255
          Fill in this information to identify the case:

 Debtor name        New York City Vacations, Inc.

                                                   MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                             12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

     No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                          page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                           Desc
                                 Main Document   Page 136 of 255
    Fill in this information to identify the case:

 Debtor name         New York City Vacations, Inc.

                                                   MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $7,848.00
           AAA Central Penn Group                                              Contingent
                                                                               Unliquidated
           2301 Paxton Church Rd                                               Disputed
           Harrisburg, PA 17110-9688
                                                                              Basis for the claim:   Customer prepayment or Deposit
           Date(s) debt was incurred
           Last 4 digits of account number     3612                           Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $250.00
           AAA Central Penn                                                    Contingent
                                                                               Unliquidated
           2301 Paxton Church Rd                                               Disputed
           Harrisburg, PA 17110-9688
                                                                              Basis for the claim:   Customer prepayment or Deposit
           Date(s) debt was incurred
           Last 4 digits of account number     4448                           Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $1,525.76
           Adele Grubbs                                                        Contingent
                                                                               Unliquidated
           1010 Grantham Way                                                   Disputed
           Marietta, GA 30006
                                                                              Basis for the claim:   Customer prepayment or Deposit
           Date(s) debt was incurred
           Last 4 digits of account number     5101                           Is the claim subject to offset?   No  Yes
 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $1,542.00
           Adrian Patrick                                                      Contingent
                                                                               Unliquidated
           32811 State Highway Dd                                              Disputed
           Macon, MO 63552-3145
                                                                              Basis for the claim:   Customer prepayment or Deposit
           Date(s) debt was incurred
           Last 4 digits of account number     4491                           Is the claim subject to offset?   No  Yes



Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                        page 1 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                       G20382


            Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                               Desc
                                  Main Document   Page 137 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $848.00
          Agnes Hash                                                        Contingent
                                                                            Unliquidated
          400 E Center St                                                   Disputed
          Kingsport, TN 37660-4804
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5282                        Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Alan Aceves                                                       Contingent
                                                                            Unliquidated
          1663 Pinot Pl                                                     Disputed
          Brentwood, CA 94513-4259
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Alan Kennish                                                      Contingent
                                                                            Unliquidated
          5013 5th Ave                                                      Disputed
          Key West, FL 33040-5731
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,660.00
          Albert Weems                                                      Contingent
                                                                            Unliquidated
          9695 Lazy S Rd                                                    Disputed
          Warrior, AL 35180-3019
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5253                        Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,706.00
          Alexa Angell                                                      Contingent
                                                                            Unliquidated
          109 Brennan Pl                                                    Disputed
          Greenville, SC 29609-6855
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4898                        Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,800.00
          Alexis Gaspard                                                    Contingent
                                                                            Unliquidated
          PO Box 643                                                        Disputed
          Marksville, LA 71351
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5085                        Is the claim subject to offset?   No  Yes
 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Alexis Pope                                                       Contingent
                                                                            Unliquidated
          514 Manchester Ln                                                 Disputed
          Byron, GA 31008-3865
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 2 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 138 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,754.78
          Alice Jones                                                       Contingent
                                                                            Unliquidated
          110 Bottino Dr                                                    Disputed
          Vicksburg, MS 39180-9721
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3064                        Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Allison Hawk                                                      Contingent
                                                                            Unliquidated
          7415 Compton Cir                                                  Disputed
          Cumming, GA 30040-7671
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,670.00
          Alvin Bethea                                                      Contingent
                                                                            Unliquidated
          839 Palafox St                                                    Disputed
          Flomaton, AL 36441-5415
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5152                        Is the claim subject to offset?   No  Yes
 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Amanda Cameron                                                    Contingent
                                                                            Unliquidated
          223 Millside Ct                                                   Disputed
          Commerce, GA 30529-7216
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Amanda Dejohn                                                     Contingent
                                                                            Unliquidated
          2821 Edgemont Ln                                                  Disputed
          Nederland, TX 77627-4624
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $611.00
          Amanda LaBarge                                                    Contingent
                                                                            Unliquidated
          3990 Westchester Dr                                               Disputed
          Orange, TX 77630-1040
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.18     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $424.00
          Amanda Yarbrough                                                  Contingent
                                                                            Unliquidated
          114 Wood Ridge Dr                                                 Disputed
          Nederland, TX 77627-9002
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 3 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 139 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.19     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $227.50
          American Museum of Natural History                                Contingent
                                                                            Unliquidated
          200 Central Park W                                                Disputed
          New York, NY 10024-5102
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.20     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,161.40
          Amy Dawson                                                        Contingent
                                                                            Unliquidated
          61 Barnes Ln                                                      Disputed
          Fremont, CA 94536-1689
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5049                        Is the claim subject to offset?   No  Yes
 3.21     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,564.00
          Amy Hall                                                          Contingent
                                                                            Unliquidated
          296 Forest Trl                                                    Disputed
          Marshall, TX 75672-1472
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.22     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,167.26
          Anamary Poehling                                                  Contingent
                                                                            Unliquidated
          261 Fountain Dr                                                   Disputed
          Glen Carbon, IL 62034
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5304                        Is the claim subject to offset?   No  Yes
 3.23     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,578.00
          Anastasia (Stacy) Alexander                                       Contingent
                                                                            Unliquidated
          5209 Lick Skillet Rd                                              Disputed
          Hamilton, GA 31811-3532
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4536                        Is the claim subject to offset?   No  Yes
 3.24     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Andrew Bronson                                                    Contingent
                                                                            Unliquidated
          9000 Glenistar                                                    Disputed
          Las Vegas, NV 89044
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5338                        Is the claim subject to offset?   No  Yes
 3.25     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,377.00
          Andrew Hankes                                                     Contingent
                                                                            Unliquidated
          208 Fox Trl                                                       Disputed
          Omro, WI 54963-1028
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4237                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 4 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 140 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.26     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $61,210.90
          Andrew Thorry                                                     Contingent
          Travel Expressions                                                Unliquidated
          806 26th Ave                                                      Disputed
          Vero Beach, FL 32960-3963
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      3133                        Is the claim subject to offset?   No  Yes
 3.27     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,311.00
          Angela Miller                                                     Contingent
                                                                            Unliquidated
          8785 Turkey Bluff Rd                                              Disputed
          Navarre, FL 32566-2468
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5273                        Is the claim subject to offset?   No  Yes
 3.28     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Angela Burke                                                      Contingent
                                                                            Unliquidated
          422 13th Way                                                      Disputed
          Pleasant Grove, AL 35127-2605
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.29     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Angela Clark                                                      Contingent
                                                                            Unliquidated
          3407 Rusack Dr                                                    Disputed
          Killeen, TX 76542-6408
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes
 3.30     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,200.00
          Angela Holtzclaw                                                  Contingent
                                                                            Unliquidated
          395 Red Bird Rd                                                   Disputed
          Spruce Pine, NC 28777-8708
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3589                        Is the claim subject to offset?   No  Yes
 3.31     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $986.00
          Angela Olson Myers                                                Contingent
                                                                            Unliquidated
          31233 N 69th St                                                   Disputed
          Scottsdale, AZ 85266-3153
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5156                        Is the claim subject to offset?   No  Yes
 3.32     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $492.00
          Angella Lebove                                                    Contingent
                                                                            Unliquidated
          11843 Great Oaks Dr                                               Disputed
          College Station, TX 77845-5073
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 141 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.33     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $550.00
          Ann Heath                                                         Contingent
                                                                            Unliquidated
          5136 Dahlia Dr                                                    Disputed
          Plainfield, IN 46168-5716
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.34     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $538.00
          Ann Paulson                                                       Contingent
                                                                            Unliquidated
          12949 W El Sueno Ct                                               Disputed
          Sun City West, AZ 85375-1533
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4725                        Is the claim subject to offset?   No  Yes
 3.35     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,846.00
          Anne Smith                                                        Contingent
                                                                            Unliquidated
          1240 W Heidelberg Rd SW                                           Disputed
          Corydon, IN 47112-5239
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5381                        Is the claim subject to offset?   No  Yes
 3.36     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,111.00
          Annette Langley                                                   Contingent
                                                                            Unliquidated
          381 James Hill Cir                                                Disputed
          Hoover, AL 35216
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5169                        Is the claim subject to offset?   No  Yes
 3.37     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,525.00
          Annie Locke                                                       Contingent
                                                                            Unliquidated
          2729 21st Ave N                                                   Disputed
          Texas City, TX 77590-4815
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4947                        Is the claim subject to offset?   No  Yes
 3.38     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,889.00
          Annisa Houseman                                                   Contingent
                                                                            Unliquidated
          610 Morgan St                                                     Disputed
          Chapin, IL 62628-2036
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5379                        Is the claim subject to offset?   No  Yes
 3.39     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,558.00
          Antoinette Hale                                                   Contingent
                                                                            Unliquidated
          3929 San Remo Dr                                                  Disputed
          Jacksonville, FL 32217-4644
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5330                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 6 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 142 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.40     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          April Hicks                                                       Contingent
                                                                            Unliquidated
          2845 Azalea Bluff Dr                                              Disputed
          Cumming, GA 30041-3209
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.41     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,625.00
          April Johnson                                                     Contingent
                                                                            Unliquidated
          140 Sparrow Ln                                                    Disputed
          Jefferson, GA 30549-7230
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.42     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,159.85
          Aptum Peer 1 / SERVERBEACH                                        Contingent
                                                                            Unliquidated
          106 Jefferson St                                                  Disputed
          San Antonio, TX 78205-1005
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.43     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $57.00
          Arnette Cowan                                                     Contingent
                                                                            Unliquidated
          229 Liberty Star Rd                                               Disputed
          Wendell, NC 27591-6876
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5351                        Is the claim subject to offset?   No  Yes
 3.44     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $424.00
          Ashley Peltier                                                    Contingent
                                                                            Unliquidated
          1999 Summerville Ln                                               Disputed
          Orange, TX 77630-2330
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.45     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,405.58
          Audra R McKenzie                                                  Contingent
                                                                            Unliquidated
          1330 John Rosser Rd                                               Disputed
          Sanford, NC 27332-6477
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5228                        Is the claim subject to offset?   No  Yes
 3.46     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,596.00
          B. ANTIQUENE NICHOLS                                              Contingent
                                                                            Unliquidated
          2773 Stan Summers Rd                                              Disputed
          Hallsville, TX 75650-4651
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 7 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 143 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.47     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,845.00
          Barbara Orr                                                       Contingent
                                                                            Unliquidated
          3592 Haystack Dr                                                  Disputed
          Carson City, NV 89705-8018
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5059                        Is the claim subject to offset?   No  Yes
 3.48     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Barbara Chow                                                      Contingent
                                                                            Unliquidated
          1723 Veneto Ln                                                    Disputed
          Brentwood, CA 94513-5278
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.49     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,128.00
          Barbara Lehr                                                      Contingent
                                                                            Unliquidated
          215 Longmont St                                                   Disputed
          Hallsville, TX 75650-5124
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.50     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,277.00
          Barbara Roadcap                                                   Contingent
                                                                            Unliquidated
          8192 Satches Ln                                                   Disputed
          Bridgewater, VA 22812-3318
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5061                        Is the claim subject to offset?   No  Yes
 3.51     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $856.00
          Barbara Sanderson                                                 Contingent
                                                                            Unliquidated
          233 Wiltshire Dr                                                  Disputed
          Montgomery, AL 36117-6067
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5032                        Is the claim subject to offset?   No  Yes
 3.52     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $669.50
          Barbara Snider                                                    Contingent
                                                                            Unliquidated
          5265 Stockton Pass                                                Disputed
          Trussville, AL 35173-2513
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5275                        Is the claim subject to offset?   No  Yes
 3.53     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $500.00
          Barby Gohringer                                                   Contingent
                                                                            Unliquidated
          1606 Laird St                                                     Disputed
          Key West, FL 33040-5312
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 8 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 144 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.54     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      unknown
          Barry Tenenbaum                                                   Contingent
                                                                            Unliquidated
          178 N Pioneer Ave                                                 Disputed
          Shavertown, PA 18708
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.55     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $609.90
          Be Our Guest Travel Company                                       Contingent
          "                                                                 Unliquidated
          45 Brookhaven Rd                                                  Disputed
          Pinehurst, NC 28374-7086
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.56     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $12,669.00
          Becky Dodd                                                        Contingent
                                                                            Unliquidated
          1080 Gary Ln                                                      Disputed
          Fallon, NV 89406-3624
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5358                        Is the claim subject to offset?   No  Yes
 3.57     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,902.00
          Belinda Stivers                                                   Contingent
                                                                            Unliquidated
          2366 Port Royal Rd                                                Disputed
          Campbellsburg, KY 40011-7408
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5266                        Is the claim subject to offset?   No  Yes
 3.58     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $35.98
          Ben's Kosher Deli                                                 Contingent
          "Attn: Accounts Receivable                                        Unliquidated
          209 W 38th St                                                     Disputed
          New York, NY 10018-4405
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.59     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,143.00
          Berenda ODUM                                                      Contingent
                                                                            Unliquidated
          2254 Grangeway Rd                                                 Disputed
          Marshall, TX 75672-5064
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred 194097
          Last 4 digits of account number 4097                             Is the claim subject to offset?   No  Yes
 3.60     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,102.30
          Betsy Sheerin                                                     Contingent
                                                                            Unliquidated
          490 Cedar Brg                                                     Disputed
          Schertz, TX 78154-3640
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5254                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 9 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 145 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.61     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Betty Oshiro                                                      Contingent
                                                                            Unliquidated
          1528 Symphony Cir                                                 Disputed
          Brentwood, CA 94513-4263
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.62     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Betty Rubenstein                                                  Contingent
                                                                            Unliquidated
          1550 Johnson St                                                   Disputed
          Key West, FL 33040-4928
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.63     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Beverly Faldmo                                                    Contingent
                                                                            Unliquidated
          163 W 950 N                                                       Disputed
          Farmington, UT 84025-3715
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3406                        Is the claim subject to offset?   No  Yes
 3.64     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Beverly Johnson                                                   Contingent
                                                                            Unliquidated
          1300 George Gregg St                                              Disputed
          Marshall, TX 75670-1586
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.65     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,129.14
          Bill Powell                                                       Contingent
                                                                            Unliquidated
          7609 Riverview Kno Ct                                             Disputed
          Clemmons, NC 27012
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5289                        Is the claim subject to offset?   No  Yes
 3.66     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $465.00
          Bobbie May                                                        Contingent
                                                                            Unliquidated
          22292 Highway 42                                                  Disputed
          Livingston, LA 70754-4243
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      9345                        Is the claim subject to offset?   No  Yes
 3.67     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Bobby Abigando                                                    Contingent
                                                                            Unliquidated
          104 Nestrick Dr                                                   Disputed
          Madison, AL 35756-3994
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 10 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 146 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.68     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $119.78
          Bodnar Sales and Service                                          Contingent
                                                                            Unliquidated
          204 W Front St                                                    Disputed
          Berwick, PA 18603-4704
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.69     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,592.76
          Bonita Vize                                                       Contingent
                                                                            Unliquidated
          7165 Belle Fountain Blvd                                          Disputed
          Middleton, WI 53562
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5265                        Is the claim subject to offset?   No  Yes
 3.70     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,000.00
          Bonnie Kegley                                                     Contingent
                                                                            Unliquidated
          PO Box 758                                                        Disputed
          Eagle River, WI 54521
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5291                        Is the claim subject to offset?   No  Yes
 3.71     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $45.00
          Bonnie Newman                                                     Contingent
                                                                            Unliquidated
          2040 N 1100th Ave                                                 Disputed
          Lynn Center, IL 61262-9545
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4172                        Is the claim subject to offset?   No  Yes
 3.72     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $458.00
          Bradley Owens                                                     Contingent
                                                                            Unliquidated
          125 Forestdale Dr                                                 Disputed
          Gaffney, SC 29341-2625
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5297                        Is the claim subject to offset?   No  Yes
 3.73     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,830.00
          Brady Chapman                                                     Contingent
                                                                            Unliquidated
          609 Honeyflower Loop                                              Disputed
          Bradenton, FL 34212-5003
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4882                        Is the claim subject to offset?   No  Yes
 3.74     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,495.00
          Brandi Diggs                                                      Contingent
                                                                            Unliquidated
          944 E Silva St                                                    Disputed
          Long Beach, CA 90807-1033
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5065                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 11 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 147 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.75     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Brandy Colunga                                                    Contingent
                                                                            Unliquidated
          185 Potomac Dr                                                    Disputed
          Bridge City, TX 77611-3752
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.76     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,196.00
          Brenda Anthony                                                    Contingent
                                                                            Unliquidated
          8025 NW 72nd St                                                   Disputed
          Tamarac, FL 33321-2744
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5224                        Is the claim subject to offset?   No  Yes
 3.77     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,665.50
          Brenda Lee                                                        Contingent
                                                                            Unliquidated
          216 Riverwalk Blvd                                                Disputed
          Saint Johns, FL 32259-8624
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4172                        Is the claim subject to offset?   No  Yes
 3.78     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $474.00
          Brenda Tamplin                                                    Contingent
                                                                            Unliquidated
          455 W Walton Rd                                                   Disputed
          Lumberton, TX 77657-7419
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.79     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $30,224.00
          Brian Brown                                                       Contingent
                                                                            Unliquidated
          401 Maddox Simpson Pkwy                                           Disputed
          Lebanon, TN 37090-5347
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5014                        Is the claim subject to offset?   No  Yes
 3.80     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Brian Beach                                                       Contingent
                                                                            Unliquidated
          8705 S Dana                                                       Disputed
          Orange, TX 77632-8229
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.81     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,671.00
          Brian Brady                                                       Contingent
                                                                            Unliquidated
          114 Overhill Dr                                                   Disputed
          Salisbury, NC 28144-7549
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4281                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 12 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 148 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.82     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,328.00
          Brian Musselman                                                   Contingent
                                                                            Unliquidated
          441 Red Hill Rd                                                   Disputed
          Pequea, PA 17565-9726
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4828                        Is the claim subject to offset?   No  Yes
 3.83     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,394.00
          Brian Person                                                      Contingent
                                                                            Unliquidated
          904 Eisenhower Ave                                                Disputed
          Jasper, IN 47546-3804
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5264                        Is the claim subject to offset?   No  Yes
 3.84     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,689.00
          Briana Page                                                       Contingent
                                                                            Unliquidated
          2108 S 7th St                                                     Disputed
          Temple, TX 76504-7319
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5006                        Is the claim subject to offset?   No  Yes
 3.85     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $424.00
          Bridgett LeJunie                                                  Contingent
                                                                            Unliquidated
          117 S 16th St                                                     Disputed
          Nederland, TX 77627
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.86     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,736.14
          Bridgette Alford                                                  Contingent
                                                                            Unliquidated
          8874 Stone Heritage Rd                                            Disputed
          Middlesex, NC 27557-9249
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5288                        Is the claim subject to offset?   No  Yes
 3.87     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,504.00
          Brittany Spires                                                   Contingent
                                                                            Unliquidated
          101 Iron Horse Rd                                                 Disputed
          Lexington, SC 29073-6983
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5111                        Is the claim subject to offset?   No  Yes
 3.88     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Bruce Charles Baird                                               Contingent
                                                                            Unliquidated
          1751 Chardonnay Ct                                                Disputed
          Brentwood, CA 94513-4265
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 13 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 149 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.89     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,981.00
          Bufkin Frazier                                                    Contingent
          Must Love Travel                                                  Unliquidated
          2046 Tr3405 Eaton Rd                                              Disputed
          Vero Beach, FL 32960-0927
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5050                        Is the claim subject to offset?   No  Yes
 3.90     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Burma Cardwell                                                    Contingent
                                                                            Unliquidated
          127 Dundee Dr                                                     Disputed
          Carthage, NC 28327-9592
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5055                        Is the claim subject to offset?   No  Yes
 3.91     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Byron George Barclay                                              Contingent
                                                                            Unliquidated
          1584 California Trl                                               Disputed
          Brentwood, CA 94513-4337
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.92     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,232.00
          Candy Webb                                                        Contingent
                                                                            Unliquidated
          3706 Dax Ln                                                       Disputed
          Bridgeton, MO 63044-3507
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5342                        Is the claim subject to offset?   No  Yes
 3.93     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $207.00
          Carla Porterfield                                                 Contingent
                                                                            Unliquidated
          3730 Slater St                                                    Disputed
          Cumming, GA 30041-1902
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5327                        Is the claim subject to offset?   No  Yes
 3.94     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Carla Adams                                                       Contingent
                                                                            Unliquidated
          301 Lamplighter Ln                                                Disputed
          Birmingham, AL 35214-6601
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4521                        Is the claim subject to offset?   No  Yes
 3.95     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $182.00
          Carmen Valley/Odyssey Travel                                      Contingent
                                                                            Unliquidated
          800 Honeysuckle Rd                                                Disputed
          Dothan, AL 36305-1158
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4945                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 14 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 150 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.96     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,727.00
          Carol Lion                                                        Contingent
                                                                            Unliquidated
          508 Berwick Rd S                                                  Disputed
          Syracuse, NY 13208-3209
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5092                        Is the claim subject to offset?   No  Yes
 3.97     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,290.50
          Carol Magill                                                      Contingent
                                                                            Unliquidated
          3600 SW Randolph Sq                                               Disputed
          Topeka, KS 66611-3001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5352                        Is the claim subject to offset?   No  Yes
 3.98     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,755.00
          Carol Yates                                                       Contingent
                                                                            Unliquidated
          3343 Eastview Dr                                                  Disputed
          Shingle Springs, CA 95682-9531
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5159                        Is the claim subject to offset?   No  Yes
 3.99     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Carol Phillips                                                    Contingent
                                                                            Unliquidated
          620 Frances St                                                    Disputed
          Key West, FL 33040-7181
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.100    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $870.00
          Carol Smith                                                       Contingent
                                                                            Unliquidated
          21 N Idlewild Ave                                                 Disputed
          Mundelein, IL 60060-2035
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.101    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,846.38
          Carol Stopher                                                     Contingent
                                                                            Unliquidated
          7010 Peartree Ln                                                  Disputed
          Fort Wayne, IN 46825-3741
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5294                        Is the claim subject to offset?   No  Yes
 3.102    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,530.00
          Carolyn Varner                                                    Contingent
                                                                            Unliquidated
          534 Lake Pointe Ln                                                Disputed
          Madison, MS 39110-8752
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5204                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 15 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 151 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.103    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Carroll McCain                                                    Contingent
                                                                            Unliquidated
          5970 Gladys Ave                                                   Disputed
          Beaumont, TX 77706-4410
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.104    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Catharine Skidmore                                                Contingent
                                                                            Unliquidated
          336 Sunset Dr                                                     Disputed
          Athens, GA 30606-2850
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5590                        Is the claim subject to offset?   No  Yes
 3.105    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $143.00
          Cathy Woodbury                                                    Contingent
                                                                            Unliquidated
          1230 Heather Dr                                                   Disputed
          Murphys, CA 95247-9687
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4336                        Is the claim subject to offset?   No  Yes
 3.106    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Cathy Rohrer                                                      Contingent
                                                                            Unliquidated
          5147 Silverbell Dr                                                Disputed
          Plainfield, IN 46168-5706
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.107    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Chareese Cherry                                                   Contingent
                                                                            Unliquidated
          2606 Ballentine Blvd                                              Disputed
          Norfolk, VA 23509-2304
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4786                        Is the claim subject to offset?   No  Yes
 3.108    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $7,011.00
          Charles Knabusch, Jr                                              Contingent
                                                                            Unliquidated
          1310 Roberts St                                                   Disputed
          Vidor, TX 77662-3555
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5313                        Is the claim subject to offset?   No  Yes
 3.109    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,124.00
          Charles Mecklin Jr                                                Contingent
                                                                            Unliquidated
          87 Old Mill Ct                                                    Disputed
          Carrollton, GA 30117-4247
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5031                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 16 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 152 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.110    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Charlotte Ann Grabill                                             Contingent
                                                                            Unliquidated
          1626 Gamay Ln                                                     Disputed
          Brentwood, CA 94513-4332
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.111    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $237.00
          Chelcie Barnett                                                   Contingent
                                                                            Unliquidated
          131 Dorothy Dr                                                    Disputed
          Nederland, TX 77627-3113
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.112    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $9,708.00
          Cheryl Lentz                                                      Contingent
                                                                            Unliquidated
          9961 Foxrun Rd                                                    Disputed
          Santa Ana, CA 92705-6103
                                                                           Basis for the claim:   Deposit or Prepayment
          Date(s) debt was incurred
          Last 4 digits of account number      5270                        Is the claim subject to offset?   No  Yes
 3.113    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $9,708.00
          Cheryl Lentz                                                      Contingent
                                                                            Unliquidated
          9961 Foxrun Rd                                                    Disputed
          Santa Ana, CA 92705-6103
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5270                        Is the claim subject to offset?   No  Yes
 3.114    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,430.36
          Cheryl McCaslin                                                   Contingent
                                                                            Unliquidated
          2601 Addison Ave                                                  Disputed
          Scottsbluff, NE 69361-1882
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4841                        Is the claim subject to offset?   No  Yes
 3.115    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,403.00
          Chris Rigsby                                                      Contingent
                                                                            Unliquidated
          324 Chisholm Trl                                                  Disputed
          Hallsville, TX 75650-7318
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.116    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,049.00
          Christen Oganowski                                                Contingent
                                                                            Unliquidated
          3633 Newhouse Pl                                                  Disputed
          Greenwood, IN 46143-9461
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4327                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 17 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 153 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.117    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $11,947.00
          Christina Hanigan                                                 Contingent
                                                                            Unliquidated
          1801 Grandview Dr E                                               Disputed
          Garden City, KS 67846-8493
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5007                        Is the claim subject to offset?   No  Yes
 3.118    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $312.00
          Christina Arrick                                                  Contingent
                                                                            Unliquidated
          422 13th Way                                                      Disputed
          Pleasant Grove, AL 35127-2605
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.119    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,482.36
          Christine Rich                                                    Contingent
                                                                            Unliquidated
          5060 Kirkwood Trl                                                 Disputed
          Titusville, FL 32780-6728
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5369                        Is the claim subject to offset?   No  Yes
 3.120    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,417.00
          Christino DeCarlo                                                 Contingent
                                                                            Unliquidated
          871 Coronado Dr                                                   Disputed
          Henderson, NV 89002
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5072                        Is the claim subject to offset?   No  Yes
 3.121    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,381.00
          Christopher Nunzir                                                Contingent
                                                                            Unliquidated
          4579 Windcrest Dr                                                 Disputed
          Reno, NV 89523-9421
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5302                        Is the claim subject to offset?   No  Yes
 3.122    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,356.00
          Christopher Lynch                                                 Contingent
                                                                            Unliquidated
          215 N Center St Apt 502                                           Disputed
          San Antonio, TX 78202-2760
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5094                        Is the claim subject to offset?   No  Yes
 3.123    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,037.00
          Christy Adams                                                     Contingent
                                                                            Unliquidated
          6900 Ridge Rd                                                     Disputed
          Columbus, MS 39705-8270
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5178                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 18 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 154 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.124    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,846.38
          Cindy Bermes                                                      Contingent
                                                                            Unliquidated
          12408 Tanzanite Ct                                                Disputed
          Fort Wayne, IN 46818-8541
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5294                        Is the claim subject to offset?   No  Yes
 3.125    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Cindy Smith                                                       Contingent
                                                                            Unliquidated
          303 Twelve Oaks Dr                                                Disputed
          Warner Robins, GA 31088-2563
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes
 3.126    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,478.00
          Cindy Wall                                                        Contingent
                                                                            Unliquidated
          4170 Suwanee Bend Dr                                              Disputed
          Suwanee, GA 30024-6460
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5099                        Is the claim subject to offset?   No  Yes
 3.127    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $162.00
          Circle Line Cruises(NY)                                           Contingent
          "Pier                                                             Unliquidated
          83 W 42nd St                                                      Disputed
          New York, NY 10036-8004
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.128    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,498.00
          Clare Crawford                                                    Contingent
                                                                            Unliquidated
          1 Oak Grove Dr                                                    Disputed
          Belleville, IL 62221-2535
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3781                        Is the claim subject to offset?   No  Yes
 3.129    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $10,160.00
          Claudia Robinette                                                 Contingent
                                                                            Unliquidated
          349 Cognac Rd                                                     Disputed
          Marston, NC 28363-8505
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5172                        Is the claim subject to offset?   No  Yes
 3.130    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $405.00
          Cleve Williams                                                    Contingent
                                                                            Unliquidated
          507 3rd Ave                                                       Disputed
          Jasper, IN 47546-3504
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5142                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 19 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 155 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.131    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,710.00
          Colleen Clasen                                                    Contingent
                                                                            Unliquidated
          11108 Laverham Ct                                                 Disputed
          Bakersfield, CA 93312-7017
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4330                        Is the claim subject to offset?   No  Yes
 3.132    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,340.00
          Colleen Freking                                                   Contingent
                                                                            Unliquidated
          511 12th St                                                       Disputed
          Heron Lake, MN 56137-4020
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.133    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,694.00
          Colleen Price                                                     Contingent
                                                                            Unliquidated
          45 Bridgetown Rd                                                  Disputed
          Hilton Head Island, SC 29928-3365
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5328                        Is the claim subject to offset?   No  Yes
 3.134    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $255.05
          Comcast - Xfinity - Barry's                                       Contingent
                                                                            Unliquidated
          PO Box 70219                                                      Disputed
          Philadelphia, PA 19176-0219
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.135    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,495.76
          Connie Rupp                                                       Contingent
                                                                            Unliquidated
          217 Pin Oak Dr                                                    Disputed
          Baytown, TX 77520-1214
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5246                        Is the claim subject to offset?   No  Yes
 3.136    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Connie Conover                                                    Contingent
                                                                            Unliquidated
          5083 Silverbell Dr                                                Disputed
          Plainfield, IN 46168-5737
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.137    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $524.00
          Connie Lindsey                                                    Contingent
                                                                            Unliquidated
          10323 Sweetgum Ln                                                 Disputed
          Lumberton, TX 77657-5505
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 20 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 156 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.138    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $792.00
          Constance Waddle                                                  Contingent
                                                                            Unliquidated
          PO Box 235                                                        Disputed
          Bakersfield, CA 93302
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.139    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,750.00
          Cori Convertito                                                   Contingent
                                                                            Unliquidated
          281 Front St                                                      Disputed
          Key West, FL 33040-8313
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.140    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Corrie Case                                                       Contingent
                                                                            Unliquidated
          8783 Randall Dr                                                   Disputed
          Fishers, IN 46038-1080
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.141    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $303.06
          Courtyard Manhattan Times Square South                            Contingent
                                                                            Unliquidated
          114 W 40th St                                                     Disputed
          New York, NY 10018-2699
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.142    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Cristie Thomas                                                    Contingent
                                                                            Unliquidated
          5468 Old Carthadge Rd                                             Disputed
          Carthage, NC 28327
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5055                        Is the claim subject to offset?   No  Yes
 3.143    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,810.59
          Crowne Plaza Times Square Manhattan                               Contingent
                                                                            Unliquidated
          1605 Broadway                                                     Disputed
          New York, NY 10019-7406
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.144    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $542.03
          Cruise Planners (Coral Springs)                                   Contingent
                                                                            Unliquidated
          3111 N University Dr Ste 800                                      Disputed
          Coral Springs, FL 33065-5099
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 21 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 157 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.145    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $257.22
          Cruises and Tours Unlimited                                       Contingent
                                                                            Unliquidated
          9125 Phillips Hwy                                                 Disputed
          Jacksonville, FL 32099
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.146    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,807.14
          Crystal Wilbers                                                   Contingent
                                                                            Unliquidated
          904 Ashridge Ct                                                   Disputed
          Erlanger, KY 41018-2981
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5194                        Is the claim subject to offset?   No  Yes
 3.147    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,018.14
          Crystal Hanks                                                     Contingent
                                                                            Unliquidated
          PO BOX 164                                                        Disputed
          Excel, AL 36439
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5271                        Is the claim subject to offset?   No  Yes
 3.148    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Cynthia Perrone                                                   Contingent
                                                                            Unliquidated
          260 N Tropical Trl                                                Disputed
          Merritt Island, FL 32953-4800
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4888                        Is the claim subject to offset?   No  Yes
 3.149    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,215.00
          Cynthia Smith                                                     Contingent
                                                                            Unliquidated
          3033 Heritage Lakes Dr                                            Disputed
          Hilliard, OH 43026
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5162                        Is the claim subject to offset?   No  Yes
 3.150    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $39,784.00
          Cynthia A. McAdams                                                Contingent
                                                                            Unliquidated
          PO Box 33365                                                      Disputed
          San Diego, CA 92163
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4439                        Is the claim subject to offset?   No  Yes
 3.151    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Cynthia Hill                                                      Contingent
                                                                            Unliquidated
          1969 Sunset Point Rd Ste 16                                       Disputed
          Clearwater Beach, FL 33765-1145
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4117                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 22 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 158 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.152    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Cynthia Rigsby                                                    Contingent
                                                                            Unliquidated
          324 Chisholm Trl                                                  Disputed
          Hallsville, TX 75650-7318
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.153    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,788.00
          Cynthia Sieve                                                     Contingent
                                                                            Unliquidated
          24296 190th St                                                    Disputed
          Reading, MN 56165-2101
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.154    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Cynthia Welborn                                                   Contingent
                                                                            Unliquidated
          211 Nix Way                                                       Disputed
          Warner Robins, GA 31093-2333
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes
 3.155    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Cynthia Zimmerman                                                 Contingent
                                                                            Unliquidated
          1673 Gamay Ln                                                     Disputed
          Brentwood, CA 94513-4330
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.156    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,340.00
          Cynthia Zulkosky                                                  Contingent
                                                                            Unliquidated
          630 Anne Ct                                                       Disputed
          Delano, MN 55328-4509
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.157    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $356.00
          Dacia Griffin                                                     Contingent
                                                                            Unliquidated
          8340 Lake Powell Dr                                               Disputed
          Nederland, TX 77627-5655
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.158    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $7,220.00
          Dale Clarken                                                      Contingent
                                                                            Unliquidated
          300 Boardwalk Dr                                                  Disputed
          Fort Collins, CO 80525-3070
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5074                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 23 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 159 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.159    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $905.00
          Dan Shenberger                                                    Contingent
                                                                            Unliquidated
          12173 Pine St                                                     Disputed
          Felton, PA 17322-8402
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5213                        Is the claim subject to offset?   No  Yes
 3.160    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,970.00
          Dana Adams                                                        Contingent
                                                                            Unliquidated
          103 South Dr                                                      Disputed
          Covington, LA 70433-4813
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4977                        Is the claim subject to offset?   No  Yes
 3.161    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,306.07
          Dana Dooley                                                       Contingent
                                                                            Unliquidated
          37522 Copperstone Dr                                              Disputed
          Sterling Heights, MI 48312-4806
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5357                        Is the claim subject to offset?   No  Yes
 3.162    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,596.00
          Dana Roycroft                                                     Contingent
                                                                            Unliquidated
          2002 Gum Springs Rd                                               Disputed
          Longview, TX 75602-7123
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.163    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,186.00
          Daniel Costello                                                   Contingent
                                                                            Unliquidated
          7919 Carnell Ln                                                   Disputed
          Lenexa, KS 66062
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      2390                        Is the claim subject to offset?   No  Yes
 3.164    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,303.00
          Daniel Siegrist                                                   Contingent
                                                                            Unliquidated
          394 Cinder Rd                                                     Disputed
          New Providence, PA 17560-9513
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4822                        Is the claim subject to offset?   No  Yes
 3.165    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $849.00
          Danielle Badgett                                                  Contingent
                                                                            Unliquidated
          7635 Superior Dr                                                  Disputed
          Nederland, TX 77627-5666
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 24 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 160 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.166    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,543.00
          Daphne LeaHemmer                                                  Contingent
                                                                            Unliquidated
          32 Keiffer Rd                                                     Disputed
          Shrewsbury, VT 05738-9591
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5299                        Is the claim subject to offset?   No  Yes
 3.167    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,468.00
          David Daub                                                        Contingent
                                                                            Unliquidated
          60 Narcissus Ln                                                   Disputed
          Levittown, PA 19054-3402
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3665                        Is the claim subject to offset?   No  Yes
 3.168    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,812.00
          David Griffin                                                     Contingent
                                                                            Unliquidated
          16 Woods Edge Dr                                                  Disputed
          Gorham, ME 04038-2765
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5130                        Is the claim subject to offset?   No  Yes
 3.169    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,537.00
          David Schoewe                                                     Contingent
                                                                            Unliquidated
          2808 S 22nd St                                                    Disputed
          Rogers, AR 72758-6135
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5384                        Is the claim subject to offset?   No  Yes
 3.170    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          David Mays                                                        Contingent
                                                                            Unliquidated
          1736 Latour Ave                                                   Disputed
          Brentwood, CA 94513-4333
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.171    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,810.00
          Dawn Paulson                                                      Contingent
                                                                            Unliquidated
          763 Riesgraf Rd                                                   Disputed
          Carver, MN 55315-4522
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5189                        Is the claim subject to offset?   No  Yes
 3.172    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,108.00
          Dawn Weathersbee                                                  Contingent
                                                                            Unliquidated
          1016 Bookie Richardson Rd                                         Disputed
          Chapin, SC 29036-9142
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5135                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 25 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 161 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.173    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $500.00
          Dawn C Meelberg                                                   Contingent
                                                                            Unliquidated
          41274 Poplar Dr                                                   Disputed
          Emily, MN 56447-3018
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.174    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,417.00
          Dawn Meelberg                                                     Contingent
                                                                            Unliquidated
          41274 Poplar Dr                                                   Disputed
          Emily, MN 56447-3018
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.175    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,250.14
          Dayne Crumpler                                                    Contingent
                                                                            Unliquidated
          131 Harris Ave                                                    Disputed
          Raeford, NC 28376
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5216                        Is the claim subject to offset?   No  Yes
 3.176    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,600.00
          Debbie Sparks                                                     Contingent
                                                                            Unliquidated
          8 Sunset Canyon Ln                                                Disputed
          Santa Fe, NM 87508-1454
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.177    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,117.00
          Deborah Carrico                                                   Contingent
                                                                            Unliquidated
          2505 Littlebrook Trl                                              Disputed
          Owensboro, KY 42303-2188
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3777                        Is the claim subject to offset?   No  Yes
 3.178    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,250.00
          Deborah Guilbeaux                                                 Contingent
                                                                            Unliquidated
          6664 Guy Ln                                                       Disputed
          Orange, TX 77632-3901
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.179    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Deborah Lynn Wiener                                               Contingent
                                                                            Unliquidated
          5830 Las Positas Rd                                               Disputed
          Livermore, CA 94551-7800
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 26 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 162 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.180    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,074.00
          Deborah Madsen                                                    Contingent
                                                                            Unliquidated
          925 W Branch St                                                   Disputed
          Princeton, MN 55371-1553
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.181    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,167.00
          Debra Balliram-Manohalal                                          Contingent
                                                                            Unliquidated
          9868 Woolworth Ct                                                 Disputed
          Wellington, FL 33414-6463
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5124                        Is the claim subject to offset?   No  Yes
 3.182    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $118.00
          Debra Callahan                                                    Contingent
                                                                            Unliquidated
          763 Kenowood Dr                                                   Disputed
          Port Orange, FL 32129-4266
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5356                        Is the claim subject to offset?   No  Yes
 3.183    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,259.00
          Debra Freeman                                                     Contingent
                                                                            Unliquidated
          1910 Tupelo Trl                                                   Disputed
          Holt, MI 48842-1557
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4963                        Is the claim subject to offset?   No  Yes
 3.184    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,323.00
          Debra Keithley                                                    Contingent
                                                                            Unliquidated
          1503 Hawthorn Dr                                                  Disputed
          Macon, MO 63552-2244
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4491                        Is the claim subject to offset?   No  Yes
 3.185    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,676.00
          Debra Rand                                                        Contingent
                                                                            Unliquidated
          30 Fairchild Way                                                  Disputed
          Greenville, SC 29607-5569
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5071                        Is the claim subject to offset?   No  Yes
 3.186    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $769.00
          Debra Rice                                                        Contingent
                                                                            Unliquidated
          11770 20 Mile Rd NE                                               Disputed
          Cedar Springs, MI 49319-9742
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5191                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 27 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 163 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.187    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,900.14
          Debra Joiner                                                      Contingent
                                                                            Unliquidated
          6108 Highway 613                                                  Disputed
          Lucedale, MS 39452-3160
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5315                        Is the claim subject to offset?   No  Yes
 3.188    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Debra Lange                                                       Contingent
                                                                            Unliquidated
          4896 Lilium Dr                                                    Disputed
          Plainfield, IN 46168-5739
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.189    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Delana Ludlow                                                     Contingent
                                                                            Unliquidated
          5048 Lilium Dr                                                    Disputed
          Plainfield, IN 46168-5701
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.190    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,985.00
          Delmar Riesterer                                                  Contingent
                                                                            Unliquidated
          14086 Saint Andrews Dr                                            Disputed
          Valders, WI 54245-9556
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5118                        Is the claim subject to offset?   No  Yes
 3.191    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $228.00
          Delta Trudel                                                      Contingent
                                                                            Unliquidated
          2142 SE Abcor Rd                                                  Disputed
          Port Saint Lucie, FL 34952-5650
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5366                        Is the claim subject to offset?   No  Yes
 3.192    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Denise Noel                                                       Contingent
                                                                            Unliquidated
          101 Heron Dr                                                      Disputed
          Kathleen, GA 31047-2534
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes
 3.193    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Dennis Bachtel                                                    Contingent
                                                                            Unliquidated
          1516 Miwok Ct                                                     Disputed
          Brentwood, CA 94513-4343
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 28 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 164 of 255
 Debtor      New York City Vacations, Inc.                                                            Case number (if known)
             Name

 3.194    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $500.00
          Dennis Beaver                                                     Contingent
                                                                            Unliquidated
          1207 Whitehead St                                                 Disputed
          Key West, FL 33040-7526
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.195    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Dennis Frese                                                      Contingent
                                                                            Unliquidated
          1593 California Trl                                               Disputed
          Brentwood, CA 94513-4337
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.196    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,249.00
          Derek Osburn                                                      Contingent
                                                                            Unliquidated
          4403 88th St                                                      Disputed
          Lubbock, TX 79424-4201
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4481                        Is the claim subject to offset?   No  Yes
 3.197    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,330.00
          Diana Oakley                                                      Contingent
          Gifted Travel Network                                             Unliquidated
          425 E Statesville Ave                                             Disputed
          Mooresville, NC 28115-2533
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5205                        Is the claim subject to offset?   No  Yes
 3.198    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,340.00
          Diane Kirchner                                                    Contingent
                                                                            Unliquidated
          707 N Columbia Ave                                                Disputed
          Fulda, MN 56131-1144
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.199    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $874.00
          Diane Tatman                                                      Contingent
                                                                            Unliquidated
          9225 Shadbush Cir                                                 Disputed
          Centerville, OH 45458-5912
                                                                           Basis for the claim:   v
          Date(s) debt was incurred
          Last 4 digits of account number      5230                        Is the claim subject to offset?   No  Yes
 3.200    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,614.72
          Don Shumock                                                       Contingent
                                                                            Unliquidated
          448 Highland Ave                                                  Disputed
          Monroeville, AL 36460-2114
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5271                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 29 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 165 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.201    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,572.00
          Donald Steffen                                                    Contingent
                                                                            Unliquidated
          26799 Pepperwood Dr                                               Disputed
          Woodhaven, MI 48183-4466
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5080                        Is the claim subject to offset?   No  Yes
 3.202    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,328.00
          Donald Neff                                                       Contingent
                                                                            Unliquidated
          49 Ridgefield Dr                                                  Disputed
          Lancaster, PA 17602-6107
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4824                        Is the claim subject to offset?   No  Yes
 3.203    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,505.14
          Donna Bradley                                                     Contingent
                                                                            Unliquidated
          121 Pelican Point Ln                                              Disputed
          Bohannon, VA 23021-2008
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5242                        Is the claim subject to offset?   No  Yes
 3.204    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Donna Spencer                                                     Contingent
                                                                            Unliquidated
          1808 Chrisco Rd W                                                 Disputed
          Seagrove, NC 27341-7447
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5055                        Is the claim subject to offset?   No  Yes
 3.205    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,975.54
          Donna Terry Hollimon                                              Contingent
                                                                            Unliquidated
          425 County Road 325                                               Disputed
          Moulton, AL 35650-8043
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4217                        Is the claim subject to offset?   No  Yes
 3.206    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,972.00
          Dwight Monroe                                                     Contingent
                                                                            Unliquidated
          1609 Harmony Ln                                                   Disputed
          Tuscaloosa, AL 35406-1930
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5212                        Is the claim subject to offset?   No  Yes
 3.207    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Ed Fritch                                                         Contingent
                                                                            Unliquidated
          1831 Withrow Rd                                                   Disputed
          Greensboro, GA 30642-2553
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 30 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 166 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.208    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,650.00
          Edana L Nail                                                      Contingent
                                                                            Unliquidated
          602 W Hill St                                                     Disputed
          Fulton, MS 38843-1022
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5256                        Is the claim subject to offset?   No  Yes
 3.209    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,330.00
          Edana L Nail                                                      Contingent
                                                                            Unliquidated
          602 W Hill St                                                     Disputed
          Fulton, MS 38843-1022
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.210    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Eden Gilley                                                       Contingent
                                                                            Unliquidated
          601 Rock Forge Ct                                                 Disputed
          Jefferson, GA 30549-6443
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.211    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,495.00
          Edward Mattiuz                                                    Contingent
                                                                            Unliquidated
          11370 Hickory Woods Dr                                            Disputed
          Fishers, IN 46038-1887
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4584                        Is the claim subject to offset?   No  Yes
 3.212    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Edward Pressnell                                                  Contingent
                                                                            Unliquidated
          1748 Chardonnay Ct                                                Disputed
          Brentwood, CA 94513-4265
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.213    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,197.54
          Ekonomy Travel Services                                           Contingent
                                                                            Unliquidated
          2403 S 4th Street Sable Palm Plz                                  Disputed
          Fort Pierce, FL 34945
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5366                        Is the claim subject to offset?   No  Yes
 3.214    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $930.00
          Elaine Obershaw                                                   Contingent
                                                                            Unliquidated
          20055 Hoya Ct                                                     Disputed
          Lakeville, MN 55044-6829
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3056                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 31 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 167 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.215    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Eleanor Smith                                                     Contingent
                                                                            Unliquidated
          604 Rolling Acres Dr                                              Disputed
          Kathleen, GA 31047-1608
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes
 3.216    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $15,000.00
          Elizabeth Spence                                                  Contingent
                                                                            Unliquidated
          5134 Old Hickory Cir                                              Disputed
          Marianna, FL 32446-0149
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5088                        Is the claim subject to offset?   No  Yes
 3.217    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Elizabeth Chamberlain                                             Contingent
                                                                            Unliquidated
          1418 Pine St                                                      Disputed
          Key West, FL 33040-7245
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.218    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,827.00
          Elizabeth Hisaw                                                   Contingent
                                                                            Unliquidated
          919 Taylor Ave                                                    Disputed
          Godfrey, IL 62035-2537
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5255                        Is the claim subject to offset?   No  Yes
 3.219    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Elizabeth Joy                                                     Contingent
                                                                            Unliquidated
          1401 Country Club Rd N                                            Disputed
          Saint Petersburg, FL 33710-4428
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.220    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $36,470.00
          Elizabeth M Hoppe                                                 Contingent
                                                                            Unliquidated
          6005 W Wisconsin Ave                                              Disputed
          Wauwatosa, WI 53213-4182
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3670                        Is the claim subject to offset?   No  Yes
 3.221    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $561.00
          Elizabeth McCoy                                                   Contingent
                                                                            Unliquidated
          25523 Shafer Rd                                                   Disputed
          Thebes, IL 62990-2141
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5312                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 32 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 168 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.222    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,116.00
          Elizabeth Odello                                                  Contingent
                                                                            Unliquidated
          5468 Ruthwood Dr                                                  Disputed
          Calabasas, CA 91302-1048
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5332                        Is the claim subject to offset?   No  Yes
 3.223    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,208.00
          Elizabeth Russell                                                 Contingent
                                                                            Unliquidated
          1923 W Parkside Ave                                               Disputed
          Burbank, CA 91506-2910
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5091                        Is the claim subject to offset?   No  Yes
 3.224    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $959.00
          Elizabeth Simon                                                   Contingent
                                                                            Unliquidated
          25859 160th St NW                                                 Disputed
          Big Lake, MN 55309-8571
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.225    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $870.00
          Ella Crawford                                                     Contingent
                                                                            Unliquidated
          7060 N Thorne Ave                                                 Disputed
          Fresno, CA 93650-1073
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.226    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,136.50
          Ellen Stein                                                       Contingent
                                                                            Unliquidated
          3912 Royal Oak Dr                                                 Disputed
          Birmingham, AL 35243-5930
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5144                        Is the claim subject to offset?   No  Yes
 3.227    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,067.00
          Ellice Smart                                                      Contingent
                                                                            Unliquidated
          8060 Frankford Rd Apt 106                                         Disputed
          Dallas, TX 75252-6872
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3693                        Is the claim subject to offset?   No  Yes
 3.228    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Emily Brown                                                       Contingent
                                                                            Unliquidated
          353 Hanna St                                                      Disputed
          Medina, TN 38355-8712
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 33 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 169 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.229    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Emma Starr                                                        Contingent
                                                                            Unliquidated
          1616 Catherine St                                                 Disputed
          Key West, FL 33040-3532
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.230    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,204.75
          Empire State Realty Observatory TRS LLC                           Contingent
                                                                            Unliquidated
          PO Box 21078                                                      Disputed
          New York, NY 10087-1078
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.231    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $397.51
          Ensemble Travel Group                                             Contingent
                                                                            Unliquidated
          56 W 38th St Fl 11                                                Disputed
          New York, NY 10018-6203
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.232    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,073.00
          Eric Bartels                                                      Contingent
                                                                            Unliquidated
          347 Columbo Cir                                                   Disputed
          Orlando, FL 32804-6301
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5078                        Is the claim subject to offset?   No  Yes
 3.233    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $324.00
          Erica March                                                       Contingent
                                                                            Unliquidated
          6289 Fieldbrook Cir                                               Disputed
          Mc Calla, AL 35111
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.234    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $904.00
          Ernestine Brown                                                   Contingent
                                                                            Unliquidated
          3320 Cliff Rd S Apt 12                                            Disputed
          Birmingham, AL 35205-1555
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.235    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $170.00
          Felicia Anderson                                                  Contingent
                                                                            Unliquidated
          5809 Cheshire Cove Trl                                            Disputed
          Mc Calla, AL 35111
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 34 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 170 of 255
 Debtor      New York City Vacations, Inc.                                                            Case number (if known)
             Name

 3.236    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $870.00
          Felicia Frost                                                     Contingent
                                                                            Unliquidated
          6201 Dayburst Way                                                 Disputed
          Sacramento, CA 95823-6101
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5032                        Is the claim subject to offset?   No  Yes
 3.237    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $598.00
          Felicia Thompson                                                  Contingent
                                                                            Unliquidated
          709 70th Pl S                                                     Disputed
          Birmingham, AL 35206-5402
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.238    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Fran Decker                                                       Contingent
                                                                            Unliquidated
          600 Elizabeth St                                                  Disputed
          Key West, FL 33040-6823
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.239    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,666.20
          Frances Morrow                                                    Contingent
                                                                            Unliquidated
          3837 Rue Left Bank                                                Disputed
          Alexandria, LA 71303-4160
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5347                        Is the claim subject to offset?   No  Yes
 3.240    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,686.00
          Frances Shipper                                                   Contingent
                                                                            Unliquidated
          1157 Kestrel Way                                                  Disputed
          Salisbury, MD 21804-9328
                                                                           Basis for the claim:   v
          Date(s) debt was incurred
          Last 4 digits of account number      4972                        Is the claim subject to offset?   No  Yes
 3.241    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $15.00
          Frances Kelly                                                     Contingent
                                                                            Unliquidated
          1577 California Trl                                               Disputed
          Brentwood, CA 94513-4337
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.242    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,979.00
          Francis Morton                                                    Contingent
                                                                            Unliquidated
          7999 Honeysuckle Ln                                               Disputed
          West Chester, OH 45069-2458
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5287                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 35 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 171 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.243    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $477.00
          Frank Werhun                                                      Contingent
                                                                            Unliquidated
          207 Willow Rd                                                     Disputed
          Pittston, PA 18640-3759
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5238                        Is the claim subject to offset?   No  Yes
 3.244    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,200.00
          Frankie Miller                                                    Contingent
                                                                            Unliquidated
          2607 Thorndale Pl                                                 Disputed
          Dothan, AL 36303-1513
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5286                        Is the claim subject to offset?   No  Yes
 3.245    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,650.00
          Fred Almade                                                       Contingent
                                                                            Unliquidated
          1237 SW Addie St                                                  Disputed
          Port Saint Lucie, FL 34983-2403
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5321                        Is the claim subject to offset?   No  Yes
 3.246    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $70.85
          Frontier                                                          Contingent
                                                                            Unliquidated
          PO Box 740407                                                     Disputed
          Cincinnati, OH 45274-0407
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.247    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,654.00
          Gary Krakowski                                                    Contingent
                                                                            Unliquidated
          21121 Kenmare Dr                                                  Disputed
          Shorewood, IL 60404-8194
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5387                        Is the claim subject to offset?   No  Yes
 3.248    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $800.00
          Geauxing Places                                                   Contingent
                                                                            Unliquidated
          112 Hummell St                                                    Disputed
          Denham Springs, LA 70726-3418
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3064                        Is the claim subject to offset?   No  Yes
 3.249    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,826.00
          Gema Sweeney                                                      Contingent
                                                                            Unliquidated
          3409 Chapel Creek Cir                                             Disputed
          Wesley Chapel, FL 33544-7705
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4840                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 36 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 172 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.250    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $716.25
          Gennie Perry                                                      Contingent
                                                                            Unliquidated
          12 Alex Ln                                                        Disputed
          Hattiesburg, MS 39402-3680
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4323                        Is the claim subject to offset?   No  Yes
 3.251    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $640.14
          Geoffry Landis                                                    Contingent
                                                                            Unliquidated
          210 S Main St                                                     Disputed
          Goshen, IN 46526-3723
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5316                        Is the claim subject to offset?   No  Yes
 3.252    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Gerald Gray                                                       Contingent
                                                                            Unliquidated
          1614 Zinfandel Dr                                                 Disputed
          Brentwood, CA 94513-4338
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.253    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $10,840.00
          Gerald Schwarzauer                                                Contingent
                                                                            Unliquidated
          516 Camelot Way                                                   Disputed
          Opelika, AL 36801-2500
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5272                        Is the claim subject to offset?   No  Yes
 3.254    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,600.00
          Gina Guess                                                        Contingent
                                                                            Unliquidated
          71 E 3rd St                                                       Disputed
          Tuscumbia, AL 35674
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5026                        Is the claim subject to offset?   No  Yes
 3.255    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,400.00
          Gina Marsiglio                                                    Contingent
                                                                            Unliquidated
          4105 Amaryllis Dr                                                 Disputed
          Plainfield, IN 46168-5708
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.256    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,232.05
          Ginger Fulton                                                     Contingent
                                                                            Unliquidated
          2144 Roscoe Rd                                                    Disputed
          Newnan, GA 30263-4003
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5263                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 37 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 173 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.257    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $116.00
          Gisele Jones                                                      Contingent
                                                                            Unliquidated
          PO Box 582891                                                     Disputed
          Elk Grove, CA 95758
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.258    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,044.00
          Giselle Gibbs                                                     Contingent
                                                                            Unliquidated
          PO Box 582891                                                     Disputed
          Elk Grove, CA 95758
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.259    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,740.00
          Giselle Jones                                                     Contingent
                                                                            Unliquidated
          PO Box 582891                                                     Disputed
          Elk Grove, CA 95758
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.260    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Glenda Frye                                                       Contingent
                                                                            Unliquidated
          3831 Old Forest Rd                                                Disputed
          Lynchburg, VA 24501-6955
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5134                        Is the claim subject to offset?   No  Yes
 3.261    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $320.00
          Gracie Hancock                                                    Contingent
                                                                            Unliquidated
          402 E Lomax Dr                                                    Disputed
          Longview, TX 75603-9635
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.262    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $9,618.00
          Graciella Boltiansky                                              Contingent
                                                                            Unliquidated
          432 N Palm Dr Apt 409                                             Disputed
          Beverly Hills, CA 90210-3944
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4845                        Is the claim subject to offset?   No  Yes
 3.263    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,370.00
          Greg Holestin                                                     Contingent
                                                                            Unliquidated
          454 Peace Haven Dr                                                Disputed
          Norfolk, VA 23502-5716
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5370                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 38 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 174 of 255
 Debtor      New York City Vacations, Inc.                                                            Case number (if known)
             Name

 3.264    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,764.76
          Gregory Cobbler                                                   Contingent
                                                                            Unliquidated
          6932 Medical Center Rd                                            Disputed
          Axton, VA 24054-2940
                                                                           Basis for the claim:   v
          Date(s) debt was incurred
          Last 4 digits of account number      5259                        Is the claim subject to offset?   No  Yes
 3.265    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,353.00
          Gregory Plaisance                                                 Contingent
                                                                            Unliquidated
          188 E 85th St                                                     Disputed
          Cut Off, LA 70345-3822
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4861                        Is the claim subject to offset?   No  Yes
 3.266    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,730.28
          Gregory R Phillips                                                Contingent
                                                                            Unliquidated
          1324 S College Ave                                                Disputed
          Tulsa, OK 74104-4816
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5284                        Is the claim subject to offset?   No  Yes
 3.267    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Gretchen Garner-Easter                                            Contingent
                                                                            Unliquidated
          24 Pebble River Cir                                               Disputed
          Sacramento, CA 95831-2979
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.268    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $870.00
          Gwedolyn Lewis                                                    Contingent
                                                                            Unliquidated
          26248 Glenmare St                                                 Disputed
          Highland, CA 92346-1632
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.269    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,985.00
          Gwendolyn Boutte                                                  Contingent
                                                                            Unliquidated
          PO BOX 112                                                        Disputed
          Slidell, LA 70459
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5125                        Is the claim subject to offset?   No  Yes
 3.270    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $480.00
          Harvest Builders Center                                           Contingent
                                                                            Unliquidated
          2007 Elberta Rd                                                   Disputed
          Warner Robins, GA 31093-1352
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 39 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 175 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.271    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $8,555.00
          Heather Rice                                                      Contingent
                                                                            Unliquidated
          374 W 6th Ave                                                     Disputed
          Columbus, OH 43201-3135
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5154                        Is the claim subject to offset?   No  Yes
 3.272    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,746.14
          Heather VanKleeck                                                 Contingent
                                                                            Unliquidated
          8304 Hampton Cir E                                                Disputed
          Indianapolis, IN 46256-9777
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5364                        Is the claim subject to offset?   No  Yes
 3.273    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,542.00
          Heather N Witt                                                    Contingent
                                                                            Unliquidated
          27985 Jaguar St                                                   Disputed
          Macon, MO 63552-4331
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4491                        Is the claim subject to offset?   No  Yes
 3.274    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Heidi Hershberger                                                 Contingent
                                                                            Unliquidated
          2313 Highway 82                                                   Disputed
          Statham, GA 30666
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.275    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,930.00
          Holly Lowder                                                      Contingent
                                                                            Unliquidated
          229 Liberty Star Rd                                               Disputed
          Wendell, NC 27591-6876
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5351                        Is the claim subject to offset?   No  Yes
 3.276    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,250.00
          Holly Robertson                                                   Contingent
                                                                            Unliquidated
          28814 Stone Ridge Ct                                              Disputed
          Waterford, WI 53185-5609
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5239                        Is the claim subject to offset?   No  Yes
 3.277    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $955.00
          Holly Salk                                                        Contingent
                                                                            Unliquidated
          12189 282nd Ave NW                                                Disputed
          Zimmerman, MN 55398-4671
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 40 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 176 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.278    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $5.00
          Holly Seales                                                      Contingent
                                                                            Unliquidated
          5782 S State Highway 605                                          Disputed
          Dothan, AL 36301-6512
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.279    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Hunt Bascom                                                       Contingent
                                                                            Unliquidated
          1549 Symphony Cir                                                 Disputed
          Brentwood, CA 94513-4263
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.280    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Ina Tabak                                                         Contingent
                                                                            Unliquidated
          2118 Solera St                                                    Disputed
          Brentwood, CA 94513-6482
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.281    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $98.28
          InteleTravel.com                                                  Contingent
                                                                            Unliquidated
          777 E Atlantic Ave Ste 300                                        Disputed
          Delray Beach, FL 33483-5352
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.282    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,179.00
          Iva Moore                                                         Contingent
                                                                            Unliquidated
          4675 FM 2587                                                      Disputed
          Wildorado, TX 79098-6206
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5311                        Is the claim subject to offset?   No  Yes
 3.283    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $10,219.00
          J Espitia Espinosa                                                Contingent
                                                                            Unliquidated
          4916 Lumley Rd                                                    Disputed
          Durham, NC 27703-5867
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5309                        Is the claim subject to offset?   No  Yes
 3.284    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,559.00
          J. Brett Bettis                                                   Contingent
                                                                            Unliquidated
          5959 Valley Way                                                   Disputed
          Trussville, AL 35173-2877
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5151                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 41 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 177 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.285    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $312.00
          Jacqueline Ligon                                                  Contingent
                                                                            Unliquidated
          2012 Hollins Dr                                                   Disputed
          Birmingham, AL 35205-6354
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.286    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Jacquelyn Pepper                                                  Contingent
                                                                            Unliquidated
          1943 Burgundy Ln                                                  Disputed
          Brentwood, CA 94513-6479
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.287    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $538.00
          Jaime Briseno                                                     Contingent
                                                                            Unliquidated
          3183 Normington Dr                                                Disputed
          Sacramento, CA 95833-1248
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4408                        Is the claim subject to offset?   No  Yes
 3.288    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Jaime Laino                                                       Contingent
                                                                            Unliquidated
          PO Box 908                                                        Disputed
          Key West, FL 33041
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.289    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,445.00
          Jamenia Duncan                                                    Contingent
                                                                            Unliquidated
          1631 Vista View Dr                                                Disputed
          Montgomery, AL 36110-3219
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5350                        Is the claim subject to offset?   No  Yes
 3.290    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $924.05
          James Douglas Nichols                                             Contingent
                                                                            Unliquidated
          10948 Alandale Way                                                Disputed
          Rancho Cordova, CA 95670-5133
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5226                        Is the claim subject to offset?   No  Yes
 3.291    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          James Rego                                                        Contingent
                                                                            Unliquidated
          1635 Gamay Ln                                                     Disputed
          Brentwood, CA 94513-4331
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 42 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 178 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.292    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $994.00
          Jamie Green                                                       Contingent
                                                                            Unliquidated
          539 Autumn Ridge Ln                                               Disputed
          Lafayette, TN 37083-3680
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5053                        Is the claim subject to offset?   No  Yes
 3.293    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Jamita Stepna                                                     Contingent
                                                                            Unliquidated
          8534 Alpine Vineyards Ct                                          Disputed
          Las Vegas, NV 89139-6818
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5338                        Is the claim subject to offset?   No  Yes
 3.294    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,738.00
          Jane Goldsmith                                                    Contingent
                                                                            Unliquidated
          17 Brackett Ln # B                                                Disputed
          Hudson, NH 03051-3276
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5137                        Is the claim subject to offset?   No  Yes
 3.295    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $18,497.00
          Jane Reed                                                         Contingent
                                                                            Unliquidated
          121 Pelican Point Ln                                              Disputed
          Bohannon, VA 23021-2008
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5244                        Is the claim subject to offset?   No  Yes
 3.296    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Jane Grannis                                                      Contingent
                                                                            Unliquidated
          620 Mickens Ln                                                    Disputed
          Key West, FL 33040-6533
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.297    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,290.50
          Jane Schaible                                                     Contingent
                                                                            Unliquidated
          4301 SW 56th Ct                                                   Disputed
          Topeka, KS 66610-9453
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5352                        Is the claim subject to offset?   No  Yes
 3.298    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,827.20
          Janet Joslyn                                                      Contingent
                                                                            Unliquidated
          3278 Twilight Ct                                                  Disputed
          Baldwinsville, NY 13027-4247
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5278                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 43 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 179 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.299    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,000.00
          janet Ruffin                                                      Contingent
                                                                            Unliquidated
          1622 14th Ave N                                                   Disputed
          Bessemer, AL 35020-4672
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4521                        Is the claim subject to offset?   No  Yes
 3.300    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Janette Weber                                                     Contingent
                                                                            Unliquidated
          2025 Hilltop Dr                                                   Disputed
          Redding, CA 96002-0209
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5086                        Is the claim subject to offset?   No  Yes
 3.301    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,352.00
          Janice Harmon                                                     Contingent
                                                                            Unliquidated
          498 Morning Star Blvd                                             Disputed
          Ephrata, WA 98823-3004
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5223                        Is the claim subject to offset?   No  Yes
 3.302    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,000.00
          Jason Luna                                                        Contingent
                                                                            Unliquidated
          221 S Paloma                                                      Disputed
          Show Low, AZ 85901-3604
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5069                        Is the claim subject to offset?   No  Yes
 3.303    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,473.00
          Jason Dollar                                                      Contingent
                                                                            Unliquidated
          606 Buddys Ln                                                     Disputed
          Mc Calla, AL 35111
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5053                        Is the claim subject to offset?   No  Yes
 3.304    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,290.00
          Jay Griggs                                                        Contingent
                                                                            Unliquidated
          3114 S Philadelphia St                                            Disputed
          Amarillo, TX 79103-4510
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5266                        Is the claim subject to offset?   No  Yes
 3.305    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Jayawnah Bailey                                                   Contingent
                                                                            Unliquidated
          5916 Bullboat Ct                                                  Disputed
          North Las Vegas, NV 89031-3489
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5338                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 44 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 180 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.306    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,486.72
          Jean Johnston                                                     Contingent
                                                                            Unliquidated
          4404 Nailor Rd                                                    Disputed
          Vicksburg, MS 39180-8953
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      3064                        Is the claim subject to offset?   No  Yes
 3.307    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Jean Marie Salay                                                  Contingent
                                                                            Unliquidated
          1660 Gamay Ln                                                     Disputed
          Brentwood, CA 94513-4330
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.308    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $143.00
          Jeanette Douglas                                                  Contingent
                                                                            Unliquidated
          PO BOX 4144                                                       Disputed
          Camp Connell, CA 95223
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4334                        Is the claim subject to offset?   No  Yes
 3.309    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,155.30
          Jeanette Fonte                                                    Contingent
                                                                            Unliquidated
          1148 Aurora Ave                                                   Disputed
          Metairie, LA 70005-1504
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5367                        Is the claim subject to offset?   No  Yes
 3.310    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $500.00
          Jeanette Dizaar                                                   Contingent
                                                                            Unliquidated
          709 24th Ave NW                                                   Disputed
          Birmingham, AL 35215-3049
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4521                        Is the claim subject to offset?   No  Yes
 3.311    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,340.00
          Jeanne Qualen                                                     Contingent
                                                                            Unliquidated
          11210 County 77 SW                                                Disputed
          Nisswa, MN 56468-2014
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.312    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,332.50
          Jeff Couch                                                        Contingent
                                                                            Unliquidated
          1591 New Deal Potts Rd                                            Disputed
          Portland, TN 37148-4606
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4887                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 45 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 181 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.313    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,596.00
          Jeff Meyer                                                        Contingent
                                                                            Unliquidated
          1501 N Ashland Ave                                                Disputed
          De Pere, WI 54115
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5170                        Is the claim subject to offset?   No  Yes
 3.314    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,839.50
          Jeff Ratliff                                                      Contingent
                                                                            Unliquidated
          560 Ervin Coker Rd NE                                             Disputed
          Rome, GA 30161-9621
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5249                        Is the claim subject to offset?   No  Yes
 3.315    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Jenifer Breaux                                                    Contingent
                                                                            Unliquidated
          15210 Fishhawk Preserve Dr                                        Disputed
          Lithia, FL 33547-1734
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5250                        Is the claim subject to offset?   No  Yes
 3.316    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,427.00
          Jenna Wolfe                                                       Contingent
                                                                            Unliquidated
          529 Macbeth Dr                                                    Disputed
          Pittsburgh, PA 15235-4611
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4689                        Is the claim subject to offset?   No  Yes
 3.317    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,009.76
          Jennie Larson                                                     Contingent
                                                                            Unliquidated
          1100 Forrest Glenn Dr                                             Disputed
          Arkansas City, KS 67005-4122
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5004                        Is the claim subject to offset?   No  Yes
 3.318    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,440.30
          Jennifer Fischer                                                  Contingent
                                                                            Unliquidated
          3590 Parfet St                                                    Disputed
          Wheat Ridge, CO 80033-5426
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5131                        Is the claim subject to offset?   No  Yes
 3.319    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $20.00
          Jennifer Brown                                                    Contingent
                                                                            Unliquidated
          1171 Stagg Run Trl                                                Disputed
          Pelham, AL 35124-3265
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5053                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 46 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 182 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.320    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,700.00
          Jennifer Dolezal                                                  Contingent
                                                                            Unliquidated
          94 Bailey Park Ct                                                 Disputed
          Jefferson, GA 30549-7109
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.321    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Jennifer Lovejoy                                                  Contingent
                                                                            Unliquidated
          228 Millstone Trl                                                 Disputed
          Jefferson, GA 30549-6978
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.322    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,944.00
          Jennifer Meadows                                                  Contingent
                                                                            Unliquidated
          6318 Lickton Pike                                                 Disputed
          Goodlettsville, TN 37072-9151
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5236                        Is the claim subject to offset?   No  Yes
 3.323    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Jennifer Missildine                                               Contingent
                                                                            Unliquidated
          120 Brigadoon Dr                                                  Disputed
          Madison, AL 35757-8735
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.324    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,970.00
          Jerald Jensen                                                     Contingent
                                                                            Unliquidated
          1470 Santa Clara View Dr                                          Disputed
          Santa Clara, UT 84765-5719
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5219                        Is the claim subject to offset?   No  Yes
 3.325    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Jeremy Hershberger                                                Contingent
                                                                            Unliquidated
          PO BOX 981                                                        Disputed
          Jefferson, GA 30549
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.326    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,550.00
          Jessica Vincent                                                   Contingent
                                                                            Unliquidated
          3147 Norris Ln                                                    Disputed
          Orange, TX 77632-8479
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 47 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 183 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.327    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,414.00
          Jill Bartler                                                      Contingent
                                                                            Unliquidated
          500 Burlington Cir Apt 204                                        Disputed
          Wheeling, IL 60090-4115
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5252                        Is the claim subject to offset?   No  Yes
 3.328    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,879.20
          Jill Bowen                                                        Contingent
                                                                            Unliquidated
          560 Acorn Ridge Rd                                                Disputed
          Dawson, IL 62520-3352
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5274                        Is the claim subject to offset?   No  Yes
 3.329    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,762.00
          Jimmie Anne                                                       Contingent
                                                                            Unliquidated
          3600 N Milton Rd                                                  Disputed
          Fort Pierce, FL 34946-1909
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5149                        Is the claim subject to offset?   No  Yes
 3.330    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Jo Nell Rowell                                                    Contingent
                                                                            Unliquidated
          680 Ridgewood Dr                                                  Disputed
          Port Neches, TX 77651-6107
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.331    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $17,120.00
          Joan Drury                                                        Contingent
                                                                            Unliquidated
          9277 State Hwy N                                                  Disputed
          Scott City, MO 63780-9235
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5083                        Is the claim subject to offset?   No  Yes
 3.332    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $978.50
          Joanie Waldron                                                    Contingent
                                                                            Unliquidated
          6550 Riverbend Dr                                                 Disputed
          Trussville, AL 35173-1512
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5262                        Is the claim subject to offset?   No  Yes
 3.333    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          JoAnn Calegari                                                    Contingent
                                                                            Unliquidated
          1946 Burgundy Ln                                                  Disputed
          Brentwood, CA 94513-6479
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 48 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 184 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.334    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,954.00
          Joanne Masters                                                    Contingent
                                                                            Unliquidated
          109 Riverhill Ct                                                  Disputed
          Cayce, SC 29033-4376
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5028                        Is the claim subject to offset?   No  Yes
 3.335    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Jodie Baacke                                                      Contingent
                                                                            Unliquidated
          2052 S 84th St                                                    Disputed
          West Allis, WI 53227-1704
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4188                        Is the claim subject to offset?   No  Yes
 3.336    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,160.00
          Joel Cohen / BROADWAY INBOUND TICKET                              Contingent
                                                                            Unliquidated
          38 Grandville Dr                                                  Disputed
          Swoyersville, PA 18704-1239
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.337    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,318.00
          John Heaton                                                       Contingent
                                                                            Unliquidated
          108 Pennsylvania Ave                                              Disputed
          Lynchburg, VA 24502-4728
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5214                        Is the claim subject to offset?   No  Yes
 3.338    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,488.00
          John Kennedy                                                      Contingent
                                                                            Unliquidated
          1046 Gaston Manor Dr                                              Disputed
          Durham, NC 27703-8964
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5292                        Is the claim subject to offset?   No  Yes
 3.339    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,034.76
          John Lussier                                                      Contingent
                                                                            Unliquidated
          208 Wimberly Way                                                  Disputed
          Bristol, TN 37620-7166
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5010                        Is the claim subject to offset?   No  Yes
 3.340    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,505.00
          John Thomas                                                       Contingent
                                                                            Unliquidated
          106 Phillips Ridge Dr                                             Disputed
          Huntsville, AL 35801
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5375                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 49 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 185 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.341    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,215.70
          John Spellman                                                     Contingent
                                                                            Unliquidated
          1920 Corporate Dr Ste 204                                         Disputed
          San Marcos, TX 78666-6283
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5075                        Is the claim subject to offset?   No  Yes
 3.342    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,088.00
          JohnMorgan                                                        Contingent
                                                                            Unliquidated
          2828 Old Hickory Blvd Apt 716                                     Disputed
          Nashville, TN 37221-3731
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5082                        Is the claim subject to offset?   No  Yes
 3.343    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,845.00
          Johnnie Muncy                                                     Contingent
                                                                            Unliquidated
          PO Box 123                                                        Disputed
          Corona, NM 88318
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5051                        Is the claim subject to offset?   No  Yes
 3.344    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $7,606.79
          Jon Robinson                                                      Contingent
                                                                            Unliquidated
          41225 Calle de Suenos                                             Disputed
          Murrieta, CA 92562-7142
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5146                        Is the claim subject to offset?   No  Yes
 3.345    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,452.00
          Jonathan Marashlian                                               Contingent
                                                                            Unliquidated
          9712 Mill Run Dr                                                  Disputed
          Great Falls, VA 22066-1815
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5283                        Is the claim subject to offset?   No  Yes
 3.346    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $13,900.00
          Jonathan Peacock                                                  Contingent
                                                                            Unliquidated
          430 Willow Point Dr                                               Disputed
          Dublin, GA 31021-6461
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5121                        Is the claim subject to offset?   No  Yes
 3.347    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $798.00
          Jonathan Shoemaker                                                Contingent
                                                                            Unliquidated
          515 Trailridge Cir                                                Disputed
          Hallsville, TX 75650-5144
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 50 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 186 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.348    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,558.00
          Joseph and Lori Przybysz                                          Contingent
                                                                            Unliquidated
          13452 Route 78                                                    Disputed
          South Wales, NY 14139-9717
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4914                        Is the claim subject to offset?   No  Yes
 3.349    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,329.00
          Joshua and Julie Matthews                                         Contingent
                                                                            Unliquidated
          2103 Hannah Dr                                                    Disputed
          Wentzville, MO 63385-4592
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4409                        Is the claim subject to offset?   No  Yes
 3.350    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $236.00
          Joy Jones                                                         Contingent
                                                                            Unliquidated
          2288 Deaver Walker Rd                                             Disputed
          Cleveland, AL 35049-5317
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5187                        Is the claim subject to offset?   No  Yes
 3.351    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,175.50
          Joyce Anderson                                                    Contingent
                                                                            Unliquidated
          245 Oak Leaf Cir                                                  Disputed
          Pell City, AL 35125-9321
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5275                        Is the claim subject to offset?   No  Yes
 3.352    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Joyce Bono                                                        Contingent
                                                                            Unliquidated
          2001 Maple Tree St                                                Disputed
          Saint Peters, MO 63376-6717
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.353    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Joyce Cann                                                        Contingent
                                                                            Unliquidated
          2573 E Caramillo St                                               Disputed
          Colorado Springs, CO 80909-3071
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4282                        Is the claim subject to offset?   No  Yes
 3.354    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,502.00
          Jude Armistead                                                    Contingent
                                                                            Unliquidated
          3329 Woodward Dr                                                  Disputed
          Mobile, AL 36695-6502
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4853                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 51 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 187 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.355    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $938.00
          Judee Spansel                                                     Contingent
                                                                            Unliquidated
          4527 Cleveland Pl                                                 Disputed
          Metairie, LA 70003-1245
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5220                        Is the claim subject to offset?   No  Yes
 3.356    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,680.00
          Judith Kremer                                                     Contingent
                                                                            Unliquidated
          304 8th St NE                                                     Disputed
          Fulda, MN 56131-9688
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.357    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,727.15
          Judith Rayburn                                                    Contingent
                                                                            Unliquidated
          133 Crawford Dr                                                   Disputed
          Martin, TN 38237-3807
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4724                        Is the claim subject to offset?   No  Yes
 3.358    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $928.00
          Judy Adams                                                        Contingent
                                                                            Unliquidated
          109 Highgate Ln                                                   Disputed
          Lexington, NC 27292-5372
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5063                        Is the claim subject to offset?   No  Yes
 3.359    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Judy Morgan                                                       Contingent
                                                                            Unliquidated
          1619 Zinfandel Dr                                                 Disputed
          Brentwood, CA 94513-4338
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.360    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,165.12
          Julie Baty                                                        Contingent
                                                                            Unliquidated
          11771 Orchard Park Dr                                             Disputed
          Sparta, MI 49345-8451
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5073                        Is the claim subject to offset?   No  Yes
 3.361    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,494.00
          Julie Damigella                                                   Contingent
                                                                            Unliquidated
          95 Gregory Rd                                                     Disputed
          Holliston, MA 01746-2516
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5025                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 52 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 188 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.362    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,032.00
          Julie Jolley                                                      Contingent
                                                                            Unliquidated
          4441 Parkwood Cir                                                 Disputed
          Trussville, AL 35173-1526
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5275                        Is the claim subject to offset?   No  Yes
 3.363    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,286.66
          Julie Hylwa                                                       Contingent
                                                                            Unliquidated
          113 Candora Rd                                                    Disputed
          Maryville, TN 37804-3659
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5104                        Is the claim subject to offset?   No  Yes
 3.364    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Julie Walker                                                      Contingent
                                                                            Unliquidated
          9831 FM 365 Rd                                                    Disputed
          Beaumont, TX 77705-9325
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.365    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,740.00
          Justin Gibbs                                                      Contingent
                                                                            Unliquidated
          5217 Escondido Pass # Ass                                         Disputed
          McAllen, TX 78504-9001
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.366    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,847.14
          Justine Bartoloni                                                 Contingent
                                                                            Unliquidated
          3471 Colby Chase Dr                                               Disputed
          Apex, NC 27539-9068
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5041                        Is the claim subject to offset?   No  Yes
 3.367    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $187.00
          Kailey Labove                                                     Contingent
                                                                            Unliquidated
          11843 Great Oaks Dr                                               Disputed
          College Station, TX 77845-5073
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.368    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $14,657.00
          Karalynn Cromeens                                                 Contingent
                                                                            Unliquidated
          8431 Katy Fwy                                                     Disputed
          Houston, TX 77024-1931
                                                                           Basis for the claim:   Deposit or Prepayment
          Date(s) debt was incurred
          Last 4 digits of account number      5127                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 53 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 189 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.369    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,000.00
          Karen Anderson                                                    Contingent
                                                                            Unliquidated
          2425 Forest Primeval Rd                                           Disputed
          Saint Germain, WI 54558-9714
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5291                        Is the claim subject to offset?   No  Yes
 3.370    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,834.00
          Karen George                                                      Contingent
                                                                            Unliquidated
          1204 Old Crows Way                                                Disputed
          Springfield, IL 62712-8669
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5335                        Is the claim subject to offset?   No  Yes
 3.371    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,300.00
          Karen Murphy                                                      Contingent
                                                                            Unliquidated
          2212 Concord Cir                                                  Disputed
          Harrisburg, PA 17110-9202
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5234                        Is the claim subject to offset?   No  Yes
 3.372    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $11,308.00
          Karen Pollert                                                     Contingent
                                                                            Unliquidated
          425 Lasher Dr                                                     Disputed
          Seymour, IN 47274-2213
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4879                        Is the claim subject to offset?   No  Yes
 3.373    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $11,674.00
          Karen Gregory                                                     Contingent
                                                                            Unliquidated
          2533 NW 58th St                                                   Disputed
          Oklahoma City, OK 73112-7102
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4394                        Is the claim subject to offset?   No  Yes
 3.374    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,780.00
          Karen McLendon                                                    Contingent
                                                                            Unliquidated
          6649 Greenwell St                                                 Disputed
          Pensacola, FL 32526-7931
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5361                        Is the claim subject to offset?   No  Yes
 3.375    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $0.00
          Karen Moffett                                                     Contingent
                                                                            Unliquidated
          136 Grimes St                                                     Disputed
          Roanoke, VA 24019-8435
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5383                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 54 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 190 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.376    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $16,210.00
          Karina Conway                                                     Contingent
                                                                            Unliquidated
          1804 Scarsdale Ct                                                 Disputed
          Lafayette, CO 80026-9166
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3390                        Is the claim subject to offset?   No  Yes
 3.377    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,008.00
          Karla White                                                       Contingent
                                                                            Unliquidated
          14531 Misty Meadow Ln                                             Disputed
          Houston, TX 77079-3172
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3923                        Is the claim subject to offset?   No  Yes
 3.378    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,161.00
          Karyne Coven                                                      Contingent
                                                                            Unliquidated
          840 Mission Valley Ln                                             Disputed
          Annapolis, MD 21401-7382
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5049                        Is the claim subject to offset?   No  Yes
 3.379    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $642.00
          Kashawna Edwards                                                  Contingent
                                                                            Unliquidated
          4747 W Waters Ave Apt 402                                         Disputed
          Tampa, FL 33614-1450
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5372                        Is the claim subject to offset?   No  Yes
 3.380    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,724.08
          Katharine Wood                                                    Contingent
                                                                            Unliquidated
          1855 N Tegner St                                                  Disputed
          Wickenburg, AZ 85390-2657
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5308                        Is the claim subject to offset?   No  Yes
 3.381    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $56.00
          Katherine Parr                                                    Contingent
                                                                            Unliquidated
          24100 Pratt Rd                                                    Disputed
          Armada, MI 48005-1545
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5129                        Is the claim subject to offset?   No  Yes
 3.382    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Katherine Bares-Cochrun                                           Contingent
                                                                            Unliquidated
          9831 FM 365 Rd                                                    Disputed
          Beaumont, TX 77705-9325
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 55 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 191 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.383    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Kathesia Thomas                                                   Contingent
                                                                            Unliquidated
          105 Laurel Woods Dr                                               Disputed
          Warner Robins, GA 31088-9203
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5640                        Is the claim subject to offset?   No  Yes
 3.384    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $143.00
          Kathleen Heffernan                                                Contingent
                                                                            Unliquidated
          PO BOX 4544                                                       Disputed
          Camp Connell, CA 95223
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4333                        Is the claim subject to offset?   No  Yes
 3.385    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,328.00
          Kathleen Goss                                                     Contingent
                                                                            Unliquidated
          1 Box Elder Ln                                                    Disputed
          Willow Street, PA 17584-9605
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4825                        Is the claim subject to offset?   No  Yes
 3.386    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Kathleen Mathis                                                   Contingent
                                                                            Unliquidated
          2097 Rioja Way                                                    Disputed
          Brentwood, CA 94513-5289
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.387    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Kathleen Schober                                                  Contingent
                                                                            Unliquidated
          2010 Tempranillo Ln                                               Disputed
          Brentwood, CA 94513-5290
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.388    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,475.07
          Kathryn Shaw                                                      Contingent
                                                                            Unliquidated
          1322 Trenton Ln                                                   Disputed
          Franklin, TN 37067-6407
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5306                        Is the claim subject to offset?   No  Yes
 3.389    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $10,351.00
          Kathy Barnes                                                      Contingent
                                                                            Unliquidated
          1604 Eagon Ct                                                     Disputed
          Fuquay Varina, NC 27526-9383
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4667                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 56 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 192 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.390    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,924.00
          Katie Adamczyk                                                    Contingent
                                                                            Unliquidated
          9612 Two and a Half Rd                                            Disputed
          East Leroy, MI 49051
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5357                        Is the claim subject to offset?   No  Yes
 3.391    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Katie Snyder                                                      Contingent
                                                                            Unliquidated
          11909 286th Ave NW                                                Disputed
          Princeton, MN 55371-4784
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.392    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Katie Swafford                                                    Contingent
                                                                            Unliquidated
          5136 Dahlia Dr                                                    Disputed
          Plainfield, IN 46168-5716
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.393    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $586.00
          KatieMcGowan                                                      Contingent
                                                                            Unliquidated
          172 E Lakeview Dr                                                 Disputed
          Milledgeville, GA 31061
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5155                        Is the claim subject to offset?   No  Yes
 3.394    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,351.12
          Kay Clinton                                                       Contingent
                                                                            Unliquidated
          1273 Country Place Dr                                             Disputed
          Houston, TX 77079-3123
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3923                        Is the claim subject to offset?   No  Yes
 3.395    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Kay Marie Carden                                                  Contingent
                                                                            Unliquidated
          1702 Zinfandel Dr                                                 Disputed
          Brentwood, CA 94513-4342
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.396    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $25,866.00
          Kaylene Nienhueser                                                Contingent
                                                                            Unliquidated
          10521 Cary St                                                     Disputed
          La Vista, NE 68128-3248
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3316                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 57 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 193 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.397    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,578.00
          Kayron Smith                                                      Contingent
                                                                            Unliquidated
          2443 Stewarts Ferry Pike                                          Disputed
          Hermitage, TN 37076-3926
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5353                        Is the claim subject to offset?   No  Yes
 3.398    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $30.00
          Keely Culpepper                                                   Contingent
                                                                            Unliquidated
          3309 Dunbrooke Dr                                                 Disputed
          Birmingham, AL 35243-4818
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5081                        Is the claim subject to offset?   No  Yes
 3.399    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,854.00
          Keith Kirkman                                                     Contingent
                                                                            Unliquidated
          2104 Surrey Ln                                                    Disputed
          Rock Hill, SC 29732-7302
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5208                        Is the claim subject to offset?   No  Yes
 3.400    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,316.00
          Keith Young                                                       Contingent
                                                                            Unliquidated
          308 Bluebonnet Dr                                                 Disputed
          Lafayette, LA 70508-5412
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5349                        Is the claim subject to offset?   No  Yes
 3.401    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,777.00
          Kelley Brown Lutz                                                 Contingent
                                                                            Unliquidated
          9 Colberts Ln                                                     Disputed
          Newport News, VA 23601-3115
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5157                        Is the claim subject to offset?   No  Yes
 3.402    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,285.00
          Kelly Ruml                                                        Contingent
                                                                            Unliquidated
          PO Box 807                                                        Disputed
          South Wellfleet, MA 02663
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5116                        Is the claim subject to offset?   No  Yes
 3.403    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Kelly Johnson                                                     Contingent
                                                                            Unliquidated
          29665 442nd Ave                                                   Disputed
          Aitkin, MN 56431-4625
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 58 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 194 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.404    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,950.00
          Kelly Moore                                                       Contingent
                                                                            Unliquidated
          10234 SE Harrison St                                              Disputed
          Portland, OR 97216-2914
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5200                        Is the claim subject to offset?   No  Yes
 3.405    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Kenice Earleen Short                                              Contingent
                                                                            Unliquidated
          1630 Healing Rock Ct                                              Disputed
          Brentwood, CA 94513-4264
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.406    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $170.00
          Kenneth Gooden                                                    Contingent
                                                                            Unliquidated
          8705 Witherbee Ct                                                 Disputed
          Lewisville, NC 27023-7749
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5005                        Is the claim subject to offset?   No  Yes
 3.407    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Kenneth Furby                                                     Contingent
                                                                            Unliquidated
          3165 Capitan Dr                                                   Disputed
          Port Neches, TX 77651-5803
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      9175                        Is the claim subject to offset?   No  Yes
 3.408    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Kenneth Marion Gwin                                               Contingent
                                                                            Unliquidated
          2110 Solera St                                                    Disputed
          Brentwood, CA 94513-6482
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.409    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Keri Collins                                                      Contingent
                                                                            Unliquidated
          1407 N 22nd St                                                    Disputed
          Nederland, TX 77627-5737
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.410    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,694.00
          Keri Merchman                                                     Contingent
                                                                            Unliquidated
          332 Honeysuckle Trl                                               Disputed
          Hamilton, AL 35570-5234
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5045                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 59 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 195 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.411    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $9,099.02
          Kim Bastin-Myers                                                  Contingent
                                                                            Unliquidated
          1400 Gloria Terrell Dr                                            Disputed
          Wilder, KY 41076-9188
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5345                        Is the claim subject to offset?   No  Yes
 3.412    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Kimberly Cagle                                                    Contingent
                                                                            Unliquidated
          653 Vass Carthage Rd                                              Disputed
          Carthage, NC 28327-9416
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5055                        Is the claim subject to offset?   No  Yes
 3.413    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Kimberly Hodge                                                    Contingent
                                                                            Unliquidated
          13713 Randa Pkwy                                                  Disputed
          Northport, AL 35475-3473
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.414    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,008.00
          Kimberly Jump                                                     Contingent
                                                                            Unliquidated
          14328 Misty Meadow Ln                                             Disputed
          Houston, TX 77079-3185
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3923                        Is the claim subject to offset?   No  Yes
 3.415    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Kory Wuenschal                                                    Contingent
                                                                            Unliquidated
          6738 Hansen St                                                    Disputed
          Groves, TX 77619-5910
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.416    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,762.66
          Kristene Ruddle                                                   Contingent
                                                                            Unliquidated
          8471 Southwestern Blvd                                            Disputed
          Dallas, TX 75206-2243
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5285                        Is the claim subject to offset?   No  Yes
 3.417    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,533.00
          Kristi Sackett                                                    Contingent
                                                                            Unliquidated
          2127 280th St                                                     Disputed
          Mount Ayr, IA 50854-8964
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5093                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 60 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 196 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.418    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $955.00
          Kristin Hanson                                                    Contingent
                                                                            Unliquidated
          13219 Oakwood Rd                                                  Disputed
          Zimmerman, MN 55398-9331
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.419    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,120.00
          Kristine Coates                                                   Contingent
                                                                            Unliquidated
          PO Box 1835                                                       Disputed
          Julian, CA 92036
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4700                        Is the claim subject to offset?   No  Yes
 3.420    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,587.00
          LaJean Herman                                                     Contingent
                                                                            Unliquidated
          1105 Fairway Dr                                                   Disputed
          Princeton, MN 55371-2242
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.421    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $7,750.00
          Larinda Rainwater                                                 Contingent
                                                                            Unliquidated
          1825 E Nettleton Ave Ste H                                        Disputed
          Jonesboro, AR 72401-5152
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4815                        Is the claim subject to offset?   No  Yes
 3.422    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,834.00
          Larry Goddard                                                     Contingent
                                                                            Unliquidated
          5255 Eastside Rd                                                  Disputed
          Redding, CA 96001-4271
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5106                        Is the claim subject to offset?   No  Yes
 3.423    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,690.00
          Larry Lunsford                                                    Contingent
                                                                            Unliquidated
          313 Camp Forrest Trl                                              Disputed
          Helena, AL 35080-8622
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5143                        Is the claim subject to offset?   No  Yes
 3.424    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $786.00
          Latasha Powell                                                    Contingent
                                                                            Unliquidated
          329 Chapel Creek Way                                              Disputed
          Fultondale, AL 35068-6036
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 61 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 197 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.425    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $900.00
          Latretta Morvant                                                  Contingent
                                                                            Unliquidated
          9831 FM 365 Rd                                                    Disputed
          Beaumont, TX 77705-9325
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.426    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,434.00
          Laura Rondot                                                      Contingent
                                                                            Unliquidated
          4312 Briarwood Rd                                                 Disputed
          Louisville, KY 40207-4038
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5298                        Is the claim subject to offset?   No  Yes
 3.427    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $40,530.00
          Laura F Tyree                                                     Contingent
                                                                            Unliquidated
          19129 Forest Rd                                                   Disputed
          Lynchburg, VA 24502-4487
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3841                        Is the claim subject to offset?   No  Yes
 3.428    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,134.34
          Laura Lequire                                                     Contingent
                                                                            Unliquidated
          1249 Butler Rd                                                    Disputed
          Maryville, TN 37804-2313
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5104                        Is the claim subject to offset?   No  Yes
 3.429    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,406.00
          Laura Perry                                                       Contingent
                                                                            Unliquidated
          PO Box 1360                                                       Disputed
          Wimberley, TX 78676
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5218                        Is the claim subject to offset?   No  Yes
 3.430    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Lauren Brown                                                      Contingent
                                                                            Unliquidated
          2530 SW Longleaf Dr                                               Disputed
          Pinehurst, NC 28374
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5055                        Is the claim subject to offset?   No  Yes
 3.431    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Lauren Malueg                                                     Contingent
                                                                            Unliquidated
          932 Edward Ave                                                    Disputed
          Jefferson, GA 30549-7295
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 62 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 198 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.432    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,828.00
          Lawrence Mcghee                                                   Contingent
                                                                            Unliquidated
          3 Brightleaf Ct                                                   Disputed
          Durham, NC 27713-9018
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4936                        Is the claim subject to offset?   No  Yes
 3.433    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $158.30
          LBAC Travel                                                       Contingent
          "                                                                 Unliquidated
          1907 Julia Goldbach Ave                                           Disputed
          Ronkonkoma, NY 11779-6416
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.434    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $262.40
          Leisure Pass Group, Inc.                                          Contingent
                                                                            Unliquidated
          711 Atlantic Ave Fl 4                                             Disputed
          Boston, MA 02111-2809
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.435    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Lesa Wilson                                                       Contingent
                                                                            Unliquidated
          2296 Breland Rd                                                   Disputed
          Mathiston, MS 39752-4442
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      4968                        Is the claim subject to offset?   No  Yes
 3.436    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,398.00
          Lesia Stuart                                                      Contingent
                                                                            Unliquidated
          310 Island Ave                                                    Disputed
          Chattanooga, TN 37405-4276
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5305                        Is the claim subject to offset?   No  Yes
 3.437    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,370.00
          Letrice Golden                                                    Contingent
                                                                            Unliquidated
          3083 Malcolm Ave                                                  Disputed
          Oakland, CA 94605-5349
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.438    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,019.00
          Lezli Madden                                                      Contingent
                                                                            Unliquidated
          16890 N River Shores Rd                                           Disputed
          Northport, AL 35475-2519
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5153                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 63 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 199 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.439    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $89.60
          Like A Local Tours                                                Contingent
                                                                            Unliquidated
          730 Lafayette Ave Apt 1R                                          Disputed
          Brooklyn, NY 11221-6176
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.440    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $800.00
          Linda Brooks                                                      Contingent
                                                                            Unliquidated
          1810 Hiawatha Pl                                                  Disputed
          Ann Arbor, MI 48105-1235
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5090                        Is the claim subject to offset?   No  Yes
 3.441    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,281.43
          Linda Clarke                                                      Contingent
                                                                            Unliquidated
          146 Royster Dr                                                    Disputed
          Crawfordville, FL 32327-4626
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5100                        Is the claim subject to offset?   No  Yes
 3.442    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,642.00
          Linda Tassin                                                      Contingent
                                                                            Unliquidated
          107 Wakefield Dr                                                  Disputed
          Lafayette, LA 70503-4242
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5329                        Is the claim subject to offset?   No  Yes
 3.443    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,400.00
          Linda Williams                                                    Contingent
                                                                            Unliquidated
          1999 S Marion Ave                                                 Disputed
          Lake City, FL 32025-0003
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5371                        Is the claim subject to offset?   No  Yes
 3.444    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,008.00
          Linda Fields                                                      Contingent
                                                                            Unliquidated
          3115 Pennywell Ln                                                 Disputed
          Katy, TX 77494-4546
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3923                        Is the claim subject to offset?   No  Yes
 3.445    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Linda Marie Rhodes Parks                                          Contingent
                                                                            Unliquidated
          1634 Healing Rock Ct                                              Disputed
          Brentwood, CA 94513-4264
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 64 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 200 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.446    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Linda Ralston                                                     Contingent
                                                                            Unliquidated
          4946 Mimosa Dr                                                    Disputed
          Plainfield, IN 46168-5734
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.447    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,397.14
          Linda Schmoeller                                                  Contingent
                                                                            Unliquidated
          12111 Logan St                                                    Disputed
          Alton, IL 62002
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5255                        Is the claim subject to offset?   No  Yes
 3.448    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,572.00
          Lisa Baker                                                        Contingent
                                                                            Unliquidated
          715 Estates Rd SE                                                 Disputed
          Roanoke, VA 24014-4303
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5126                        Is the claim subject to offset?   No  Yes
 3.449    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,858.00
          Lisa Caloss                                                       Contingent
                                                                            Unliquidated
          121 Hawthorne Vale                                                Disputed
          Ridgeland, MS 39157-2345
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      6096                        Is the claim subject to offset?   No  Yes
 3.450    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,958.00
          Lisa Simpson                                                      Contingent
                                                                            Unliquidated
          1349 Sunhaven Rd                                                  Disputed
          Alpine, CA 91901-2378
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      4952                        Is the claim subject to offset?   No  Yes
 3.451    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $824.00
          Lisa Burud                                                        Contingent
                                                                            Unliquidated
          PO Box 21597                                                      Disputed
          Bakersfield, CA 93390
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5193                        Is the claim subject to offset?   No  Yes
 3.452    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,289.00
          Liza Dozier                                                       Contingent
                                                                            Unliquidated
          PO Box 2754                                                       Disputed
          Augusta, GA 30914
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5300                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 65 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 201 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.453    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,032.00
          Lois Hamilton                                                     Contingent
                                                                            Unliquidated
          2027 Elm St                                                       Disputed
          Quincy, IL 62301-3233
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4569                        Is the claim subject to offset?   No  Yes
 3.454    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Lois Songer                                                       Contingent
                                                                            Unliquidated
          1310 Newton St                                                    Disputed
          Key West, FL 33040-7026
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.455    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $800.00
          Lorely Lopez                                                      Contingent
                                                                            Unliquidated
          341 31st St                                                       Disputed
          Nacogdoches, TX 75964-8729
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5326                        Is the claim subject to offset?   No  Yes
 3.456    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,966.00
          Lori Pelosi                                                       Contingent
                                                                            Unliquidated
          619 Guernseytown Rd                                               Disputed
          Watertown, CT 06795-1820
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5077                        Is the claim subject to offset?   No  Yes
 3.457    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $779.00
          Lori Przybysz                                                     Contingent
                                                                            Unliquidated
          1342 Route 78                                                     Disputed
          South Wales, NY 14139
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      4914                        Is the claim subject to offset?   No  Yes
 3.458    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,090.00
          Lori Culotta                                                      Contingent
                                                                            Unliquidated
          6040 Brookhill Cir                                                Disputed
          Birmingham, AL 35242-3711
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4356                        Is the claim subject to offset?   No  Yes
 3.459    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,230.50
          Lori Mandich                                                      Contingent
                                                                            Unliquidated
          PO Box 91                                                         Disputed
          Seville, OH 44273
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4782                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 66 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 202 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.460    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,438.00
          Lorraine Crane                                                    Contingent
                                                                            Unliquidated
          22824 N Padaro Dr                                                 Disputed
          Sun City West, AZ 85375-1621
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5087                        Is the claim subject to offset?   No  Yes
 3.461    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,225.86
          Lotte New York Palace                                             Contingent
                                                                            Unliquidated
          455 Madison Ave                                                   Disputed
          New York, NY 10022-6845
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.462    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,564.00
          Lula Waskom                                                       Contingent
                                                                            Unliquidated
          39 Buena Vista Dr                                                 Disputed
          Marshall, TX 75670-6603
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.463    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,578.50
          Luzie Maxwell Lewallen                                            Contingent
                                                                            Unliquidated
          PO Box 3393                                                       Disputed
          McAllen, TX 78502
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5115                        Is the claim subject to offset?   No  Yes
 3.464    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,826.00
          Lynda Anderson                                                    Contingent
                                                                            Unliquidated
          68393 Moonlight Dr                                                Disputed
          Cathedral City, CA 92234-2105
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5269                        Is the claim subject to offset?   No  Yes
 3.465    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,272.00
          Lynda Strickland                                                  Contingent
                                                                            Unliquidated
          11559 Dunn Rd                                                     Disputed
          Dunn, NC 28334-5067
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4269                        Is the claim subject to offset?   No  Yes
 3.466    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,471.50
          Lynda Eason                                                       Contingent
                                                                            Unliquidated
          1519 Hibiscus Ave                                                 Disputed
          McAllen, TX 78501-3225
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5115                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 67 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 203 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.467    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,000.00
          Lynda Last                                                        Contingent
                                                                            Unliquidated
          3670 Dam Ln                                                       Disputed
          Phelps, WI 54554-9499
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5291                        Is the claim subject to offset?   No  Yes
 3.468    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,516.68
          Lynn Eubanks                                                      Contingent
                                                                            Unliquidated
          PO Box 260                                                        Disputed
          O Brien, FL 32071
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4027                        Is the claim subject to offset?   No  Yes
 3.469    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $870.00
          Lynne Brown                                                       Contingent
                                                                            Unliquidated
          1 Foggy Field Ln                                                  Disputed
          Fredericksburg, VA 22406-8440
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.470    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,840.00
          Lynne Hickney / My Travel Agency                                  Contingent
                                                                            Unliquidated
          229 Russells Mills Rd                                             Disputed
          Dartmouth, MA 02748-2022
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5359                        Is the claim subject to offset?   No  Yes
 3.471    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,062.00
          M Shannan Fastzkie                                                Contingent
                                                                            Unliquidated
          13015 Old White Horse Rd                                          Disputed
          Travelers Rest, SC 29690-7830
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5046                        Is the claim subject to offset?   No  Yes
 3.472    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,817.00
          M. Teri Long                                                      Contingent
                                                                            Unliquidated
          20 Inverness Cir                                                  Disputed
          Royersford, PA 19468-1545
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5221                        Is the claim subject to offset?   No  Yes
 3.473    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $350.00
          Maccie Hardin                                                     Contingent
                                                                            Unliquidated
          24151 Bella Dolce Ln                                              Disputed
          Katy, TX 77494-7901
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 68 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 204 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.474    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,221.00
          Machelle Crowley                                                  Contingent
                                                                            Unliquidated
          1628 W 400 S                                                      Disputed
          Peru, IN 46970-7924
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4564                        Is the claim subject to offset?   No  Yes
 3.475    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Madonna Barry                                                     Contingent
                                                                            Unliquidated
          9799 Josey St                                                     Disputed
          Beaumont, TX 77707-1016
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.476    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $521.00
          Magical Moments Vacations                                         Contingent
                                                                            Unliquidated
          2447 Tiffin Ave # 196                                             Disputed
          Findlay, OH 45840-8672
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.477    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $77.24
          Magnolia Travel Group                                             Contingent
                                                                            Unliquidated
          PO Box 1666                                                       Disputed
          Madison, MS 39130-1666
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.478    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $764.00
          Makayla Burkett                                                   Contingent
                                                                            Unliquidated
          606 Milligan Dr                                                   Disputed
          Longview, TX 75604-3926
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.479    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,032.00
          Mandy Herman                                                      Contingent
                                                                            Unliquidated
          1933 Glenn Rd                                                     Disputed
          Gaston, SC 29053-9393
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5334                        Is the claim subject to offset?   No  Yes
 3.480    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Marbert Sise                                                      Contingent
                                                                            Unliquidated
          1614 Trinidad Dr                                                  Disputed
          Key West, FL 33040-5220
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 69 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 205 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.481    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,176.00
          Marcia VanValkenburg                                              Contingent
                                                                            Unliquidated
          650 Main St NW                                                    Disputed
          Elk River, MN 55330-1503
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.482    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $7,436.00
          Margaret Bolejack                                                 Contingent
                                                                            Unliquidated
          PO Box 271                                                        Disputed
          Pittsboro, NC 27312-0271
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5110                        Is the claim subject to offset?   No  Yes
 3.483    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,727.13
          Margaret Hughes                                                   Contingent
                                                                            Unliquidated
          1321 Mountain Ridge Rd                                            Disputed
          Hickory, KY 42051-8954
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4724                        Is the claim subject to offset?   No  Yes
 3.484    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,258.53
          Margaret Spearin                                                  Contingent
                                                                            Unliquidated
          16479 W Rowel Rd                                                  Disputed
          Surprise, AZ 85387-6869
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5232                        Is the claim subject to offset?   No  Yes
 3.485    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $125.00
          Marian Janet Sanchez                                              Contingent
                                                                            Unliquidated
          1841 Vallejo Way                                                  Disputed
          Sacramento, CA 95818-3840
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.486    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $954.00
          Marianne Schwarz                                                  Contingent
                                                                            Unliquidated
          5 Knaves Ct                                                       Disputed
          Nottingham, MD 21236-2708
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5022                        Is the claim subject to offset?   No  Yes
 3.487    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,938.08
          Marion Fulce                                                      Contingent
          Ambassador Travel                                                 Unliquidated
          5250 Vogel Rd                                                     Disputed
          Evansville, IN 47715-7814
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5131                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 70 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 206 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.488    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,310.00
          Markel Helms                                                      Contingent
                                                                            Unliquidated
          2213 Croydon Dr                                                   Disputed
          Tallahassee, FL 32303-4305
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5231                        Is the claim subject to offset?   No  Yes
 3.489    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,497.54
          Market Street Partnership                                         Contingent
                                                                            Unliquidated
          300 Market St                                                     Disputed
          Kingston, PA 18704-5426
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.490    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $870.00
          Marquis Johnson                                                   Contingent
                                                                            Unliquidated
          5949 E Christine Ave                                              Disputed
          Fresno, CA 93727-6558
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.491    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $260,024.55
          Marriott Business Services                                        Contingent
          Bank of America                                                   Unliquidated
          PO Box 402642                                                     Disputed
          Atlanta, GA 30384-2642
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      8463                        Is the claim subject to offset?   No  Yes
 3.492    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $72,784.67
          Marriott Business Services                                        Contingent
          Bank of America                                                   Unliquidated
          PO Box 402642                                                     Disputed
          Atlanta, GA 30384-2642
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      0566                        Is the claim subject to offset?   No  Yes
 3.493    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,078.00
          Marriott Marquis                                                  Contingent
          Marriott Business Services                                        Unliquidated
          PO Box 403003                                                     Disputed
          Atlanta, GA 30384-3003
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.494    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Marsha Seldon                                                     Contingent
                                                                            Unliquidated
          103 Dewey St                                                      Disputed
          Warner Robins, GA 31093-2410
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 71 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 207 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.495    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $424.00
          Marth Newsome                                                     Contingent
                                                                            Unliquidated
          4721 Martha Ln                                                    Disputed
          Groves, TX 77619-5539
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.496    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $716.25
          Martha Riggs                                                      Contingent
                                                                            Unliquidated
          206 W Division St                                                 Disputed
          Dowagiac, MI 49047-1734
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4323                        Is the claim subject to offset?   No  Yes
 3.497    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Martha Depoo                                                      Contingent
                                                                            Unliquidated
          108 Front St                                                      Disputed
          Key West, FL 33040-8310
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.498    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Martha Green                                                      Contingent
                                                                            Unliquidated
          6745 Capitol St                                                   Disputed
          Groves, TX 77619-5905
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.499    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $620.00
          Martha L. Taylor                                                  Contingent
                                                                            Unliquidated
          7272 N Belvedere Ave                                              Disputed
          Fresno, CA 93722-3407
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.500    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,008.00
          Martha Smart                                                      Contingent
                                                                            Unliquidated
          14329 Still Meadow Dr                                             Disputed
          Houston, TX 77079-3131
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3923                        Is the claim subject to offset?   No  Yes
 3.501    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Martha Taylor                                                     Contingent
                                                                            Unliquidated
          7272 N Belvedere Ave                                              Disputed
          Fresno, CA 93722-3407
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 72 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 208 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.502    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,417.00
          Mary Hollenkamp                                                   Contingent
                                                                            Unliquidated
          10590 Prairie Dr                                                  Disputed
          Breese, IL 62230
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5341                        Is the claim subject to offset?   No  Yes
 3.503    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Mary Allen                                                        Contingent
                                                                            Unliquidated
          740 Kings Mountain Rd                                             Disputed
          Tuscaloosa, AL 35406-2732
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.504    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,234.72
          Mary Archer                                                       Contingent
                                                                            Unliquidated
          9706 Harrowgate Dr                                                Disputed
          Houston, TX 77031-3117
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4290                        Is the claim subject to offset?   No  Yes
 3.505    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $500.00
          Mary Ellen Beattie                                                Contingent
                                                                            Unliquidated
          1200 4th St                                                       Disputed
          Key West, FL 33040-3763
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.506    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Mary Jane Keller                                                  Contingent
                                                                            Unliquidated
          4912 Mimosa Dr                                                    Disputed
          Plainfield, IN 46168-5734
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.507    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Mary Jo Toler                                                     Contingent
                                                                            Unliquidated
          4880 Mimosa Dr                                                    Disputed
          Plainfield, IN 46168-5735
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.508    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,451.00
          Mary Kathleen Koontz                                              Contingent
                                                                            Unliquidated
          1417 Jolliff Rd                                                   Disputed
          Chesapeake, VA 23321-1303
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4247                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 73 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 209 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.509    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,041.00
          Mary Lane Burford                                                 Contingent
                                                                            Unliquidated
          738 Coachlight Rd                                                 Disputed
          Shreveport, LA 71106-7230
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5108                        Is the claim subject to offset?   No  Yes
 3.510    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,448.00
          Mary Ledford                                                      Contingent
                                                                            Unliquidated
          PO Box 1561                                                       Disputed
          Dunlap, TN 37327
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4839                        Is the claim subject to offset?   No  Yes
 3.511    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,694.00
          Mary Louise Di Vito                                               Contingent
                                                                            Unliquidated
          51 Bridgetown Rd                                                  Disputed
          Hilton Head Island, SC 29928-3365
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5374                        Is the claim subject to offset?   No  Yes
 3.512    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,619.00
          Mary Lucey                                                        Contingent
                                                                            Unliquidated
          15015 Pratolino Way                                               Disputed
          Naples, FL 34110-2717
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5310                        Is the claim subject to offset?   No  Yes
 3.513    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $500.00
          Mary Smith                                                        Contingent
                                                                            Unliquidated
          1219 Grinnell St                                                  Disputed
          Key West, FL 33040-3283
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes
 3.514    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,120.00
          Mary Waters King                                                  Contingent
                                                                            Unliquidated
          PO Box 771                                                        Disputed
          Hawkins, TX 75765
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5245                        Is the claim subject to offset?   No  Yes
 3.515    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,633.00
          Mary White                                                        Contingent
                                                                            Unliquidated
          3408 E Briarcliff Rd                                              Disputed
          Birmingham, AL 35223-1309
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5081                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 74 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 210 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.516    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,694.00
          Matthew Thiel                                                     Contingent
                                                                            Unliquidated
          1725 N Main St                                                    Disputed
          High Point, NC 27262-2645
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5146                        Is the claim subject to offset?   No  Yes
 3.517    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $870.00
          Matthew Brown                                                     Contingent
                                                                            Unliquidated
          1 Foggy Field Ln                                                  Disputed
          Fredericksburg, VA 22406-8440
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.518    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,398.00
          Matthew Whitenack                                                 Contingent
                                                                            Unliquidated
          15 W 139th St Apt 3A                                              Disputed
          New York, NY 10037-1512
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5171                        Is the claim subject to offset?   No  Yes
 3.519    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,366.14
          Matthew Williams                                                  Contingent
                                                                            Unliquidated
          2203 Wimberly Woods Dr                                            Disputed
          Sanford, NC 27330-7089
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5385                        Is the claim subject to offset?   No  Yes
 3.520    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Maureen Plauche                                                   Contingent
                                                                            Unliquidated
          7296 Backridge Rd                                                 Disputed
          Sabine Pass, TX 77655-2004
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.521    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,064.00
          McCall and George Govignon                                        Contingent
                                                                            Unliquidated
          125 Stone Haven Dr                                                Disputed
          Calhoun, GA 30701-2053
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5247                        Is the claim subject to offset?   No  Yes
 3.522    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Mechelle Bailey                                                   Contingent
                                                                            Unliquidated
          5242 Jungle Orchard St N                                          Disputed
          Las Vegas, NV 89044
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5338                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 75 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 211 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.523    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $172.43
          Mega Travel                                                       Contingent
                                                                            Unliquidated
          3 N 5th St                                                        Disputed
          Temple, TX 76501-4237
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.524    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $988.00
          Melanie Davis                                                     Contingent
                                                                            Unliquidated
          108 Lamport Blvd                                                  Disputed
          Staten Island, NY 10305-3629
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4458                        Is the claim subject to offset?   No  Yes
 3.525    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,276.00
          Melanie King                                                      Contingent
                                                                            Unliquidated
          70 Bullock Rd                                                     Disputed
          East Freetown, MA 02717-1016
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5186                        Is the claim subject to offset?   No  Yes
 3.526    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Melanie McKenzie                                                  Contingent
                                                                            Unliquidated
          720 Connell Rd                                                    Disputed
          Carthage, NC 28327-7970
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5055                        Is the claim subject to offset?   No  Yes
 3.527    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,717.00
          Melinda Mosca                                                     Contingent
                                                                            Unliquidated
          4085 Canvas Ave                                                   Disputed
          Rock Hill, SC 29732-8195
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3968                        Is the claim subject to offset?   No  Yes
 3.528    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,010.08
          Melindie Burke                                                    Contingent
                                                                            Unliquidated
          15235 Old SD Highway 79                                           Disputed
          Newell, SD 57760-5871
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5308                        Is the claim subject to offset?   No  Yes
 3.529    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,976.62
          Melissa King-Polsinelli                                           Contingent
                                                                            Unliquidated
          1701 Spruce Ave                                                   Disputed
          Winter Park, FL 32789-2021
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5323                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 76 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 212 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.530    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Melissa McNatt                                                    Contingent
                                                                            Unliquidated
          144 Linville Ln                                                   Disputed
          Easley, SC 29640-6625
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5314                        Is the claim subject to offset?   No  Yes
 3.531    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Mendy Ford                                                        Contingent
                                                                            Unliquidated
          410 Scottsville Rd                                                Disputed
          Marshall, TX 75672-3337
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5672                        Is the claim subject to offset?   No  Yes
 3.532    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,050.00
          Michael Conway                                                    Contingent
                                                                            Unliquidated
          335 W 7th St                                                      Disputed
          Salem, OH 44460-2121
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5267                        Is the claim subject to offset?   No  Yes
 3.533    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $943.00
          Michael Culotta                                                   Contingent
                                                                            Unliquidated
          388 Strathaven Dr                                                 Disputed
          Pelham, AL 35124-6282
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4356                        Is the claim subject to offset?   No  Yes
 3.534    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,548.36
          Michael Grout                                                     Contingent
                                                                            Unliquidated
          941 Collins Rd                                                    Disputed
          Villa Hills, KY 41017-1113
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4253                        Is the claim subject to offset?   No  Yes
 3.535    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,234.00
          Michael Severin                                                   Contingent
                                                                            Unliquidated
          9122 Cottonwood Canyon Dr                                         Disputed
          Lenexa, KS 66219-8145
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3870                        Is the claim subject to offset?   No  Yes
 3.536    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Michael Bailey                                                    Contingent
                                                                            Unliquidated
          5916 Bullboat Ct                                                  Disputed
          North Las Vegas, NV 89031-3489
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5338                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 77 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 213 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.537    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Michael Cavanugh                                                  Contingent
                                                                            Unliquidated
          7020 Concord Rd                                                   Disputed
          Savannah, GA 31410-2506
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5333                        Is the claim subject to offset?   No  Yes
 3.538    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Michael Maita                                                     Contingent
                                                                            Unliquidated
          1515 Miwok Ct                                                     Disputed
          Brentwood, CA 94513-4343
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.539    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $5.00
          Michael Meninger                                                  Contingent
                                                                            Unliquidated
          3440 Laurelwood Ct NE                                             Disputed
          Roswell, GA 30075-5250
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.540    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,386.00
          Michael Sattler CC                                                Contingent
                                                                            Unliquidated
          700 Colorado Blvd # 325                                           Disputed
          Denver, CO 80206-4084
                                                                           Basis for the claim:   193561
          Date(s) debt was incurred
          Last 4 digits of account number      3561                        Is the claim subject to offset?   No  Yes
 3.541    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $424.00
          Michayla Davis                                                    Contingent
                                                                            Unliquidated
          3845 Glaze Rd                                                     Disputed
          Kountze, TX 77625-8119
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.542    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,348.00
          Michele Chapman                                                   Contingent
                                                                            Unliquidated
          11360 Halcyon Loop                                                Disputed
          Daphne, AL 36526-8472
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5173                        Is the claim subject to offset?   No  Yes
 3.543    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,000.00
          Michele Doleshal                                                  Contingent
                                                                            Unliquidated
          1270 Covey Ln                                                     Disputed
          Eagle River, WI 54521-9441
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5291                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 78 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 214 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.544    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,136.00
          Miriam Payne                                                      Contingent
                                                                            Unliquidated
          345 River Club Rd                                                 Disputed
          Lexington, SC 29072-6720
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5060                        Is the claim subject to offset?   No  Yes
 3.545    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Misha Dent                                                        Contingent
                                                                            Unliquidated
          152 Glenwood Ln                                                   Disputed
          Hurricane, WV 25526-9138
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5055                        Is the claim subject to offset?   No  Yes
 3.546    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,585.00
          Mollie Tharp                                                      Contingent
                                                                            Unliquidated
          103 Lincoln Ave                                                   Disputed
          Denton, KS 66017-4041
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5389                        Is the claim subject to offset?   No  Yes
 3.547    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Molly Hammack                                                     Contingent
                                                                            Unliquidated
          7481 Meadow Violet Ct                                             Disputed
          Avon, IN 46123-7630
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.548    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,950.14
          Mona Daugherty                                                    Contingent
                                                                            Unliquidated
          310 S Tyler St Apt 7                                              Disputed
          Morgantown, KY 42261-8184
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5295                        Is the claim subject to offset?   No  Yes
 3.549    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,000.00
          Monica Donahue                                                    Contingent
                                                                            Unliquidated
          PO Box 1676                                                       Disputed
          Eagle River, WI 54521
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5291                        Is the claim subject to offset?   No  Yes
 3.550    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Monica Haskell                                                    Contingent
                                                                            Unliquidated
          2819 Harris Ave                                                   Disputed
          Key West, FL 33040-4039
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 79 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 215 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.551    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Monyette Cousett                                                  Contingent
                                                                            Unliquidated
          8224 Swallow Falls St                                             Disputed
          North Las Vegas, NV 89085-4415
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5338                        Is the claim subject to offset?   No  Yes
 3.552    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $12,240.00
          Mountain Heritage High School Group                               Contingent
                                                                            Unliquidated
          PO Box 70                                                         Disputed
          Burnsville, NC 28714
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3589                        Is the claim subject to offset?   No  Yes
 3.553    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,196.16
          Nancy Busch                                                       Contingent
                                                                            Unliquidated
          5119 Fairhaven Rd                                                 Disputed
          Davenport, IA 52807-3078
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4172                        Is the claim subject to offset?   No  Yes
 3.554    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,015.88
          Nancy Davis                                                       Contingent
                                                                            Unliquidated
          506 E 11th St                                                     Disputed
          Dell Rapids, SD 57022-1051
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5145                        Is the claim subject to offset?   No  Yes
 3.555    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $15.00
          Nancy Marie Christian                                             Contingent
                                                                            Unliquidated
          1930 Burgundy Ln                                                  Disputed
          Brentwood, CA 94513-6479
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.556    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $650.00
          Nancy Shelbourne                                                  Contingent
                                                                            Unliquidated
          5094 Lilium Dr                                                    Disputed
          Plainfield, IN 46168-5701
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.557    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $121.00
          Natasha Williams                                                  Contingent
                                                                            Unliquidated
          2917 Chace Lake Dr                                                Disputed
          Birmingham, AL 35244-1070
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 80 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 216 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.558    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $124.50
          National September 11 Memorial                                    Contingent
          Attention: Finance                                                Unliquidated
          200 Liberty St Fl 16                                              Disputed
          New York, NY 10281-2103
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.559    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Nay Roach                                                         Contingent
                                                                            Unliquidated
          305 Holcomb St                                                    Disputed
          Marshall, TX 75670-3849
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.560    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,051.29
          New York Hilton                                                   Contingent
          Attn: Accounting Dept.                                            Unliquidated
          1335 Avenue of Americas                                           Disputed
          New York, NY 10001-6078
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.561    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $474.00
          New York Water Taxi                                               Contingent
                                                                            Unliquidated
          459 E 12th St Pier 79                                             Disputed
          New York, NY 10009-4024
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.562    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $202.78
          Nexion LLC                                                        Contingent
          Linda Briseno, Nexion Accounting                                  Unliquidated
          6565 N Macarthur Blvd Ste 400                                     Disputed
          Irving, TX 75039-2468
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.563    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,000.00
          Nichole Harward                                                   Contingent
                                                                            Unliquidated
          350 S 200 E                                                       Disputed
          Glenwood, UT 84730-7716
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5261                        Is the claim subject to offset?   No  Yes
 3.564    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,625.00
          Nicole Chelius                                                    Contingent
                                                                            Unliquidated
          2112 Kings Xing SW                                                Disputed
          Winter Haven, FL 33880-2769
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5382                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 81 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 217 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.565    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,668.00
          Nicole Gray                                                       Contingent
                                                                            Unliquidated
          121 Jacks Run Rd                                                  Disputed
          Pittsburgh, PA 15122
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5136                        Is the claim subject to offset?   No  Yes
 3.566    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $868.04
          Nida Hollimon Purser                                              Contingent
                                                                            Unliquidated
          7473 County Road 23                                               Disputed
          Mount Hope, AL 35651-9792
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      4217                        Is the claim subject to offset?   No  Yes
 3.567    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,278.00
          Nita Martin                                                       Contingent
                                                                            Unliquidated
          2431 New Holland Cir                                              Disputed
          Murfreesboro, TN 37128-8272
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5105                        Is the claim subject to offset?   No  Yes
 3.568    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,400.00
          Noelle Wachter                                                    Contingent
                                                                            Unliquidated
          4152 54th Ave NE                                                  Disputed
          Hickory, PA 15340
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5197                        Is the claim subject to offset?   No  Yes
 3.569    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,132.00
          Norma Bull                                                        Contingent
                                                                            Unliquidated
          PO Box 169                                                        Disputed
          Riner, VA 24149
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3831                        Is the claim subject to offset?   No  Yes
 3.570    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,008.00
          Norma Guillen                                                     Contingent
                                                                            Unliquidated
          14359 Misty Meadow Ln                                             Disputed
          Houston, TX 77079-3167
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3923                        Is the claim subject to offset?   No  Yes
 3.571    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $18.45
          Northland Travel                                                  Contingent
                                                                            Unliquidated
          206 E Broadway Ave                                                Disputed
          Bismarck, ND 58501-3841
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 82 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 218 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.572    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,422.00
          Northwood Travel Inc                                              Contingent
                                                                            Unliquidated
          1969 Sunset Point Rd Ste 16                                       Disputed
          Clearwater Beach, FL 33765-1145
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4117                        Is the claim subject to offset?   No  Yes
 3.573    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $785.88
          NYC & Company                                                     Contingent
                                                                            Unliquidated
          810 7th Ave Fl 3                                                  Disputed
          New York, NY 10019-5896
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.574    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $125.00
          Olga M. Bezditny                                                  Contingent
                                                                            Unliquidated
          Box 3116                                                          Disputed
          Steinbach, Manitoba R5G 1-P4
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5052                        Is the claim subject to offset?   No  Yes
 3.575    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $517.20
          Palm Coast Travel                                                 Contingent
                                                                            Unliquidated
          4800 N Federal Hwy Ste D-200                                      Disputed
          Boca Raton, FL 33431-5188
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.576    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,290.00
          Pam White                                                         Contingent
                                                                            Unliquidated
          20026 Walnut Main St                                              Disputed
          Aberdeen, MS 39730-8787
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5179                        Is the claim subject to offset?   No  Yes
 3.577    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,329.00
          Pam Spooner                                                       Contingent
                                                                            Unliquidated
          5909 Stonegate Ln                                                 Disputed
          Trussville, AL 35173-1087
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5275                        Is the claim subject to offset?   No  Yes
 3.578    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,190.00
          Pamela Bruse                                                      Contingent
                                                                            Unliquidated
          33133 Paul Ave                                                    Disputed
          Bigelow, MN 56117-1105
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 83 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 219 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.579    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Pamela Jean Bhaila                                                Contingent
                                                                            Unliquidated
          2015 Andalucia Ln                                                 Disputed
          Brentwood, CA 94513-6491
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.580    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,262.50
          Pamela Kranig                                                     Contingent
                                                                            Unliquidated
          4930 Brookglen Way                                                Disputed
          Carmichael, CA 95608-0957
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5222                        Is the claim subject to offset?   No  Yes
 3.581    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,181.68
          Pamela Mathews                                                    Contingent
                                                                            Unliquidated
          105 Mizell Ln                                                     Disputed
          West Monroe, LA 71291-9058
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3495                        Is the claim subject to offset?   No  Yes
 3.582    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,008.00
          Pamela Schaper                                                    Contingent
                                                                            Unliquidated
          14180 Misty Meadow Ln                                             Disputed
          Houston, TX 77079-3180
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3923                        Is the claim subject to offset?   No  Yes
 3.583    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Pamela Spilbeler                                                  Contingent
                                                                            Unliquidated
          4983 Dahlia Dr                                                    Disputed
          Plainfield, IN 46168-5712
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.584    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,236.00
          Patricia Bushnell                                                 Contingent
                                                                            Unliquidated
          1006 Barstow Ave                                                  Disputed
          Eugene, OR 97404-1510
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5368                        Is the claim subject to offset?   No  Yes
 3.585    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $12,206.63
          Patricia Torrence                                                 Contingent
                                                                            Unliquidated
          800 S Main St                                                     Disputed
          Rossville, KS 66533-9660
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4577                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 84 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 220 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.586    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Patricia Annette Kassawara                                        Contingent
                                                                            Unliquidated
          1872 Fiano Ln                                                     Disputed
          Brentwood, CA 94513-5280
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.587    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Patricia Cox                                                      Contingent
                                                                            Unliquidated
          1700 Fairburn Dr                                                  Disputed
          Cumming, GA 30040-7842
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.588    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Patricia Graham                                                   Contingent
                                                                            Unliquidated
          397 Ashbury Way                                                   Disputed
          Naples, FL 34110-1321
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.589    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,537.00
          Patricia Gray                                                     Contingent
                                                                            Unliquidated
          PO Box 1868                                                       Disputed
          Lusby, MD 20657
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5024                        Is the claim subject to offset?   No  Yes
 3.590    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,516.68
          Patricia Schossler                                                Contingent
                                                                            Unliquidated
          16465 Hodges Ave                                                  Disputed
          Cedar Key, FL 32625-4683
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4027                        Is the claim subject to offset?   No  Yes
 3.591    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,594.00
          Patricia Smith                                                    Contingent
                                                                            Unliquidated
          3111 Sleepy Hollow Ln                                             Disputed
          Temple, TX 76502-7145
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4136                        Is the claim subject to offset?   No  Yes
 3.592    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,578.00
          Patricia Worley                                                   Contingent
                                                                            Unliquidated
          4810 Trailing Fox Dr                                              Disputed
          Cumming, GA 30040-9596
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4877                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 85 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 221 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.593    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,940.00
          Patrick Weaver                                                    Contingent
                                                                            Unliquidated
          2828 E Linda Ct                                                   Disputed
          Gilbert, AZ 85234-6399
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5089                        Is the claim subject to offset?   No  Yes
 3.594    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,800.00
          Patrick H Clements                                                Contingent
                                                                            Unliquidated
          6165 Emily Ln                                                     Disputed
          Longview, TX 75605-6781
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.595    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,558.00
          Patsy and Rodney Plummer                                          Contingent
                                                                            Unliquidated
          148 Woodstone Dr                                                  Disputed
          Ruston, LA 71270-7522
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4964                        Is the claim subject to offset?   No  Yes
 3.596    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Patsy Talberg                                                     Contingent
                                                                            Unliquidated
          904 Fairway Dr                                                    Disputed
          Princeton, MN 55371-2241
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.597    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,074.00
          Patsy Talberg                                                     Contingent
                                                                            Unliquidated
          904 Fairway Dr                                                    Disputed
          Princeton, MN 55371-2241
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.598    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Patti Jo Styka                                                    Contingent
                                                                            Unliquidated
          1951 Burgundy Ln                                                  Disputed
          Brentwood, CA 94513-6479
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.599    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,690.00
          Paul Wendt                                                        Contingent
                                                                            Unliquidated
          1401 Laurel Leaf Ln                                               Disputed
          Pearland, TX 77581-3551
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5279                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 86 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 222 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.600    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,067.00
          Paula Dean                                                        Contingent
                                                                            Unliquidated
          180 Windwood Rd                                                   Disputed
          Dothan, AL 36301-8374
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4945                        Is the claim subject to offset?   No  Yes
 3.601    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Paula Dearringer                                                  Contingent
                                                                            Unliquidated
          9380 Oak St                                                       Disputed
          Zionsville, IN 46077-7656
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.602    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,635.00
          Pauline Anderson                                                  Contingent
                                                                            Unliquidated
          2081 Judith Pl                                                    Disputed
          Longwood, FL 32779-2781
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5047                        Is the claim subject to offset?   No  Yes
 3.603    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,605.12
          Penny Key                                                         Contingent
                                                                            Unliquidated
          2310 Caroline Park Ln                                             Disputed
          Spring, TX 77386-1824
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5346                        Is the claim subject to offset?   No  Yes
 3.604    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Perry Kaye                                                        Contingent
                                                                            Unliquidated
          8330 Charleston Peak St                                           Disputed
          Las Vegas, NV 89166-5168
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5338                        Is the claim subject to offset?   No  Yes
 3.605    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $11,610.00
          Phyllis Loudermilk                                                Contingent
                                                                            Unliquidated
          576 NW 1391st Rd                                                  Disputed
          Holden, MO 64040-8477
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5009                        Is the claim subject to offset?   No  Yes
 3.606    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,961.00
          Phyllis Tucker                                                    Contingent
                                                                            Unliquidated
          319 County Road 466                                               Disputed
          Gainesville, TX 76240-1759
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5227                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 87 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 223 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.607    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,398.00
          Phyllis Grantham                                                  Contingent
                                                                            Unliquidated
          1414 Cypress Bend Cv                                              Disputed
          New Braunfels, TX 78130-3061
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5061                        Is the claim subject to offset?   No  Yes
 3.608    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Polly Pressley                                                    Contingent
                                                                            Unliquidated
          PO Box 302                                                        Disputed
          Jefferson, GA 30549
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.609    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,187.75
          Rachel M Hobbs                                                    Contingent
                                                                            Unliquidated
          133 Oak Hollow Rd                                                 Disputed
          Monroeville, AL 36460-5710
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5271                        Is the claim subject to offset?   No  Yes
 3.610    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Ramona Pound                                                      Contingent
                                                                            Unliquidated
          4713 E Donington Dr                                               Disputed
          Bloomington, IN 47401-8897
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.611    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Ramona Pound                                                      Contingent
                                                                            Unliquidated
          5029 Silverbell Dr                                                Disputed
          Plainfield, IN 46168-5737
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.612    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,649.00
          Randall Robertson                                                 Contingent
                                                                            Unliquidated
          3291 NW 96th Ave                                                  Disputed
          City of Sunrise, FL 33351-7138
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5066                        Is the claim subject to offset?   No  Yes
 3.613    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,638.30
          Randy Swartz                                                      Contingent
                                                                            Unliquidated
          2420 NW 63rd Pl                                                   Disputed
          Ocala, FL 34475-2458
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5095                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 88 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 224 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.614    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $331.00
          Rebeca Anselet                                                    Contingent
                                                                            Unliquidated
          623 S 6th St                                                      Disputed
          Nederland, TX 77627-2621
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.615    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $900.00
          Rebecca Bossley                                                   Contingent
                                                                            Unliquidated
          524 W Bilbo St # Steet                                            Disputed
          Orange, TX 77630-2628
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.616    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Rebecca Ferguson                                                  Contingent
                                                                            Unliquidated
          1570 Burgundy Ct                                                  Disputed
          Brentwood, CA 94513-6480
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.617    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $900.00
          Rebecca Jerrell                                                   Contingent
                                                                            Unliquidated
          888 SE Santee Dr                                                  Disputed
          Greensburg, IN 47240-7810
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.618    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,008.00
          Rebecca Rodriguez                                                 Contingent
                                                                            Unliquidated
          14514 Misty Meadow Ln                                             Disputed
          Houston, TX 77079-3110
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3923                        Is the claim subject to offset?   No  Yes
 3.619    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Rebecca Smith                                                     Contingent
                                                                            Unliquidated
          4985 Silverbell Dr                                                Disputed
          Plainfield, IN 46168-5707
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.620    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,890.00
          Rebecca Starnes                                                   Contingent
                                                                            Unliquidated
          3122 Mayhem Dr Ste 801-270                                        Disputed
          Tallahassee, FL 32301
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5128                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 89 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 225 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.621    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Regina Butts                                                      Contingent
                                                                            Unliquidated
          202 Stafford Beach Dr                                             Disputed
          Byron, GA 31008-3861
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes
 3.622    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,257.00
          Renee Keilman                                                     Contingent
                                                                            Unliquidated
          14453 Pine Valley Dr                                              Disputed
          Lathrop, CA 95330-9690
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5096                        Is the claim subject to offset?   No  Yes
 3.623    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,500.00
          Reni Miguez                                                       Contingent
                                                                            Unliquidated
          2734 15th St                                                      Disputed
          Port Neches, TX 77651-5139
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.624    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,513.26
          Residence Inn by Marriott                                         Contingent
                                                                            Unliquidated
          1717 Broadway                                                     Disputed
          New York, NY 10019-5214
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.625    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,793.00
          Rhonda Christianson                                               Contingent
                                                                            Unliquidated
          8100 Ridgewood Rd                                                 Disputed
          Goodlettsville, TN 37072-9465
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5373                        Is the claim subject to offset?   No  Yes
 3.626    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $164.00
          Richard Berning                                                   Contingent
                                                                            Unliquidated
          10 Beachview Ln                                                   Disputed
          Springfield, IL 62712-9513
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5274                        Is the claim subject to offset?   No  Yes
 3.627    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $716.25
          Richard J Duckworth                                               Contingent
                                                                            Unliquidated
          1990 Blue Spring Rd                                               Disputed
          Decherd, TN 37324-3920
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4323                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 90 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 226 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.628    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,522.00
          Rick Black                                                        Contingent
                                                                            Unliquidated
          1114 Macarthur Dr                                                 Disputed
          Papillion, NE 68046-3859
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4930                        Is the claim subject to offset?   No  Yes
 3.629    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,025.00
          Rinda Dedering                                                    Contingent
                                                                            Unliquidated
          N3130 Alfreds Rd                                                  Disputed
          Weyauwega, WI 54983-8700
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4928                        Is the claim subject to offset?   No  Yes
 3.630    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,196.17
          Rita Smith                                                        Contingent
                                                                            Unliquidated
          1548 S Scott Park Rd                                              Disputed
          Eldridge, IA 52748-1308
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4172                        Is the claim subject to offset?   No  Yes
 3.631    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,892.00
          Rob Simons                                                        Contingent
                                                                            Unliquidated
          221 Legends Club Dr                                               Disputed
          Mount Pleasant, SC 29466-9045
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5035                        Is the claim subject to offset?   No  Yes
 3.632    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,498.00
          Robert Largent                                                    Contingent
                                                                            Unliquidated
          840 Freedom Cir                                                   Disputed
          Hazel Green, WI 53811-9382
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4490                        Is the claim subject to offset?   No  Yes
 3.633    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,877.86
          Robert McGriff                                                    Contingent
                                                                            Unliquidated
          1021 Regas Dr S                                                   Disputed
          Atlantic Beach, FL 32233-7008
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5044                        Is the claim subject to offset?   No  Yes
 3.634    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,070.00
          Robert Quinn                                                      Contingent
                                                                            Unliquidated
          524 Faulkner Dr                                                   Disputed
          Schertz, TX 78154-1142
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4889                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 91 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 227 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.635    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,649.00
          Robert Williams                                                   Contingent
                                                                            Unliquidated
          1425 SE 13th Ave                                                  Disputed
          Deerfield Beach, FL 33441-7313
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5066                        Is the claim subject to offset?   No  Yes
 3.636    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Robert Albert Woods                                               Contingent
                                                                            Unliquidated
          1635 Shiraz Ct                                                    Disputed
          Brentwood, CA 94513-4253
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.637    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,933.00
          Robert Bond                                                       Contingent
                                                                            Unliquidated
          255 Winminster Dr                                                 Disputed
          Cocoa, FL 32922
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5240                        Is the claim subject to offset?   No  Yes
 3.638    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,087.05
          Robert Deasey                                                     Contingent
                                                                            Unliquidated
          8040 Lohn Road                                                    Disputed
          Halfmoon Bay, BC VON-1Y1
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5138                        Is the claim subject to offset?   No  Yes
 3.639    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $15.00
          Robert Mark Linett                                                Contingent
                                                                            Unliquidated
          2058 Navarra Way                                                  Disputed
          Brentwood, CA 94513-5285
                                                                           Basis for the claim:   Customer prepayment or Deposits
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.640    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,457.00
          Robert Miller                                                     Contingent
                                                                            Unliquidated
          55 Morning Star Ln                                                Disputed
          Christiansburg, VA 24068
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5030                        Is the claim subject to offset?   No  Yes
 3.641    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,533.00
          Roberta Gagliano                                                  Contingent
                                                                            Unliquidated
          13504 James Ave S                                                 Disputed
          Burnsville, MN 55306
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5093                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 92 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 228 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.642    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $938.00
          Rodney Garcia                                                     Contingent
                                                                            Unliquidated
          6 Shady Lake Ct                                                   Disputed
          Sacramento, CA 95834-1516
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4433                        Is the claim subject to offset?   No  Yes
 3.643    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,001.00
          Rodney Plummer                                                    Contingent
                                                                            Unliquidated
          148 Woodstone Dr                                                  Disputed
          Ruston, LA 71270-7522
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4976                        Is the claim subject to offset?   No  Yes
 3.644    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Roger Arnold                                                      Contingent
                                                                            Unliquidated
          5022 Wall Ln                                                      Disputed
          Ball, LA 71405-3646
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5174                        Is the claim subject to offset?   No  Yes
 3.645    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $420.00
          Ronald Mosley                                                     Contingent
                                                                            Unliquidated
          310 Maple Dr                                                      Disputed
          Vidalia, GA 30474-8909
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4417                        Is the claim subject to offset?   No  Yes
 3.646    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $270.00
          Ronda Holland                                                     Contingent
                                                                            Unliquidated
          3300 Renwick Ave                                                  Disputed
          Elk Grove, CA 95758-7490
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.647    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,839.50
          Rosa L Rickman                                                    Contingent
                                                                            Unliquidated
          600 Ervin Coker Rd NE                                             Disputed
          Rome, GA 30161-9621
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5249                        Is the claim subject to offset?   No  Yes
 3.648    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $517.00
          Rosalina Arias                                                    Contingent
                                                                            Unliquidated
          PO Box 2317                                                       Disputed
          Julian, CA 92036
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5018                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 93 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 229 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.649    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,200.00
          Rosalyn D Earl                                                    Contingent
                                                                            Unliquidated
          8807 C Island Way                                                 Disputed
          Tampa, FL 33601
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3782                        Is the claim subject to offset?   No  Yes
 3.650    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $300.00
          Rose A. Yuhas                                                     Contingent
                                                                            Unliquidated
          1829 Moscato Pl                                                   Disputed
          Brentwood, CA 94513-5271
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.651    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,196.17
          Rose Simmons                                                      Contingent
                                                                            Unliquidated
          1905 E 47th Pl                                                    Disputed
          Davenport, IA 52807-1268
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4172                        Is the claim subject to offset?   No  Yes
 3.652    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,340.00
          Rosemary Henriksen                                                Contingent
                                                                            Unliquidated
          825 Maine Ave                                                     Disputed
          Adrian, MN 56110-1068
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.653    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $371.00
          Roxanne Donnan                                                    Contingent
                                                                            Unliquidated
          682 Wildlife Rd # R                                               Disputed
          Clinton, SC 29325-3708
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5167                        Is the claim subject to offset?   No  Yes
 3.654    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,871.68
          Roy Hutton                                                        Contingent
                                                                            Unliquidated
          321 Palmer St                                                     Disputed
          Adamsville, TN 38310-2445
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3608                        Is the claim subject to offset?   No  Yes
 3.655    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150.00
          Ruth Harriet Costa                                                Contingent
                                                                            Unliquidated
          1930 Burgundy Ln                                                  Disputed
          Brentwood, CA 94513-6479
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 94 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 230 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.656    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Sabine Collins                                                    Contingent
                                                                            Unliquidated
          48 Sweet Gum Cir                                                  Disputed
          Sanford, NC 27332-1346
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5055                        Is the claim subject to offset?   No  Yes
 3.657    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,278.32
          Sadies Global Travel Ltd.                                         Contingent
                                                                            Unliquidated
          8412 Crossland Loop                                               Disputed
          Montgomery, AL 36117-0903
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.658    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,295.00
          Sallie McBride                                                    Contingent
                                                                            Unliquidated
          5150 Ellisboro Rd                                                 Disputed
          Stokesdale, NC 27357-7445
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4966                        Is the claim subject to offset?   No  Yes
 3.659    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Sammie Ryland                                                     Contingent
                                                                            Unliquidated
          545 Jeffrey Ln                                                    Disputed
          Deville, LA 71328-9387
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5174                        Is the claim subject to offset?   No  Yes
 3.660    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Sandcastle Wishes Travel                                          Contingent
                                                                            Unliquidated
          PO Box 275                                                        Disputed
          Kimberly, AL 35091
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5339                        Is the claim subject to offset?   No  Yes
 3.661    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Sandra Nolen                                                      Contingent
                                                                            Unliquidated
          58 Dogwood Ln                                                     Disputed
          Fayette, AL 35555-1416
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.662    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,000.00
          Sandra Preuss                                                     Contingent
                                                                            Unliquidated
          12150 E Briarwood Ave Unit 145                                    Disputed
          Centennial, CO 80112-6755
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4965                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 95 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 231 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.663    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $922.00
          Sandra Rhoads                                                     Contingent
                                                                            Unliquidated
          264 State Road 327                                                Disputed
          Hudson, IN 46747-9405
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5362                        Is the claim subject to offset?   No  Yes
 3.664    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $13,054.20
          Sandra W. Howell                                                  Contingent
                                                                            Unliquidated
          9005 Saffron Ln                                                   Disputed
          Silver Spring, MD 20901-4267
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      3672                        Is the claim subject to offset?   No  Yes
 3.665    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,376.14
          Sara Cochran-Kelton                                               Contingent
                                                                            Unliquidated
          1132 Farmhouse Rd                                                 Disputed
          Lascassas, TN 37085-4592
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5067                        Is the claim subject to offset?   No  Yes
 3.666    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,881.34
          Sara Stokes                                                       Contingent
                                                                            Unliquidated
          5519 McCommas Blvd                                                Disputed
          Dallas, TX 75206-5633
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5285                        Is the claim subject to offset?   No  Yes
 3.667    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,952.00
          Sarah Oettle                                                      Contingent
                                                                            Unliquidated
          463 High Tech Dr                                                  Disputed
          Georgetown, TX 78626-2185
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5248                        Is the claim subject to offset?   No  Yes
 3.668    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Sarah Rodgers                                                     Contingent
                                                                            Unliquidated
          8300 Lake Powell Dr                                               Disputed
          Nederland, TX 77627-5655
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.669    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Scherry Bryant                                                    Contingent
                                                                            Unliquidated
          6006 Hobby Ln                                                     Disputed
          Pinson, AL 35126-4466
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 96 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 232 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.670    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Shabrya Lott                                                      Contingent
                                                                            Unliquidated
          8224 Swallow Falls St                                             Disputed
          North Las Vegas, NV 89085-4415
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5338                        Is the claim subject to offset?   No  Yes
 3.671    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $620.00
          Shanise Earl Johnson                                              Contingent
                                                                            Unliquidated
          5949 E Christine Ave                                              Disputed
          Fresno, CA 93727-6558
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.672    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Shanise Johnson                                                   Contingent
                                                                            Unliquidated
          5949 E Christine Ave                                              Disputed
          Fresno, CA 93727-6558
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.673    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,018.14
          Shannon Burgess                                                   Contingent
                                                                            Unliquidated
          315 S Wingfield Rd                                                Disputed
          Greer, SC 29650-3431
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.674    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $947.00
          Sharon Brown                                                      Contingent
                                                                            Unliquidated
          8060 Frankford Rd Apt 424                                         Disputed
          Dallas, TX 75252-6883
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3693                        Is the claim subject to offset?   No  Yes
 3.675    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,112.00
          Sharon Filips                                                     Contingent
                                                                            Unliquidated
          9060 Tucson St                                                    Disputed
          Plymouth, MI 48170-4132
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5015                        Is the claim subject to offset?   No  Yes
 3.676    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $143.00
          Sharon Ritchie                                                    Contingent
                                                                            Unliquidated
          1326 Heather Dr                                                   Disputed
          Murphys, CA 95247-9688
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4335                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 97 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 233 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.677    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $125.00
          Sharon Ball                                                       Contingent
                                                                            Unliquidated
          1572 California Trl                                               Disputed
          Brentwood, CA 94513-4337
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.678    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $650.00
          Sharon Johnson                                                    Contingent
                                                                            Unliquidated
          218 Hill Ln                                                       Disputed
          West Blocton, AL 35184-5002
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.679    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $125.00
          Sharon Lou Burris                                                 Contingent
                                                                            Unliquidated
          229 Marble Dr                                                     Disputed
          Antioch, CA 94509-6218
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.680    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $125.00
          Sharyn Marie Metez                                                Contingent
                                                                            Unliquidated
          291 Cheshire Dr                                                   Disputed
          Brentwood, CA 94513-2944
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.681    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,262.50
          Shauna Richards                                                   Contingent
                                                                            Unliquidated
          13716 Field Stream Ln                                             Disputed
          Manor, TX 78653-3776
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5222                        Is the claim subject to offset?   No  Yes
 3.682    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,111.00
          Shea DiBenedetto                                                  Contingent
                                                                            Unliquidated
          6962 Meadow Ridge Dr                                              Disputed
          Mc Calla, AL 35111
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5053                        Is the claim subject to offset?   No  Yes
 3.683    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,126.08
          Sheila Gray                                                       Contingent
                                                                            Unliquidated
          115 Angel Oak Trl                                                 Disputed
          Dallas, GA 30132-6315
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5070                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 98 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 234 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.684    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,517.05
          Shelbie Tarlowski                                                 Contingent
                                                                            Unliquidated
          11013 N 35th Dr                                                   Disputed
          Phoenix, AZ 85029-4001
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5232                        Is the claim subject to offset?   No  Yes
 3.685    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,271.00
          Shelby St Romain                                                  Contingent
                                                                            Unliquidated
          19021 Turnberry Ct                                                Disputed
          Baton Rouge, LA 70809-6607
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4926                        Is the claim subject to offset?   No  Yes
 3.686    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,695.00
          Shelley Greene                                                    Contingent
                                                                            Unliquidated
          869 Cedar Creek Dr                                                Disputed
          Asheboro, NC 27205-2621
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5056                        Is the claim subject to offset?   No  Yes
 3.687    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $5,806.00
          Shelley Scarborough                                               Contingent
                                                                            Unliquidated
          4346 Vista Ln                                                     Disputed
          Lynn Haven, FL 32444-4419
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5388                        Is the claim subject to offset?   No  Yes
 3.688    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Shelley Permenter                                                 Contingent
                                                                            Unliquidated
          2010 Llano Rd                                                     Disputed
          Beaumont, TX 77713-5612
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.689    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,028.00
          Shelly Mohr Johnsen                                               Contingent
                                                                            Unliquidated
          501 Belvedere Ave                                                 Disputed
          Beatrice, NE 68310-4850
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4110                        Is the claim subject to offset?   No  Yes
 3.690    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      unknown
          Sheraton NY Times Square                                          Contingent
          ATTN: Valerie Dillon                                              Unliquidated
          811 7th Ave                                                       Disputed
          New York, NY 10019-6002
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 99 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 235 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.691    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,508.00
          Sherri Singleton                                                  Contingent
          Premier Vacations LLC                                             Unliquidated
          4892 Colonial Hwy                                                 Disputed
          Evington, VA 24550-1900
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5036                        Is the claim subject to offset?   No  Yes
 3.692    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,706.00
          Sherry Hammond                                                    Contingent
                                                                            Unliquidated
          471 Barbados Cir                                                  Disputed
          Lakeland, FL 33803-5611
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5306                        Is the claim subject to offset?   No  Yes
 3.693    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,587.76
          Sherry Hendrickson                                                Contingent
                                                                            Unliquidated
          6330 Atherly Cres                                                 Disputed
          Mississauga, ON L5N 8-J2
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.694    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,444.00
          Sherry Stauffer                                                   Contingent
                                                                            Unliquidated
          3801 Steltz Rd                                                    Disputed
          New Freedom, PA 17349-9285
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5163                        Is the claim subject to offset?   No  Yes
 3.695    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,978.00
          Sherry Sinnard                                                    Contingent
                                                                            Unliquidated
          1108 Plantation Lakes Cir                                         Disputed
          Chesapeake, VA 23320-8106
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4830                        Is the claim subject to offset?   No  Yes
 3.696    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Shirah Umansky                                                    Contingent
                                                                            Unliquidated
          4150 Regents Park Row                                             Disputed
          La Jolla, CA 92037
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.697    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,631.00
          Sondra McCorquodale                                               Contingent
                                                                            Unliquidated
          PO Box 8980                                                       Disputed
          Rocky Mount, NC 27804
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5188                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 100 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 236 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.698    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $17,120.00
          St. Louis Thanksgiving Group                                      Contingent
          Dream Vacations, a Cruise                                         Unliquidated
          1 Company 1201 W Cypress Creek Rd                                 Disputed
          Fort Lauderdale, FL 33301
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.699    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,584.04
          Stacy Tomlinson                                                   Contingent
                                                                            Unliquidated
          44 Crestline Dr                                                   Disputed
          Somerset, KY 42503-6242
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5150                        Is the claim subject to offset?   No  Yes
 3.700    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,110.00
          Stanley Silver                                                    Contingent
                                                                            Unliquidated
          3688 Underbrush Trl                                               Disputed
          The Villages, FL 32163-2706
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5166                        Is the claim subject to offset?   No  Yes
 3.701    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,287.04
          Stephanie Strzelecki                                              Contingent
                                                                            Unliquidated
          8500 W Roseview Dr                                                Disputed
          Niles, IL 60714-1856
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4965                        Is the claim subject to offset?   No  Yes
 3.702    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100.00
          Stephanie Grayson                                                 Contingent
                                                                            Unliquidated
          162 Royal Dr                                                      Disputed
          Madison, AL 35758-3167
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.703    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $14,430.00
          Stephanie Taylor                                                  Contingent
                                                                            Unliquidated
          13200 Carriage Way                                                Disputed
          Oklahoma City, OK 73142-3310
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5103                        Is the claim subject to offset?   No  Yes
 3.704    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,935.00
          Stephen Munt                                                      Contingent
                                                                            Unliquidated
          5535 Shipley Ct                                                   Disputed
          Centreville, VA 20120-3308
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5303                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 101 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 237 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.705    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,703.00
          Stephen Muth                                                      Contingent
                                                                            Unliquidated
          44087 W Granite Dr                                                Disputed
          Maricopa, AZ 85139-8865
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5114                        Is the claim subject to offset?   No  Yes
 3.706    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,398.00
          Steven Johnson                                                    Contingent
          Turnberry Travel                                                  Unliquidated
          1184 Hill Rd N                                                    Disputed
          Pickerington, OH 43147-8657
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4891                        Is the claim subject to offset?   No  Yes
 3.707    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $15.00
          Steven Murphy                                                     Contingent
                                                                            Unliquidated
          1624 Gamay Ln                                                     Disputed
          Brentwood, CA 94513-4332
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.708    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Steven W. Tsunekawa                                               Contingent
                                                                            Unliquidated
          7002 Harborhaven Way                                              Disputed
          Discovery Bay, CA 94505-1756
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5027                        Is the claim subject to offset?   No  Yes
 3.709    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,000.00
          Stires & Company                                                  Contingent
                                                                            Unliquidated
          22 Preston Rd                                                     Disputed
          Dallas, PA 18612-9082
                                                                           Basis for the claim:   Accountant
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.710    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,000.00
          Stuart Rothenberg                                                 Contingent
                                                                            Unliquidated
          10 Avondale Dr                                                    Disputed
          Cold Spring Harbor, NY 11724-1602
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5020                        Is the claim subject to offset?   No  Yes
 3.711    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,680.00
          Sue Paulzine                                                      Contingent
                                                                            Unliquidated
          600 Parnell St                                                    Disputed
          Iona, MN 56141-1009
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 102 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 238 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.712    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Summer Moore                                                      Contingent
                                                                            Unliquidated
          210 Cox Dr                                                        Disputed
          Warner Robins, GA 31093-1910
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes
 3.713    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $600.00
          Sundee Warren                                                     Contingent
                                                                            Unliquidated
          1177 Brush Creek Rd                                               Disputed
          Colbert, GA 30628-3904
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.714    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,689.00
          Susan Collins                                                     Contingent
                                                                            Unliquidated
          916 E Green Acres Dr                                              Disputed
          Hobbs, NM 88240-4532
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5377                        Is the claim subject to offset?   No  Yes
 3.715    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,340.00
          Susan Gentry                                                      Contingent
                                                                            Unliquidated
          2118 Companero Ave                                                Disputed
          Orlando, FL 32804-6504
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5079                        Is the claim subject to offset?   No  Yes
 3.716    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,394.00
          Susan Birk                                                        Contingent
                                                                            Unliquidated
          1790 Grandview Dr                                                 Disputed
          Jasper, IN 47546-2434
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5264                        Is the claim subject to offset?   No  Yes
 3.717    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,495.88
          Susan Dolinar                                                     Contingent
                                                                            Unliquidated
          7212 Timberlake Rd                                                Disputed
          Lynchburg, VA 24502-2337
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5214                        Is the claim subject to offset?   No  Yes
 3.718    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,917.00
          Susan Kettelhodt                                                  Contingent
                                                                            Unliquidated
          12921 282nd Ave NW                                                Disputed
          Zimmerman, MN 55398-9447
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 103 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 239 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.719    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $450.00
          Susan Lantz                                                       Contingent
                                                                            Unliquidated
          3421 S 400 W                                                      Disputed
          New Palestine, IN 46163-9155
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3368                        Is the claim subject to offset?   No  Yes
 3.720    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,074.00
          Susan Lueck                                                       Contingent
                                                                            Unliquidated
          9489 County Road 6 NW                                             Disputed
          Princeton, MN 55371-5202
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.721    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $924.00
          Susan Poynor                                                      Contingent
                                                                            Unliquidated
          6366 Elm Crest Ct                                                 Disputed
          Fort Worth, TX 76132-4309
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5122                        Is the claim subject to offset?   No  Yes
 3.722    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $195.00
          Susie Sarrasin                                                    Contingent
                                                                            Unliquidated
          Box 664                                                           Disputed
          St. Malo, MN R0A-1T0
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5052                        Is the claim subject to offset?   No  Yes
 3.723    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,029.00
          Suzanne Meyer                                                     Contingent
                                                                            Unliquidated
          82039 Deniro Ct                                                   Disputed
          Indio, CA 92201-8115
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4072                        Is the claim subject to offset?   No  Yes
 3.724    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,750.00
          Suzanne Bowering                                                  Contingent
                                                                            Unliquidated
          402 Main St                                                       Disputed
          Wakefield, MA 01880-3018
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5277                        Is the claim subject to offset?   No  Yes
 3.725    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $853.00
          Suzanne Brown                                                     Contingent
                                                                            Unliquidated
          500 N Duke St Apt 54-103                                          Disputed
          Durham, NC 27701-2059
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4898                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 104 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 240 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.726    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,475.07
          Suzzane Burtchaell                                                Contingent
                                                                            Unliquidated
          313 Henry Russell St                                              Disputed
          Franklin, TN 37064-1524
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5306                        Is the claim subject to offset?   No  Yes
 3.727    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,390.00
          Tamara Elrite                                                     Contingent
                                                                            Unliquidated
          11321 Silverton Dr                                                Disputed
          Milton, FL 32583-6905
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5361                        Is the claim subject to offset?   No  Yes
 3.728    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $62.00
          Tamita T. Williams                                                Contingent
                                                                            Unliquidated
          1543 20th St N                                                    Disputed
          Birmingham, AL 35234-2650
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.729    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $800.00
          Tamita Williams                                                   Contingent
                                                                            Unliquidated
          1543 20th St N                                                    Disputed
          Birmingham, AL 35234-2650
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.730    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $200.00
          Tammy Andrew                                                      Contingent
                                                                            Unliquidated
          PO Box 875                                                        Disputed
          Asheboro, NC 27204
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5055                        Is the claim subject to offset?   No  Yes
 3.731    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,307.00
          Taylor Bastin-Platt                                               Contingent
                                                                            Unliquidated
          205 W Shelby St                                                   Disputed
          Falmouth, KY 41040-1139
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5345                        Is the claim subject to offset?   No  Yes
 3.732    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $611.00
          Taylor Whisneant                                                  Contingent
                                                                            Unliquidated
          1030 Dalton St                                                    Disputed
          Bridge City, TX 77611-2610
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 105 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 241 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.733    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $716.25
          Teena Perry                                                       Contingent
                                                                            Unliquidated
          13 Hidden Hills Ln                                                Disputed
          Ellisville, MS 39437-6401
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4323                        Is the claim subject to offset?   No  Yes
 3.734    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160.00
          Teresa Hail                                                       Contingent
                                                                            Unliquidated
          604 Rolling Acres Dr                                              Disputed
          Kathleen, GA 31047-1608
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes
 3.735    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $938.00
          Teresa Saenz                                                      Contingent
                                                                            Unliquidated
          11 Moonrise Cir                                                   Disputed
          Sacramento, CA 95834-3820
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4433                        Is the claim subject to offset?   No  Yes
 3.736    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $978.00
          Terri Russell                                                     Contingent
                                                                            Unliquidated
          1003 Crest Rd                                                     Disputed
          Leeds, AL 35094-2306
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5262                        Is the claim subject to offset?   No  Yes
 3.737    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,170.00
          Terri Easter                                                      Contingent
                                                                            Unliquidated
          1354 Montague St NW                                               Disputed
          Washington, DC 20011-2876
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.738    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Terri Huff                                                        Contingent
                                                                            Unliquidated
          7295 Murley                                                       Disputed
          Beaumont, TX 77701
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.739    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,094.00
          Terri Pendergrass                                                 Contingent
                                                                            Unliquidated
          13219 Oakwood Rd                                                  Disputed
          Zimmerman, MN 55398-9331
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 106 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 242 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.740    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,398.00
          Terry Williams                                                    Contingent
                                                                            Unliquidated
          2601 Quail Run                                                    Disputed
          San Marcos, TX 78666-9477
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5048                        Is the claim subject to offset?   No  Yes
 3.741    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,280.00
          Terry Flowers                                                     Contingent
                                                                            Unliquidated
          1056 Bretts Way                                                   Disputed
          Cantonment, FL 32533-5641
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5361                        Is the claim subject to offset?   No  Yes
 3.742    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $229.25
          The Travel Company                                                Contingent
                                                                            Unliquidated
          1404 N 18th St                                                    Disputed
          Monroe, LA 71201-4912
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.743    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,265.00
          Theresa Bennett                                                   Contingent
                                                                            Unliquidated
          16607 Almy Rd                                                     Disputed
          Howard City, MI 49329-9570
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5207                        Is the claim subject to offset?   No  Yes
 3.744    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $84,893.00
          Theresa Callen                                                    Contingent
                                                                            Unliquidated
          12807 Cradle Mountain Ln                                          Disputed
          Lakeside, CA 92040-5727
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3307                        Is the claim subject to offset?   No  Yes
 3.745    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,252.00
          Theresa Shjandemaar                                               Contingent
                                                                            Unliquidated
          3117 Eagle Butte Ave                                              Disputed
          Frederick, CO 80516-2611
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5318                        Is the claim subject to offset?   No  Yes
 3.746    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $474.00
          Theresa Smith                                                     Contingent
                                                                            Unliquidated
          1622 Eugene St                                                    Disputed
          Port Neches, TX 77651-3216
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 107 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 243 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.747    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,102.00
          Theresa Staab                                                     Contingent
                                                                            Unliquidated
          6 Sherman Pl                                                      Disputed
          Bethpage, NY 11714
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5293                        Is the claim subject to offset?   No  Yes
 3.748    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $953.18
          Thomas Hearl                                                      Contingent
                                                                            Unliquidated
          1625 SW 4th Pl                                                    Disputed
          Cape Coral, FL 33991-5403
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5251                        Is the claim subject to offset?   No  Yes
 3.749    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,600.00
          Thomas Nawn                                                       Contingent
                                                                            Unliquidated
          523 Pewter Dr                                                     Disputed
          Exton, PA 19341-2077
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5017                        Is the claim subject to offset?   No  Yes
 3.750    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,634.00
          Thomas (Joe) Campbell                                             Contingent
                                                                            Unliquidated
          415 Pisgah Way                                                    Disputed
          Calhoun, GA 30701-1939
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5260                        Is the claim subject to offset?   No  Yes
 3.751    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Thomas Edwards                                                    Contingent
                                                                            Unliquidated
          817 McArthur Dr                                                   Disputed
          Port Neches, TX 77651-2224
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.752    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $500.00
          Tiffany Black                                                     Contingent
                                                                            Unliquidated
          10670 N Whitney Ave                                               Disputed
          Fresno, CA 93730-5959
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes
 3.753    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,240.00
          Tiffany Black                                                     Contingent
                                                                            Unliquidated
          10670 N Whitney Ave                                               Disputed
          Fresno, CA 93730-5959
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5034                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 108 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 244 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.754    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $715.00
          Timothy Ryan                                                      Contingent
                                                                            Unliquidated
          3004 Looking Glass Ct                                             Disputed
          Virginia Beach, VA 23456-8277
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5111                        Is the claim subject to offset?   No  Yes
 3.755    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,709.11
          Timothy Tisdale                                                   Contingent
                                                                            Unliquidated
          283 Saint Phillips Church Rd                                      Disputed
          Prosperity, SC 29127-6936
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4980                        Is the claim subject to offset?   No  Yes
 3.756    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,273.00
          Tonia Epps                                                        Contingent
                                                                            Unliquidated
          PO Box 443                                                        Disputed
          Scottsville, TX 75688
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4097                        Is the claim subject to offset?   No  Yes
 3.757    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,128.00
          Tonirae Vojacek                                                   Contingent
                                                                            Unliquidated
          3935 E Rough Rider Rd Unit 1179                                   Disputed
          Phoenix, AZ 85050-7357
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5280                        Is the claim subject to offset?   No  Yes
 3.758    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,648.00
          Tony Camara                                                       Contingent
                                                                            Unliquidated
          2022 Red Hawk Rd                                                  Disputed
          Prattville, AL 36067-8523
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4339                        Is the claim subject to offset?   No  Yes
 3.759    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,738.00
          Tonya Hoffman                                                     Contingent
                                                                            Unliquidated
          2004 Jadewood Dr                                                  Disputed
          Midland, TX 79707-5057
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4912                        Is the claim subject to offset?   No  Yes
 3.760    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $80.00
          Tonya Alexander                                                   Contingent
                                                                            Unliquidated
          301 Millside Dr                                                   Disputed
          Warner Robins, GA 31088-8159
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5340                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 109 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 245 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.761    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,160.00
          Tonya Matthews                                                    Contingent
                                                                            Unliquidated
          117 Dogwood Dr                                                    Disputed
          Hazlehurst, MS 39083-2903
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5301                        Is the claim subject to offset?   No  Yes
 3.762    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,200.00
          Tora Christopher                                                  Contingent
                                                                            Unliquidated
          409 Canter Way                                                    Disputed
          Jefferson, GA 30549-1445
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5190                        Is the claim subject to offset?   No  Yes
 3.763    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,700.00
          Tracy Anderson                                                    Contingent
                                                                            Unliquidated
          2910 Kerry Forest Pkwy                                            Disputed
          Tallahassee, FL 32309-6892
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5354                        Is the claim subject to offset?   No  Yes
 3.764    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,776.00
          Tramaine Yarbrough                                                Contingent
                                                                            Unliquidated
          5125 Summer Place Pkwy                                            Disputed
          Hoover, AL 35244-3099
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5258                        Is the claim subject to offset?   No  Yes
 3.765    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $110.80
          Travel Concepts Inc. (Lenexa)                                     Contingent
                                                                            Unliquidated
          9324 Rosner Dr Ste A                                              Disputed
          Lenexa, KS 66219-2214
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.766    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $206.50
          Travel Equity Partners (dba Travel Ques                           Contingent
                                                                            Unliquidated
          70 Mansell Ct Ste 100                                             Disputed
          Roswell, GA 30076-4857
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.767    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $75.00
          Travelport, LP                                                    Contingent
                                                                            Unliquidated
          PO Box CS198537                                                   Disputed
          Atlanta, GA 30301-8537
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 110 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 246 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.768    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,398.00
          Trudy Hughes                                                      Contingent
                                                                            Unliquidated
          12121 S Fox Den Dr                                                Disputed
          Knoxville, TN 37934-3727
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      4973                        Is the claim subject to offset?   No  Yes
 3.769    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,352.00
          Trudy Crain                                                       Contingent
                                                                            Unliquidated
          12985 N Ovenell Ln                                                Disputed
          Burlington, WA 98233-3816
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5223                        Is the claim subject to offset?   No  Yes
 3.770    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $792.93
          Twin America LLC                                                  Contingent
                                                                            Unliquidated
          1430 Broadway Rm 507                                              Disputed
          New York, NY 10018-3064
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.771    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $248.00
          Twynette Goggins                                                  Contingent
                                                                            Unliquidated
          2117 Carion Ct Unit 104                                           Disputed
          Birmingham, AL 35201
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes
 3.772    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,398.00
          Univa Shaw                                                        Contingent
                                                                            Unliquidated
          645 Westview Rd                                                   Disputed
          Chattanooga, TN 37415-3407
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5305                        Is the claim subject to offset?   No  Yes
 3.773    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $21.50
          Unum Life Insurance Company of America                            Contingent
                                                                            Unliquidated
          PO Box 406968                                                     Disputed
          Atlanta, GA 30384-6968
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.774    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $125.00
          Valarie Eason                                                     Contingent
                                                                            Unliquidated
          1112 46th St N                                                    Disputed
          Birmingham, AL 35212-1335
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5019                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 111 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 247 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.775    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,279.00
          Velma Powers                                                      Contingent
                                                                            Unliquidated
          2627 NW Pollard Ave                                               Disputed
          Lawton, OK 73505-1912
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4989                        Is the claim subject to offset?   No  Yes
 3.776    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $243.00
          Velma Dunn Cooper                                                 Contingent
                                                                            Unliquidated
          29714 Orchard Grove Dr                                            Disputed
          Tomball, TX 77377-3965
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes
 3.777    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $86.01
          Verizon Wireless                                                  Contingent
                                                                            Unliquidated
          PO Box 25505                                                      Disputed
          Lehigh Valley, PA 18002-5505
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.778    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,786.00
          Vicki Steele                                                      Contingent
                                                                            Unliquidated
          473 Walter Dr                                                     Disputed
          West Jefferson, NC 28694-9372
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4951                        Is the claim subject to offset?   No  Yes
 3.779    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,580.00
          Vicki Oxley                                                       Contingent
                                                                            Unliquidated
          2550 S Ellsworth Rd Unit 543                                      Disputed
          Mesa, AZ 85209-2467
                                                                           Basis for the claim:   195029
          Date(s) debt was incurred
          Last 4 digits of account number      5029                        Is the claim subject to offset?   No  Yes
 3.780    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,230.50
          Vicki Thomas                                                      Contingent
                                                                            Unliquidated
          12704 Shondel Rd                                                  Disputed
          Rittman, OH 44270-9513
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4782                        Is the claim subject to offset?   No  Yes
 3.781    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,566.43
          Vicki Vantrease                                                   Contingent
                                                                            Unliquidated
          189 Baker Rd                                                      Disputed
          Martin, TN 38237-3819
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4724                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 112 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 248 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.782    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,953.07
          Vicky Gaddy                                                       Contingent
                                                                            Unliquidated
          108 Millet Cir                                                    Disputed
          Cantonment, FL 32533-7887
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5361                        Is the claim subject to offset?   No  Yes
 3.783    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $400.00
          Victor Eyre                                                       Contingent
                                                                            Unliquidated
          305 Glen Ellen Dr                                                 Disputed
          Pineville, LA 71360-4439
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5174                        Is the claim subject to offset?   No  Yes
 3.784    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,800.00
          Victor Martinez                                                   Contingent
                                                                            Unliquidated
          1608 Highway 22 W                                                 Disputed
          Falmouth, KY 41040-8865
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5345                        Is the claim subject to offset?   No  Yes
 3.785    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $458.00
          Victoria Sidon                                                    Contingent
                                                                            Unliquidated
          113 Ohio St                                                       Disputed
          Wheeling, WV 26003-2118
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5363                        Is the claim subject to offset?   No  Yes
 3.786    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $50.00
          Victoria Chastain                                                 Contingent
                                                                            Unliquidated
          651 Iris Ln                                                       Disputed
          Winder, GA 30680-3786
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5590                        Is the claim subject to offset?   No  Yes
 3.787    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,560.00
          Victoria McCabe                                                   Contingent
                                                                            Unliquidated
          724 Killdeer Ln                                                   Disputed
          Plymouth, WI 53073-4994
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5331                        Is the claim subject to offset?   No  Yes
 3.788    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250.00
          Victoria McFadyen                                                 Contingent
                                                                            Unliquidated
          PO Box 1693                                                       Disputed
          Key West, FL 33041
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4769                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 113 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 249 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.789    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,696.00
          Vincent O Driscoll                                                Contingent
                                                                            Unliquidated
          7 Heritage Dr                                                     Disputed
          Plattsburgh, NY 12901
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5281                        Is the claim subject to offset?   No  Yes
 3.790    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,220.00
          Virginia DeMoss                                                   Contingent
                                                                            Unliquidated
          403 N Jones Ave                                                   Disputed
          Maquoketa, IA 52060
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5148                        Is the claim subject to offset?   No  Yes
 3.791    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,272.00
          Virginia Mazry                                                    Contingent
                                                                            Unliquidated
          501 Cliff Dr                                                      Disputed
          Aptos, CA 95003-5309
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5113                        Is the claim subject to offset?   No  Yes
 3.792    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $5.00
          Virginia Davis                                                    Contingent
                                                                            Unliquidated
          1135 Woodland Trce                                                Disputed
          Cumming, GA 30041-7268
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4369                        Is the claim subject to offset?   No  Yes
 3.793    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $3,167.10
          Vivian Carr                                                       Contingent
                                                                            Unliquidated
          7927 Blazing Gap                                                  Disputed
          Missouri City, TX 77459-6054
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      3324                        Is the claim subject to offset?   No  Yes
 3.794    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $22,075.00
          Wallace State Hanceville                                          Contingent
                                                                            Unliquidated
          PO Box 2000                                                       Disputed
          Hanceville, AL 35077
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      4502                        Is the claim subject to offset?   No  Yes
 3.795    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $481.00
          Wanda Schenk                                                      Contingent
                                                                            Unliquidated
          3296 FM 2864                                                      Disputed
          Nacogdoches, TX 75965-8100
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5175                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 114 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 250 of 255
 Debtor      New York City Vacations, Inc.                                                           Case number (if known)
             Name

 3.796    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $9,211.00
          Ward Fredrickson                                                  Contingent
                                                                            Unliquidated
          2924 Gentry Cir                                                   Disputed
          Bismarck, ND 58503-0158
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5376                        Is the claim subject to offset?   No  Yes
 3.797    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,743.00
          Wendell Boner                                                     Contingent
                                                                            Unliquidated
          115 E 11th St                                                     Disputed
          Shiner, TX 77984-5419
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5324                        Is the claim subject to offset?   No  Yes
 3.798    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,973.72
          Wendy Navarro                                                     Contingent
                                                                            Unliquidated
          2593 E 1569th Rd                                                  Disputed
          Ottawa, IL 61350-9261
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5043                        Is the claim subject to offset?   No  Yes
 3.799    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,074.00
          Wendy Thompson                                                    Contingent
                                                                            Unliquidated
          13505 290th Ave NW                                                Disputed
          Zimmerman, MN 55398-8692
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5003                        Is the claim subject to offset?   No  Yes
 3.800    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,488.00
          William Knight                                                    Contingent
                                                                            Unliquidated
          102 Tulip Ln                                                      Disputed
          Westminster, SC 29693-6446
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5292                        Is the claim subject to offset?   No  Yes
 3.801    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $4,237.00
          Winston Hensley                                                   Contingent
                                                                            Unliquidated
          1700 Massanetta Springs Rd                                        Disputed
          Rockingham, VA 22801-2412
                                                                           Basis for the claim:   Customer prepayment or Deposit
          Date(s) debt was incurred
          Last 4 digits of account number      5322                        Is the claim subject to offset?   No  Yes
 3.802    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $88.40
          World Travel (Fort Pierce)                                        Contingent
                                                                            Unliquidated
          2403 S 4th Street US Hwy # 1                                      Disputed
          Fort Pierce, FL 34945-5996
                                                                           Basis for the claim:   Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 115 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                 Desc
                                 Main Document   Page 251 of 255
 Debtor       New York City Vacations, Inc.                                                          Case number (if known)
              Name

 3.803     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $2,587.00
           Yvonne Culligan                                                  Contingent
                                                                            Unliquidated
           1005 16th Ave S                                                  Disputed
           Princeton, MN 55371-2326
                                                                           Basis for the claim:   Customer prepayment or Deposit
           Date(s) debt was incurred
           Last 4 digits of account number     5003                        Is the claim subject to offset?   No  Yes
 3.804     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                  $976.00
           Zack Kincheloe                                                   Contingent
                                                                            Unliquidated
           1174 Vallombrosa Ave                                             Disputed
           Chico, CA 95926-2847
                                                                           Basis for the claim:   Customer prepayment or Deposit
           Date(s) debt was incurred
           Last 4 digits of account number     5307                        Is the claim subject to offset?   No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                    related creditor (if any) listed?              account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                          5a.        $                            0.00
 5b. Total claims from Part 2                                                                          5b.    +   $                    2,227,153.12
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                               5c.        $                       2,227,153.12




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 116 of 116
Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                                        Desc
                                  Main Document   Page 252 of 255
          Fill in this information to identify the case:

 Debtor name        New York City Vacations, Inc.

                                                   MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                     Office Lease at 300
             lease is for and the nature of                 Market St
             the debtor's interest                          Kingston, PA
                                                            18704-5426
                 State the term remaining
                                                                                      The Market Street Partnership
               List the contract number of                                            300 Market St
                any government contract                                               Kingston, PA 18704-5426




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                             Desc
                                 Main Document   Page 253 of 255
          Fill in this information to identify the case:

 Debtor name        New York City Vacations, Inc.

                                                   MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
      Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
      creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                   Name                            Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City                State      Zip Code


    2.2                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City                State      Zip Code


    2.3                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City                State      Zip Code


    2.4                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City                State      Zip Code




Official Form 206H                                                        Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com


           Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                       Desc
                                 Main Document   Page 254 of 255
B2030 (Form 2030) (12/15)
                                                            United States Bankruptcy Court
                                                 Middle District of Pennsylvania, Wilkes-Barre Division
 In re       New York City Vacations, Inc.                                                                   Case No.
                                                                             Debtor(s)                       Chapter      7

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                    7,500.00
             Prior to the filing of this statement I have received                                       $                    7,500.00
             Balance Due                                                                                 $                        0.00

2.     The source of the compensation paid to me was:
                   Debtor          Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor          Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               For all services not set forth in subparagraphs a, b, and c above, including responding to creditors inquiries,
               negotiating with creditors and attending and preparing for hearings and adversarial and contested proceedings
               of any kind, (except the meeting of creditors) at a rate of $350.00 per hour. The above fee is exclusive of the
               Debtor's advance of a filing fee of $335.00 in the case of a chapter 7 filing.
                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 10, 2020                                                           /s/ David Harris
     Date                                                                    David Harris
                                                                             Signature of Attorney
                                                                             Law Office of David J. Harris

                                                                             67-69 Public Sq Ste 700
                                                                             Wilkes Barre, PA 18701-2515
                                                                             (570) 823-9400
                                                                             dh@lawofficeofdavidharris.com
                                                                             Name of law firm




Software Copyright (c) 2020 CINGroup - www.cincompass.com


            Case 5:20-bk-01790-HWV Doc 1 Filed 06/10/20 Entered 06/10/20 13:19:57                                                          Desc
                                  Main Document   Page 255 of 255
